 

Exhibit 10.2

OFFICE LEASE


699 Eighth Street
San Francisco, California

 

LANDLORD:

BCP-CG 650 Property LLC

 

TENANT:

Zynga Inc.

 

Certain portions of this document have been omitted pursuant to Item 601(b)(10)
of Regulation S‑K and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The marked information has been omitted
because it is (i) not material and (ii) would likely cause competitive harm to
the registrant if publicly disclosed. The registrant hereby undertakes to
provide further information regarding such marked information to the Commission
upon request.

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

Page

1

 

DEFINITIONS

11

1.1

 

Terms Defined

11

1.2

 

Basic Lease Information

22

2

 

PREMISES

22

2.1

 

Lease of Premises

22

2.2

 

Acceptance of the Premises

22

2.3

 

License and Indemnification

23

2.4

 

Swing Space

23

3

 

TERM

24

3.1

 

Term of Lease

24

3.2

 

Options to Extend

24

4

 

RENT

28

4.1

 

Obligation to Pay Base Rent; Annual Adjustment Tied to CPI Index

28

4.2

 

Manner of Rent Payment

29

4.3

 

Additional Rent

29

4.4

 

Cap on Controllable Expense Increases

33

4.5

 

Late Payment of Rent; Interest

33

5

 

CALCULATION AND PAYMENTS OF ADDITIONAL RENT

34

5.1

 

Payment of Estimated Additional Rent

34

5.2

 

Additional Rent Statement and Adjustment

34

5.3

 

Adjustments to Common Area Operating Expenses

35

5.4

 

Adjustments to Tenant’s Percentage Share

35

5.5

 

Payment of Real Property Taxes in Installments

36

5.6

 

Proration for Partial Year

36

5.7

 

Inspection of Landlord’s Records

36

6

 

PAYMENTS BY TENANT

37

6.1

 

Impositions

37

6.2

 

Electricity Paid by Tenant

38

7

 

USE OF PREMISES

38

7.1

 

Permitted Use; Tenant’s Right to Use Atrium

38

7.2

 

Ancillary Uses

38

7.3

 

Landlord Cooperation

38

7.4

 

Compliance with Requirements

39

7.5

 

Compliance With Environmental Laws; Use of Hazardous Materials

39

7.6

 

Sustainable Building Operations

40

7.7

 

Recycling and Waste Management

41

7.8

 

Landlord Covenants

41

7.9

 

No Third Party Beneficiary

41

7.10

 

Generators

41

8

 

BUILDING SERVICES

43

8.1

 

Building-Standard Services

43

(i)

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

Page

8.2

 

No Representation

43

8.3

 

Building Security Services and Access

43

8.4

 

Interruption or Unavailability of Services

45

8.5

 

Tenant’s Use of Excess Electricity and Water; Premises Occupancy Load

46

8.6

 

Provision of Additional Services; After-Hours HVAC Services

46

8.7

 

Tenant’s Supplemental Air Conditioning

46

8.8

 

Janitorial Service

47

8.9

 

Controls

47

8.10

 

Service Providers

47

8.11

 

Property Management

47

8.12

 

Building Amenities

47

8.13

 

Tenant’s Right to Use Reception Desk

48

9

 

MAINTENANCE AND REPAIR

49

9.1

 

Landlord’s Maintenance Obligations

49

9.2

 

Operable Building Systems upon Lease Commencement

49

9.3

 

Tenant’s Obligations

49

10

 

ALTERATIONS TO PREMISES

49

10.1

 

Landlord Consent; Procedure

50

10.2

 

Permitted Alterations

50

10.3

 

Minor Alterations

51

10.4

 

General Requirements

51

10.5

 

Landlord’s Right to Inspect

52

10.6

 

Tenant’s Obligations Upon Completion

52

10.7

 

Ownership and Removal of Alterations

52

10.8

 

No Landlord’s Supervision Fee

53

10.9

 

Landlord’s Required Alterations of Common Areas

53

11

 

NO LIENS

53

12

 

DAMAGE OR DESTRUCTION

53

12.1

 

Repair Obligations

53

12.2

 

Termination Rights

54

12.3

 

Completion of Repairs

55

12.4

 

Rent Abatement

55

12.5

 

Waiver of Statutory Provisions

55

13

 

EMINENT DOMAIN

55

13.1

 

Lease Termination

55

13.2

 

Partial Taking

55

13.3

 

Landlord’s Termination Right

56

13.4

 

Compensation

56

13.5

 

Waiver

56

14

 

INSURANCE

56

(ii)

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

Page

14.1

 

Liability Insurance

56

14.2

 

Form of Policies

57

14.3

 

Landlord’s Insurance

57

15

 

WAIVER OF SUBROGATION RIGHTS

58

16

 

WAIVER OF LIABILITY AND INDEMNIFICATION

58

16.1

 

Indemnification

58

16.2

 

Duty to Defend

59

16.3

 

Survival

59

17

 

ASSIGNMENT AND SUBLETTING

59

17.1

 

Restriction on Transfers

59

17.2

 

Notice of Proposed Transfer

60

17.3

 

Reasonable Conditions

60

17.4

 

Transfer Premium; Recapture Right

61

17.5

 

Terms of Consent

62

17.6

 

Subsequent Consents

62

17.7

 

Permitted Transfers

62

17.8

 

Permitted Occupancy by Certain Business Affiliates

63

17.9

 

Arbitration

63

18

 

RULES AND REGULATIONS

63

19

 

ENTRY OF PREMISES BY LANDLORD; [***]; MODIFICATION TO COMMON AREAS

63

19.1

 

Entry of Premises

64

19.2

 

[***]

64

19.3

 

Modifications to Common Areas

65

19.4

 

Waiver of Claims

65

20

 

DEFAULT AND REMEDIES

65

20.1

 

Events of Default

65

20.2

 

Landlord’s Remedies Upon Occurrence of Event of Default

66

20.3

 

Damages Upon Termination

67

20.4

 

Computation of Certain Rent for Purposes of Default

67

20.5

 

Landlord’s Right to Cure Defaults

67

20.6

 

Remedies Cumulative

67

20.7

 

Landlord’s Default

67

21

 

SUBORDINATION, ATTORNMENT AND NONDISTURBANCE

69

21.1

 

Subordination and Attornment

69

21.2

 

Mortgage Subordination

69

21.3

 

Notice to Encumbrancer

69

21.4

 

Rent Payment Direction

69

21.5

 

SNDA

70

22

 

SALE OR TRANSFER BY LANDLORD; LEASE NON-RECOURSE

70

22.1

 

Release of Landlord on Transfer

70

(iii)

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

Page

22.2

 

Lease Nonrecourse to Landlord; Limitation of Liability

70

23

 

ESTOPPEL CERTIFICATE

70

23.1

 

Tenant Estoppel

70

23.2

 

Landlord Estoppel

71

24

 

NO LIGHT, AIR, OR VIEW EASEMENT

71

25

 

HOLDING OVER

71

26

 

NO RIGHTS TO RELOCATE TENANT

71

27

 

WAIVER

71

28

 

NOTICES; TENANT’S AGENT FOR SERVICE

72

29

 

AUTHORITY

72

30

 

PARKING; TRANSPORTATION

72

30.1

 

Lease of Parking Spaces

72

30.2

 

Tenant’s Right to Secure Parking

73

30.3

 

Use of the Parking Spaces

73

30.4

 

Management of Parking Garage

73

30.5

 

Abatement

74

31

 

COMMUNICATIONS AND COMPUTER LINES

74

31.1

 

Tenant’s Rights

74

31.2

 

Landlord’s Rights

75

31.3

 

Removal; Line Problems

75

32

 

MISCELLANEOUS

75

32.1

 

No Joint Venture

75

32.2

 

Successors and Assigns

75

32.3

 

Construction and Interpretation

75

32.4

 

Severability

76

32.5

 

Entire Agreement

76

32.6

 

Governing Law

76

32.7

 

Costs and Expenses

76

32.8

 

Standards of Performance and Approvals

76

32.9

 

Brokers

77

32.10

 

Memorandum of Lease

77

32.11

 

Quiet Enjoyment

77

32.12

 

Force Majeure

77

32.13

 

Surrender of Premises

77

32.14

 

Exhibits

78

32.15

 

Survival of Obligations

78

32.16

 

Time of the Essence

78

32.17

 

Waiver of Trial by Jury; Waiver of Counterclaim

78

32.18

 

Consent to Venue

79

32.19

 

Financial Statements

79

32.20

 

Subdivision: Future Ownership

79

(iv)

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

Page

32.21

 

Modification of Lease

80

32.22

 

No Option

80

32.23

 

Compliance with Anti-Terrorism Law

80

32.24

 

First Source Hiring Program

80

32.25

 

Landlord Lien Waiver

80

32.26

 

Rent Not Based on Income

80

32.27

 

Counterparts

81

32.28

 

Required Disclosure

81

33

 

EXPANSION PREMISES; RIGHT OF FIRST OFFER TO LEASE

81

33.1

 

First Offer to Lease Space

81

33.2

 

Offering Notice

81

33.3

 

Lease of First Offer Space

81

33.4

 

Conditions of Exercise

82

33.5

 

Amendment to Lease

82

33.6

 

Rights Personal to Original Tenant and Permitted Assignee

82

34

 

RIGHT OF FIRST OFFER TO PURCHASE

82

34.1

 

One Time Right of First Offer to Purchase

82

34.2

 

Offer Procedure

82

34.3

 

Purchase Agreement

83

34.4

 

Rejection of Offer

83

34.5

 

Excluded Transfers

84

34.6

 

Condition of Title

84

34.7

 

Right to Effect a Like Kind Exchange

85

34.8

 

Broker’s Commission

85

34.9

 

No Implied Obligation

85

34.10

 

Personal to Original Tenant and Permitted Assignees

85

34.11

 

Time of Essence

85

35

 

ROOFTOP PARKING AREA; TERRACE AND DOG RUN

85

35.1

 

Use

85

35.2

 

Improvements to Parking Garage Roof Space

86

35.3

 

Protection of Project

86

35.4

 

Use and Maintenance

86

35.5

 

Costs

86

35.6

 

Conditions to Continued Use

87

35.7

 

Lease Provisions

87

36

 

TENANT’S ROOFTOP AND OTHER EQUIPMENT

87

36.1

 

Grant of License

87

36.2

 

Interference

87

36.3

 

Roof Repairs

88

36.4

 

Rules and Regulations

88

36.5

 

Transfer of Rights

88

(v)

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

Page

37

 

SIDEWALK AREAS

88

38

 

CAFETERIA AND BREW PUB

89

38.1

 

Use

89

38.2

 

Operation

90

38.3

 

[***]

92

38.4

 

Concourse Floor Leasing Restriction

92

38.5

 

REIT Considerations

93

39

 

TENANT COMPETITORS

94

40

 

DOGS

94

40.1

 

General Conditions

95

40.2

 

Costs and Expenses

95

40.3

 

Insurance; Indemnity

95

40.4

 

Rights Not Personal to Original Tenant

95

41

 

INTENTIONALLY OMITTED

95

42

 

SIGNS; BIRD NETTING

95

42.1

 

Building Directory

95

42.2

 

Interior Signage

96

42.3

 

Exterior Signs

96

42.4

 

Approvals

98

42.5

 

Maintenance and Removal

98

42.6

 

Assignment and Subleasing

98

43

 

JAMS ARBITRATION

98

43.1

 

General Submittals to Arbitration

98

43.2

 

JAMS

98

43.3

 

Provisional Remedies

99

43.4

 

Waiver of Rights to Litigate in a Court or Jury Trial

99

44

 

REPRESENTATIONS AND WARRANTIES

100

44.1

 

No Other Third Party Rights

100

44.2

 

Encumbrances

100

45

 

ELEVATORS

100

45.1

 

Current Elevators

100

45.2

 

[***]

100

 

 

(vi)

--------------------------------------------------------------------------------

 

Exhibits

Exhibit A-1:       Floor Plans of Premises

Exhibit A-2:       Superior Rights

Exhibit A-3:       Description of Sidewalk Area

Exhibit A-4:       Description of License Area

Exhibit A-5:       Description of Rooftop License Area

Exhibit A-6:       Description of Swing Space

Exhibit A-7:       Description of Concourse Swing Space

Exhibit A-8:       Description of Continuous Concourse Area

Exhibit B-1:       Rules and Regulations

Exhibit B-2:       Rooftop Rules

Exhibit C:       Janitorial Specifications

Exhibit D:       Security Deposit and Letter of Credit

Exhibit E:       Landlord Security Program

Exhibit F:       Location of Parking Spaces

Exhibit G:       Memorandum of Lease

Exhibit H:       Existing Encumbrances

Exhibit I:       Form of Estoppel Certificate

Exhibit J:       Form of Confidentiality Agreement

Exhibit K-1:       Description of Tenant’s Re-Stacking Project

Exhibit K-2:       Description of Landlord’s Common Area Improvements

Exhibit K-3:       Description of [***]

Exhibit L:       Common Area Construction Terms

 

These schedules, exhibits and other attachments have been omitted pursuant to
Item 601(a)(5) of Regulation S-K.  The registrant undertakes to provide such
information to the Commission upon request.

 

-7-

--------------------------------------------------------------------------------

 

OFFICE LEASE
699 Eighth Street
San Francisco, California

BASIC LEASE INFORMATION

Lease Date:

[July 5, 2019].

Landlord:

BCP-CG 650 Property LLC,
a Delaware limited liability company

Tenant:

Zynga Inc.,
a Delaware corporation

Premises:

The Premises contain a total of approximately 185,118 Rentable Square Feet (as
defined in Section 1.1) at the Building (as defined in Section 1.1) comprised of
the following, all in the locations as shown on Exhibit A-1, attached hereto:  

(i)The Cafeteria area (Suite CW-100) located on the concourse of the west side
of the Building, containing approximately [***] Rentable Square Feet (the
“Concourse Premises”);

(ii)Suite W-100 located on the first floor of the west side of the Building,
containing approximately [***] Rentable Square Feet (the “First Floor
Premises”);

(iii)Suite W-200 located on the second floor of the west side of the Building,
containing approximately [***] Rentable Square Feet (the “Second Floor
Premises”);

(iv)   Suite W-300 located on the third floor of the west side of the Building,
containing approximately [***] Rentable Square Feet (“Third Floor Premises”);

(vi)Suite W-400 located on the fourth floor of the west side of the Building,
containing approximately [***] Rentable Square Feet (“Fourth Floor Premises”);
and

(v)     The Sidewalk Area as described in Article 37.

Term:

Commencing on the Commencement Date (as defined below) and expiring on the
Expiration Date (as defined below), except as may be earlier terminated or
extended in accordance with the provisions of this Lease.

-8-

--------------------------------------------------------------------------------

 

Commencement Date:

Rent Commencement Date:

[______________ __], 2019.

The Commencement Date.

Expiration Date:

The final calendar day of the one hundred forty-fourth (144th) month following
the Commencement Date (e.g., if the Commencement Date is [__________, 2019],
then [_____________], 2031).

Security Deposit:

See Section 17.7.1 and Exhibit D.

Base Rent:

Tenant shall pay Landlord the following amounts for annual Base Rent at the
Premises during the first Lease Year:

Concourse Premises: $[***] per Rentable Square Foot, for a total of $649,350.00
per year, or $54,112.50 per month

First Floor Premises: $[***] per Rentable Square Foot, for a total of
$1,162,850.00 per year, or $96,904.17 per month

Second Floor Premises: $[***] per Rentable Square Foot, for a total of
$1,735,030.00 per year, or $144,585.83 per month

Third Floor Premises: $[***] per Rentable Square Foot, for a total of
$3,162,995.00 per year, or $263,582.92 per month

Fourth Floor Premises: $[***] per Rentable Square Foot, for a total of
$3,589,140.00 per year, or $299,095.00 per month

Sidewalk Area: $0 per Rentable Square Foot  

Annual Base Rent shall be increased each Lease Year as provided in Section 4.1
below, provided that in no event shall the annual Base Rent decrease, nor
increase by more than three and one quarter of one percent (3.25%) of the
preceding Lease Year’s annual Base Rent. The first such increase in annual Base
Rent shall be effective on the first day of the second (2nd) Lease Year.

[***]

 

Tenant’s Percentage Share:

27.0248%

Number of Parking Spaces:

Tenant has the right, in its sole and absolute discretion, to rent up to a
maximum of (i) one hundred ninety (190) parking passes for the Building’s
rooftop parking area and (ii) five (5) parking passes for the “helix” portion of
the Building’s parking facility, as described in Article 30.

 

 

-9-

--------------------------------------------------------------------------------

 

Tenant’s Address for Notices:

Zynga Inc.
699 Eighth Street
San Francisco, California 94103
Attention: VP, Real Estate and Workplace Services
Email: [***]

with a copy to:

 

Zynga Inc.
699 Eighth Street
San Francisco, California 94103

Attention: Chief Legal Officer
Email: [***]

with a copy to:

Email: [***]

Landlord’s Address for Notices:

[______________________]

Landlord’s Address for Payments:

[______________________]

 

 

-10-

--------------------------------------------------------------------------------

 

OFFICE LEASE

This Office Lease (this “Lease”) is made and entered into by and between
Landlord and Tenant as of the Lease Date.

Landlord and Tenant hereby agree as follows:

1.Definitions.

1.1Terms Defined

. The following terms have the meanings set forth below. Certain other terms
have the meanings set forth elsewhere in this Lease.

“8th Street Signage” shall have the meaning set forth in Section 42.3.3 below.

“AAA” shall have the meaning set forth in Section 43.2 below.

“Abatement Event” shall have the meaning set forth in Section 8.4 below.

“Abatement Period” shall have the meaning set forth in Section 8.4 below.

“Acceptance Notice” shall have the meaning set forth in Section 34.2.2 below.

“Acceptance Period” shall have the meaning set forth in Section 34.2.2 below.

“Additional Generator” shall have the meaning set forth in Section 7.10.2 below.

“Additional Rent” shall have the meaning set forth in Section 4.3 below.

“Adjustment Date” shall have the meaning set forth in Section 4.1 below.

“Affiliate REIT” shall have the meaning set forth in Section 38.5 below.

“Alterations” means alterations, additions or other improvements to the Premises
or Common Areas made by or on behalf of Tenant after the Commencement Date.

“Amortization Rate” means the applicable Interest Rate at the time a capital
improvement or capital asset is installed, constructed or acquired (whichever is
earliest), but not more than the maximum rate permitted by Applicable Laws at
the time such capital improvements or capital assets are installed, constructed
or acquired (whichever is earliest).

“Ancillary Uses” means fitness/health facility (including showers for users of
such facility), ATM facility, travel agency, concessions and franchises related
specifically to office services functions that may be outsourced by a tenant
(such as food service, reproduction services, mail room services, cleaning,
security, IT services, MEP services and/or engineering services), childcare
facility, auditorium, board rooms, libraries, training rooms and facilities,
audiovisual and closed circuit television facilities, messenger and mailroom
facilities, reproduction and copying facilities, word processing centers,
computer and communications facilities, pantries (including vending machines),
file rooms (including condensed file rooms with reinforced flooring if
required), meeting and conference centers and rooms, storage space and kitchens,
serveries, cafeterias and dining rooms, brew pubs (not open to the public and
only if the alcohol is provided at no cost and is served only to Tenant’s
employees and guests), and bicycle servicing and storage, in all cases as a use
ancillary to Tenant’s use of the Premises for general office and administrative

-11-

--------------------------------------------------------------------------------

 

use, and in compliance with all applicable laws and zoning requirements.  The
foregoing Ancillary Uses shall not be made available for use by the general
public by Tenant, except to the extent required to comply with Tenant’s
obligations under this Lease, including without limitation Sections 7.4 and 38.1
below.

“Annual Statement” shall have the meaning set forth in Section 5.2 below.

“Annual Earthquake Deductible Cap” shall have the meaning set forth in Section
4.3.2 below.

“Anti-Terrorism Law” means any Applicable Laws relating to terrorism,
anti-terrorism, money-laundering or anti-money laundering activities, including
without limitation the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1986, Executive Order No. 13224, and Title 3 of the
USA Patriot Act, and any regulations promulgated under any of them.

“Applicable Laws” means all applicable laws, statutes, ordinances, orders,
judgments, decrees, regulations, permit conditions, and requirements of all
courts and all federal, state, county, municipal or other governmental or
quasi-governmental authorities, departments, commissions, agencies and boards
now or hereafter in effect, including, but not limited to, the Americans With
Disabilities Act (42 U.S.C. § 12101 et seq.) and Title 24 of the California Code
of Regulations and all regulations and guidelines promulgated thereunder.

“approval” shall have the meaning set forth in Section 32.8 below.

“Arbitration of Disputes Provision” shall have the meaning set forth in Section
43.1 below.

“Arbitration Notice” shall have the meaning set forth in Section 43.2 below.

“Arbitration Panel” shall have the meaning set forth in Section 3.2.6(d) below.

“Arbitration Rules” shall have the meaning set forth in Section 43.2 below.

“Arbitrator” shall have the meaning set forth in Section 43.2 below.

“Available Expansion Premises” shall mean any portion of the Expansion Premises
that first becomes and remains Available for Lease during any applicable period
in which an Expansion Option may be exercised.

“Available for Lease” shall mean an applicable space is vacant or, if occupied,
when Landlord has reasonably determined that it will place the applicable space
on the market for lease.

“Bank” shall have the meaning set forth in Section 26.1 below.

“Bankruptcy Code” means the United States Bankruptcy Code or any state
bankruptcy code.

“Bird Netting” shall have the meaning set forth in Section 42.3.4 below.

“Brew Pub” shall have the meaning set forth in Section 38.1 below.

“Brew Pub License” shall have the meaning set forth in Section 38.1(a) below.

 

-12-

--------------------------------------------------------------------------------

 

“Building” means the six-story office building located within the Project,
including related Common Areas and the Parking Garage.

“Building Amenities” shall have the meaning set forth in Section 8.12 below.

“Building Generators” means the 350 KW Kohler generator and the 1,100 KW Cummins
generator, both of which are located in the Building basement, and the related
fuel tanks and lines.

“Building Holidays” means New Year’s Day, Martin Luther King, Jr. Day,
President’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day.

“Building Rules” shall have the meaning set forth in Article 18 below.

“Building Standard Hours” means 8:00 a.m. to 6:00 p.m. on weekdays (except
Building Holidays).

“Building Systems” means all systems serving the Building in general, including,
but not limited to, the fire/life safety, electrical, plumbing, HVAC, security
and telecommunications systems, including all components thereof and related
equipment, including the existing [***] security system and the other security
equipment located outside the Premises to be abandoned by Tenant pursuant to
Section 8.3.4(b) below, but excluding any equipment that is separately installed
by or on behalf of Tenant and any distribution systems or equipment existing
within the Premises as of the Lease Date.

“Business Affiliates” shall have the meaning set forth in Section 17.8 below.

“Cable Path” shall have the meaning set forth in Section 36.1 below.

“Cafeteria” shall have the meaning set forth in Section 38.1 below.

“Cafeteria Agreement” shall have the meaning set forth in Section 38.4 below.

[***]

“Cafeteria Enforcement Measures” shall have the meaning set forth in Section
38.4 below.

[***]

“Cafeteria Restriction” shall have the meaning set forth in Section 38.4 below.

“Cafeteria Use Agreement” shall have the meaning set forth in Section 38.5(c)
below.

“Capital Improvement Expenses” shall have the meaning set forth in Section
4.3.3(d) below.

“Casualty” means fire, earthquake, or other event of a sudden, unexpected, or
unusual nature.

“Change of Ownership Transaction” shall have the meaning set forth in Section
17.1 below.

“Claims” means any and all actual, out-of-pocket obligations, losses, claims,
actions (including remedial or enforcement actions of any kind and
administrative or judicial proceedings, suits, orders or judgments), causes of
action, liabilities, penalties, damages (excluding, except with respect to third
party claims, foreseeable and unforeseeable consequential damages and punitive
damages), costs and expenses (including reasonable attorneys’ and consultants’
fees and expenses).

-13-

--------------------------------------------------------------------------------

 

“Common Area Construction Terms” shall have the meaning set forth in Section
10.9 below.

“Common Area Improvements” shall have the meaning set forth in Section 10.9
below.

“Common Area Operating Expenses” shall have the meaning set forth in Section
4.3.3 below.

“Common Areas” means all areas of the Project designated by Landlord from time
to time for the common use or benefit of occupants of the Building, and their
employees and invitees, or the public.

“Comparable Buildings” means the other office buildings located in the South of
Market and Showplace Square sub-market areas of San Francisco, California, that
are comparable in terms of age, current condition, size, location, quality of
construction and quality of common area improvements to the Building.

“Comparison Leases” shall have the meaning set forth in Section 3.2.4 below.

“Concourse Swing Space” shall have the meaning set forth in Section 2.4 below.

“Concourse Swing Space Termination Date” shall have the meaning set forth in
Section 2.4 below.

“Connections” shall have the meaning set forth in Section 36.1 below.

“Consumer Price Index” means the United States Department of Labor’s Bureau of
Labor Statistics’ Consumer Price Index, Urban Wage Earners and Clerical Workers,
All Items, published for the San Francisco-Oakland-Hayward Area (1982-84 = 100),
or the successor to such index.  If such index is discontinued entirely,
Landlord and Tenant shall agree to another mutually acceptable index used to
track changes in the cost of living in the San Francisco Bay Area.

“Contest Deadline” shall have the meaning set forth in Section 7.10.3 below.

“Continuous Concourse Area” shall have the meaning set forth in Section 3.2.1
below.

“Control” means the ownership, directly or indirectly, of more than fifty
percent (50%) of the voting securities of, or possession of the right to vote,
in the ordinary direction of its affairs, of more than fifty percent (50%) of
the voting interest in, any person or entity.

“Controllables” shall have the meaning set forth in Section 4.4 below.

“CPI Adjuster” shall have the meaning set forth in Section 4.1 below.

“CPI Percentage Change” shall have the meaning set forth in Section 4.1 below.

“Deed” shall have the meaning set forth in Section 34.6 below.

“Deposit” shall have the meaning set forth in Section 26.5 below.

“Determination” shall have the meaning set forth in Section 3.2.6(a) below.

“Earthquake Insurance Expenses” shall have the meaning set forth in Section
4.3.2 below.

[***]

-14-

--------------------------------------------------------------------------------

 

[***]

[***]

“Eligibility Period” shall have the meaning set forth in Section 8.4 below.

“Encumbrance” means any ground lease or underlying lease, or the lien of any
mortgage, deed of trust, and other encumbrances now or hereafter placed on or
against the Building or the Project, or both, and all renewals, extensions,
modifications, consolidations and replacements thereof.

“Encumbrancer” means the holder of the beneficial interest under an Encumbrance.

“Environmental Laws” means all Applicable Laws in any way relating to or
regulating the use, generation. handling, emission, release, discharge, storage
or disposal of Hazardous Materials, now or hereafter in force, as amended from
time to time.

“Equipment” shall have the meaning set forth in Section 36.1 below.

“Estimated Restoration Period” shall have the meaning set forth in Section 12.1
below.

“Estoppel Reminder Notice” shall have the meaning set forth in Section 23.1
below.

“Event of Default” shall have the meaning set forth in Section 20.1 below.

“Excess Cooling Problem” shall have the meaning set forth in Section 8.5 below.

“Excluded Transaction Transfers” shall have the meaning set forth in Section
17.1 below.

“Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing effective September 24, 2001, and relating to “Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism,” as may be amended from time to time.

“Expansion Premises” means any space located on the west side of the Building
that is contiguous to the Premises if such space becomes Available for Lease
during the Term.

“Expense Claim” shall have the meaning set Forth in Section 5.2 below.

“Expense Resolution Period” shall have the meaning set forth in Section 5.2
below.

“Extension Option” shall have the meaning set forth in Section 3.2.1 below.

“Extension Term” shall have the meaning set forth in Section 3.2.1 below.

“Fair Market Rent” shall have the meaning set forth in Section 3.2.4 below.

“First Office Space” shall have the meaning set forth in Section 33.1 below.

“Force Majeure Event” shall have the meaning set forth in Section 32.1.2 below.

“FSHP” shall have the meaning set forth in Section 32.24 below.

-15-

--------------------------------------------------------------------------------

 

“Green Rating Systems” means the U.S. EPA’s Energy Star® rating system, the U.S.
Green Building Council’s Leadership in Energy and Environmental Design (LEED)
rating system and other third party rating systems.

“Hazardous Materials” means any substance or material that is described as a
toxic or hazardous substance, waste or material or a pollutant or contaminant,
or words of similar import, in any Environmental Laws, and includes asbestos,
petroleum, petroleum products, polychlorinated biphenyls, radon gas, and
radioactive matter.

“HVAC” means the heating, ventilation and air conditioning system serving the
Building in general.

“Impasse Date” shall have the meaning set forth in Section 3.2.6(a) below.

“Impositions” means any and all taxes, excluding Real Property Taxes, payable by
Landlord (other than net income taxes) whether or not now customary or within
the contemplation of the parties hereto imposed upon, measured by or reasonably
attributable to the cost or value of Tenant’s equipment, furniture, fixtures and
other personal property located in the Premises or by the cost or value of any
leasehold improvements made in or to the Premises by or for Tenant after the
Commencement Date other than standard office improvements, regardless of whether
title to such improvements shall be in Tenant or Landlord. Impositions do not
include income, franchise, transfer, inheritance or capital stock taxes, unless
any such taxes are levied or assessed against Landlord as a substitute for, in
whole or in part, any Imposition.

“Indemnitees” shall have the meaning set forth in Section 16.1.1 below.

“Independent Arbitrator” shall have the meaning set forth in Section 3.2.6(c)
below.

“Independent CPA” shall have the meaning set forth in Section 5.7.2 below.

“Initial Deposit” shall have the meaning set forth in Section 34.2.2 below.

“Insurance Expenses” shall have the meaning set forth in Section 4.3.2 below.

“Interest Rate” means the greater of (a) six percent (6%) per annum and (b) the
Prime Rate plus four percent (4%); provided, however, that if such rate of
interest shall exceed the maximum rate allowed by law, the Interest Rate shall
be automatically reduced to the maximum rate of interest permitted by applicable
law.

[***]

[***]

[***]

[***]

“Issuer” shall have the meaning set forth in Exhibit D.

“Janitorial Credit” shall have the meaning set forth in Section 8.8 below.

“Land” means the parcel of land shown as Lot 9, Assessor’s Block 3783, on that
certain map entitled “Parcel Map of a Portion of 100 VARA Block No. 412, Also
Being a Portion of Assessor’s Block

-16-

--------------------------------------------------------------------------------

 

3783,” which map was filed November 29, 1988, at Page 36, in Book 38, of Parcel
Maps, of the Official Records of the City and County of San Francisco,
California.

“Landlord Affiliate” means any corporation, limited liability company, limited
partnership or other entity which Controls, is Controlled by or is under common
Control with Landlord.

“Landlord Overruns” shall have the meaning set forth on Exhibit L attached
hereto and made a part hereof.

“Landlord Parties” means Landlord and its employees, agents, contractors,
licensees, invitees, representatives, officers, directors, partners, and members
and each of the foregoing is a “Landlord Party.”

“Landlord’s Casualty Notice” shall have the meaning set forth in Section 12.1
below.

“Landlord’s Dispute Period” shall have the meaning set forth in Section 5.7.2
below.

“Landlord’s Initial Proposal” shall have the meaning set forth in Section
3.2.5(a) below.

“Landlord’s Market Rent Proposal” shall have the meaning set forth in Section
3.2.5(b) below.

“Landlord’s Records” shall have the meaning set forth in Section 5.7.1 below.

“Lease Year” means each consecutive twelve (12) month period during the Term,
commencing on the first day of the first full month following the Commencement
Date, except that the first Lease Year shall include any partial month between
the Commencement Date and the first day of the following month. For example, if
the Commencement Date occurs on January 15, the first Lease Year will commence
on January 15 and end on January 31 of the immediately succeeding calendar year,
and each subsequent Lease Year shall commence on February 1 and end on January
31 of the immediately succeeding calendar year.

“LED Signs” shall have the meaning set forth in Section 42.3.1 below.

“Letter of Credit” shall have the meaning set forth in Exhibit D.

“License” shall have the meaning set forth in Section 2.3 below.

“License Area” shall have the meaning set forth in Section 2.3 below.

“Line Problems” shall have the meaning set forth in Section 31.3 below.

“Lines” shall have the meaning set forth in Section 31.1 below.

“LOC Funds” shall have the meaning set forth in Exhibit D.

“Mandatory Controls” shall have the meaning set forth in Section 8.9 below.

“Mandatory Cure Items” shall have the meaning set forth in Section 34.6 below.

“Material ROFO Economic Terms” shall have the meaning set forth in Section 33.2
below.

“Memorandum of Lease” shall have the meaning set forth in Section 32.10 below.

-17-

--------------------------------------------------------------------------------

 

“Minor Alterations” shall mean Alterations that both (i) do not affect the
structural portions of the Building or Building Systems, and (ii) do not cost in
excess of Five Hundred Thousand Dollars ($500,000) with respect to any one (1)
project.

“Net Effective Purchase Price” shall have the meaning set forth in Section 34.4
below.

“Net Worth” shall have the meaning set forth in Section 17.7.1 below.

“Net Worth Condition” shall have the meaning set forth in Section 17.7.1 below.

“Notice of Concourse Swing Space Termination” shall have the meaning set forth
in Section 2.4 below.

“Notice of Proposed Transfer” shall have the meaning set forth in Section 17.2
below.

“Occupancy Agreement” shall have the meaning set forth in Article 39 below.

“Offering Notice” shall have the meaning set forth in Section 33.2 below.

“Parking Charge” shall have the meaning, set forth in Section 30.1 below.

“Parking Garage” means the parking structure within the Building and the parking
spaces located on the roof of the Building.

“Parking Garage Roof Space” shall have the meaning set forth in Section 35.1
below.

“Parking Spaces” shall have the meaning set forth in Section 30.1 below.

“Permitted Alterations” means Alterations that do not affect the structural
portions of the Building and do not materially and adversely affect Building
Systems.

“Permitted Assignee” shall have the meaning set forth in Section 17.7.1 below.

“Permitted Transfer” means a Transfer described in, and in compliance with,
Section 17.7 which, pursuant to such Section, does not require Landlord’s
consent.

“Permitted Transfer Costs” shall have the meaning set forth in Section 17.4
below.

“Permitted Transferee” shall have the meaning set forth in Section 17.7.1 below,
and collectively as “Permitted Transferees”.

“Permitted Use” means general, administrative, and executive office use, and any
other use permitted by law which is consistent with a first-class office
building, and any Ancillary Uses.

“Permitted Users” shall have the meaning set forth in Section 8.12(a) below.

“Preexisting Hazardous Materials” shall have the meaning set forth in Section
7.5.4 below.

“Premises” shall have the meaning set forth in the Basic Lease Information.

“Prime Rate” means the latest U.S. prime rate reported in the Money Rates column
of The Wall Street Journal on the first day on which The Wall Street Journal is
published in the month in which the

-18-

--------------------------------------------------------------------------------

 

applicable sums are payable or incurred. If the Wall Street Journal is no longer
published, the Prime Rate shall mean the publicly announced prime rate or
reference rate charged by the San Francisco Main Office of Bank of America, N.A.
(or any successor bank) on the first day of the month in which the applicable
sums are payable or incurred (or if there is no such publicly announced rate,
the rate quoted by such bank in pricing ninety (90) day commercial loans to
substantial commercial borrowers on said date).

“Prohibited Person” means (a) a person or entity that is listed in the Annex to
Executive Order No. 13224, or a person or entity owned or controlled by an
entity that is listed in the Annex to Executive Order No. 13224; (b) a person or
entity with whom Landlord is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law; or (c) a person or entity that is
named as a “specially designated national and blocked person” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofachllsdn.pdf or at any
replacement website or other official publication of such list.

“Project” means the Land, the Building and other improvements at any time
located on the Land, and all appurtenances related thereto, including the
loading dock area.

“Project Transfer” shall have the meaning set forth in Section 34.2.1 below.

“Protection Period” shall have the meaning set forth in Section 4.3.1 below.

“PSA Assignment Party” shall mean (a) any Tenant Affiliate or (b) Mark Pincus or
(c) any corporation, limited liability company, limited partnership or other
entity which is Controlled by Mark Pincus.

“PSA Negotiation Period” shall have the meaning set forth in Section 34.3 below.

“Purchase Agreement” shall have the meaning set forth in Section 34.3 below.

“Purchase Offer Notice” shall have the meaning set forth in Section 34.2.1
below.

“Qualified Arbitrator” shall have the meaning set forth in Section 3.2.6(b)
below.

“Real Property Taxes” shall have the meaning set forth in Section 4.3.1 below.

“Reassessment” shall have the meaning set forth in Section 4.3.1 below

“Recorded Documents” means all easement agreements, cost sharing agreements,
covenants, conditions, and restrictions and all similar agreements affecting the
Project, whether now or hereafter recorded against the Project.

“REIT” shall have the meaning set forth in Section 38.5 below.

“Renewal Premises” shall have the meaning set forth in Section 3.2.2 below.

“Rent” means the Base Rent, Parking Charges, and all other Additional Rent
payable by Tenant in accordance with this Lease.

“Rentable Square Foot” and “Rentable Square Feet” means the rentable square
footage of the Premises or the Building, as the case may be, determined by
Tenant’s architect in general accordance with a modified American National
Standard Method of Measuring Area in Office Buildings of the Buildings Owners
Association International’s Standard Method of Measuring Floor Area in Office
Buildings

-19-

--------------------------------------------------------------------------------

 

(ANSI/BOMA Z65.1-2010) and adjusted based on a load factor of thirty-three and
one-half of one percent (33.5%), which measurement shall not be changed except
in connection with a change in the physical size of the Premises or Building in
accordance with this Lease.

“Rent Payment Notice” shall have the meaning set forth in Section 21.4 below.

“Repairs to Tenant’s Generator Area” shall have the meaning set forth in Section
7.10.3 below.

“Replacement Leases” shall have the meaning set forth in Section 38.1(c) below.

“Replacement Lease Cost Cap” shall have the meaning set forth in Section 38.1(c)
below.

“Re-Stacking Project” shall have the meaning set forth in Section 10.2 below.

“Restore” or “Restoration” shall have the meaning set forth in Section 12.1
below.

“Right of First Offer” shall have the meaning set forth in Section 33.1 below.

“Right of First Offer to Purchase” shall have the meaning set forth in Section
34.1 below.

“ROFO Exercise Notice” shall have the meaning set forth in Section 33.3.3 below.

“ROFO Exercise Period” shall have the meaning set forth in Section 33.3.1 below.

“ROFO Target Date” shall have the meaning set forth in Section 33.2 below.

“Roof License” shall have the meaning set forth in Section 36.1 below.

“Roof License Area” shall have the meaning set forth in Section 36.1 below.

“Roof Repairs” shall have the meaning set forth in Section 38.3 below.

“Rooftop Equipment” shall have the meaning set forth in Section 36.1 below.

“Security Holder” shall have the meaning set forth in Section 21.5 below.

“Security System Transfer” shall have the meaning set forth in Section 8.3.4(b)
below

[***]

[***]

“Sidewalk Area” shall have the meaning set forth in Article 37 below.

“SNDA” shall have the meaning set forth in Section 21.5 below.

“Standard Janitorial Services” shall have the meaning set forth in Section 8.8
below.

“Subject Space” shall have the meaning set forth in Section 17.2 below.

-20-

--------------------------------------------------------------------------------

 

“Superior Rights” means the rights of the tenants of spaces within the Building,
under the existing leases as of the Lease Date shown on Exhibit A-2, if any,
pursuant to an express written provision in such lease.

“Supplemental Cooling Equipment” shall have the meaning set forth in Section 8.5
below.

“Swing Space” shall have the meaning set forth in Section 2.4 below.

“Swing Space License” shall have the meaning set forth in Section 2.4 below.

“Taken” shall have the meaning set forth in Section 13.1 below.

“Taking” shall have the meaning set forth in Section 13.1 below.

“Tax Increase” shall have the meaning set forth in Section 4.3.1 below.

“Tenant Affiliate” shall have the meaning set forth in Section 17.7.1 below.

“Tenant Competitor” shall have the meaning set forth in Article 39 below.

“Tenant Fuel Tank” means the approximately [***] gallon fuel tank located in the
Building basement.

“Tenant Parties” means Tenant and Tenant’s Transferees and Business Affiliates,
and their respective employees, agents, contractors, licensees, invitees,
representatives, officers, directors, partners, members, and each of the
foregoing is a “Tenant Party”.

“Tenant’s Additional Signs” shall have the meaning set forth in Section 42.3.4
below.

“Tenant’s Address Sign” shall have the meaning set forth in Section 42.3.2
below.

“Tenant’s Exterior Signs” shall have the meaning set forth in Section 42.4
below.

“Tenant’s CPA” shall have the meaning set forth in Section 5.7.1 below.

“Tenant’s Percentage Share” means the percentage stated in the Basic Lease
Information as Tenant’s Percentage Share, which may be adjusted pursuant to the
terms of this Lease.

“Tenant’s Review” shall have the meaning set forth in Section 5.7.1 below.

“Tenant’s ROFO Rejection” shall have the meaning set forth in Section 33.3.3
below.

“Tenant’s Security Equipment” shall have the meaning set forth in Section 8.3.4
below.

“Term” shall have the meaning set forth in the Basic Lease Information.

“Third Part Hazardous Materials” shall have the meaning set forth in Section
7.5.4 below.

“Third Party Purchaser” shall have the meaning set forth in Section 34.4 below.

“Townsend Street Signage” shall have the meaning set forth in Section 42.3.4
below.

-21-

--------------------------------------------------------------------------------

 

“Transfer” shall have the meaning set forth in Section 17.1 below.

“Transfer Premium” shall have the meaning set forth in Section 17.4 below.

“Transferee” shall have the meaning set forth in Section 17.1 below.

“TRS” shall have the meaning set forth in Section 38.5 below.

“USA Patriot Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Public Law 107-56), as may be amended from time to time.

“Wattage Allowance” for electricity (maximum demand load for general office,
light and convenience power and for office equipment and air conditioning)
means, for each floor of the Premises, the product obtained by multiplying the
Rentable Square Feet of such floor by six (6) watts.

“Zynga DRE” shall have the meaning set forth in Section 38.5(b) below.

“Zynga Generators” shall mean the following generators, tanks and related lines
currently located in the Building: (a) the 155 KW Generac generator located on
the Building roof and any associated fuel tank; and (b) the 200 KW Cummins
generator and associated [***] gallon belly tank located on the Building roof.

“Zynga Subsidiary TRS” shall have the meaning set forth in Section 38.5(b)
below.

1.2Basic Lease Information

. The Basic Lease Information is incorporated into and made a part of this
Lease. Each reference in this Lease to any Basic Lease Information shall mean
the applicable information set forth in the Basic Lease Information, except that
in the event of any conflict between an item in the Basic Lease Information and
this Lease, this Lease shall control.

2.Premises.

2.1Lease of Premises

. Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
Premises as described in the Basic Lease Information. The parties acknowledge
that Exhibit A-1 is intended only to show the approximate location of the
Premises in the Building, and not to constitute an agreement, representation or
warranty as to the construction or precise area of the Premises or as to the
specific location or elements of the Common Areas or of the accessways to the
Premises or the Project. The parties hereby stipulate that the Premises and the
Project contain the number of Rentable Square Feet calculated by Tenant’s
architect pursuant to the definition of Premises as set forth in the Basic Lease
Information. The Rentable Square Feet of the Building shall not be changed
except in connection with a change in the physical size of the Premises or
Building in accordance with this Lease. If the Premises include an entire floor,
all elevator lobbies, corridors and restroom facilities located on such floor
shall be considered part of the Premises. All the outside walls and windows of
the Premises and any space in the Premises used for shafts, stacks, pipes,
conduits, ducts, electric or other utilities, or other Building facilities or
equipment, and the use thereof and, subject to the restrictions set forth in
Section 19.1 below, access thereto through the Premises for the purposes of
operation, maintenance, improvements and repairs, are reserved to Landlord.

2.2Acceptance of the Premises

. Tenant agrees to accept possession of the Premises upon the Commencement Date,
without representation or warranty by Landlord, except as expressly provided in
this Lease, and with no obligation of Landlord to repaint, remodel, repair,
improve or alter the Premises, or to

-22-

--------------------------------------------------------------------------------

 

perform any construction, remodeling or other work of improvement upon the
Premises, or contribute to the cost of any of the foregoing, except as expressly
set forth in this Lease. Without limiting the generality of the foregoing,
Tenant acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the
Building, or the Project, or the suitability of the Premises for Tenant’s use,
except as expressly set forth in this Lease.

2.3License and Indemnification

. Subject to the applicable terms and conditions contained in this Lease, the
Landlord Parties shall have a non-exclusive license (the “License”), at no
charge to Landlord, to enter on to that portion of the Premises shown on Exhibit
A-4 (the “License Area”). The License is limited in scope to the purpose of
accessing (i) the other areas of the Building outside of the Premises by that
certain walkway over the License Area, and (ii) the Cafeteria solely to the
extent such Landlord Parties have access to use the Cafeteria under a separate
agreement with Tenant. All costs associated with causing the structure of the
License Area to comply with all Applicable Laws shall be borne solely by
Landlord except to the extent such compliance is required due to changes or
modifications to the License Area made by or approved by Tenant and not
initiated by Landlord. Tenant shall reasonably cooperate with Landlord to ensure
the License Area is accessible to the Landlord Parties, as applicable, and in
compliance with all Applicable Laws. Landlord shall maintain in full force and
effect the insurance required under Section 14.3 of this Lease covering the
License Area. Landlord shall provide Tenant and all additional insureds with a
certificate of insurance and an “Additional Insured Endorsement” for such
License Area insurance coverage. Said insurance shall be primary insurance with
respect to any claims, losses or liability arising directly or indirectly from
Landlord’s entry and presence upon the Premises. Insurance maintained by the
additional insureds shall be excess and non-contributory.  Landlord shall
indemnify, defend and hold Tenant harmless from and against any Claims, which
result from or arise out of the use of the License Area by Landlord or any other
Landlord Parties except to the extent such Claims are caused by the negligence
or willful misconduct of Tenant. Landlord’s obligations under this Section shall
survive the expiration or earlier termination of this Lease until all Claims
within the scope of this Section are fully, finally, and absolutely barred by
the applicable statutes of limitations.

2.4Swing Space

. Subject to the applicable terms and conditions contained in this Lease, Tenant
shall have a license (the “Swing Space License”), to use (i) at no charge to
Tenant, that portion of the Building shown on Exhibit A-6 (the “Swing Space”)
from the date surrendered by the current tenant of such space through February
29, 2020, provided that upon Tenant’s vacating such Swing Space on or prior to
February 29, 2020, Tenant leaves the same in “broom clean” condition, and (ii)
for a total annual fee of $[***] per Rentable Square Foot of the Concourse Swing
Space payable to Landlord as Additional Rent (which totals [***] Dollars
($[***]) per month), and no other amounts payable or reimbursable by Tenant to
Landlord for such license, including without limitation any Rent or any amounts
for Common Area Operating Expenses in connection with the Concourse Swing Space,
that portion of the Building shown on Exhibit A-7 (the “Concourse Swing Space”)
from the Commencement Date through December 31, 2019, in each case solely for
the Permitted Use and, in the case of the Concourse Swing Space for construction
staging relating to the Re-Stacking Project. The Swing Space License as it
relates to the Concourse Swing Space shall be conditioned upon Tenant delivering
written notice to Landlord no later than August 1, 2019, that Tenant elects to
use the Concourse Swing Space and if Tenant does not provide notice to Landlord
of such election, Tenant shall have no obligation to pay any fee, Rent or
Additional Rent for the Concourse Swing Space to Landlord other than for the
period from the Commencement Date to the date Tenant vacates such space in
“broom-clean” condition. Notwithstanding the foregoing, Tenant shall have the
option in its sole and absolute discretion, which option may be exercised by
delivering at least thirty (30) days’ written notice to Landlord (a “Notice of
Concourse Swing Space Termination”) to terminate the Swing Space License with
respect to the Concourse Swing Space on a date specified by Tenant in the Notice
of Concourse Swing Space Termination (the “Concourse Swing Space Termination
Date”). Effective on the Concourse Swing Space Termination Date, the Swing Space
License shall terminate as to the Concourse Swing Space and Tenant shall have no
further obligation to pay to Landlord

-23-

--------------------------------------------------------------------------------

 

any fee, Rent or Additional Rent for use of the Concourse Swing Space after the
Concourse Swing Space Termination Date.  Tenant shall provide Landlord and all
additional insureds with a certificate of insurance and an “Additional Insured
Endorsement” for such Swing Space and Concourse Swing Space insurance coverage.
Said insurance shall be primary insurance with respect to any claims, losses or
liability arising directly or indirectly from Tenant’s entry and presence upon
the Swing Space and/or Concourse Swing Space. Tenant shall indemnify, defend and
hold Landlord harmless from and against any Claims, which result from or arise
out of the use of the Swing Space or the Concourse Swing Space by Tenant or any
other Tenant Parties except to the extent such Claims are caused by the
negligence or willful misconduct of Landlord. Tenant’s obligations under this
Section shall survive for a period of eighteen (18) months after February 29,
2020.

3.Term.

3.1Term of Lease

. The Term of this Lease shall commence as of the Commencement Date and shall
expire on the Expiration Date, unless sooner terminated or extended pursuant to
the provisions of this Lease.  This Lease shall be a binding contractual
obligation effective upon execution and delivery hereof by Landlord and Tenant.

3.2Options to Extend

.

3.2.1Option to Extend Term

. Landlord hereby grants to Tenant three (3) successive options (each a
“Extension Option” and collectively, the “Extension Options” ) to extend the
initial Term for two (2) additional periods of eight (8) years each and a third
(3rd) additional period of six (6) years (each an “Extension Term” and
collectively, the “Extension Terms”) commencing on the first day following the
Expiration Date on the terms and subject to the conditions set forth in this
Section 3.2; provided, however, that (a) Tenant may exercise each Extension
Option with respect to all of the Premises or to any contiguous full floors of
the Premises then leased by Tenant hereunder (provided that so long as Tenant
continues to lease the First Floor, Tenant shall also be required to continue to
lease the Concourse Premises), including any Expansion Premises, (b) subsequent
Extension Options may be exercised only if the immediately prior Extension
Option has been duly exercised, and (c) Tenant may elect in its sole and
absolute discretion which signage rights, if any, Tenant elects to continue
during any Extension Term.  Notwithstanding anything to the contrary contained
in this Lease, in the event Tenant elects to not extend the Term of this Lease
with respect to the First Floor and the Concourse Premises, Tenant shall have
the option to extend the Term of the Lease with respect to that portion of the
Concourse Premises shown on Exhibit A-8 (the “Continuous Concourse Area”).
Tenant shall be deemed to have elected to extend the Term of the Lease with
respect to the Continuous Concourse Area unless Tenant delivers written notice
to Landlord simultaneously with Tenant’s exercise of the applicable Extension
Option pursuant to which Tenant elects not to extend the Term with respect to
the Continuous Concourse Area. Tenant shall cause all work that is reasonably
required in order to separate the Continuous Concourse Area from the balance of
the Concourse Premises, if any, in a manner reasonably acceptable to Landlord
and Tenant, to be performed at Tenant’s sole cost and expense, in compliance
with all Applicable Laws, and with such work to be done pursuant to plans and
specifications prepared by Tenant and approved by Landlord in Landlord’s
reasonable discretion.  In the event Tenant exercises an Extension Option for
less than the entirety of the then-current Premises as permitted in clause (a)
above, the number of Tenant’s Parking Spaces (as defined in Section 30.1 below)
shall be automatically reduced on a proportional basis in connection therewith.

3.2.2Exercise

. Tenant shall exercise an Extension Option, if at all, by giving Landlord
written notice of such election no earlier than eighteen (18) months and no
later than twelve (12) months prior to the scheduled Expiration Date, the time
of such exercise being of the essence. Tenant’s notice shall specify (i) the
portions of the Premises which Tenant intends to exercise the Extension Option
(the “Renewal Premises”) and (ii) the signage rights which Tenant intends to
renew. Subject to the provisions

-24-

--------------------------------------------------------------------------------

 

of this Section 3.2, upon the giving of such notice (which must specify the
portion of the Premises to which the Extension Option shall apply), this Lease
and the Term shall be extended without execution or delivery of any other or
further documents, with the same force and effect as if the applicable Extension
Term had originally been included in the initial Term.

3.2.3Conditions

. If Tenant exercises an Extension Option pursuant to Section 3.2.2 above, all
of the terms, covenants and conditions of this Lease shall continue in full
force and effect during the applicable Extension Term, except that: (a) the Base
Rent during the applicable Extension Term shall be determined as set forth
below; (b) Tenant shall continue to possess and occupy the Renewal Premises in
their existing condition, “as is”, as of the commencement of the applicable
Extension Term, and Landlord shall have no obligation to repair, remodel,
improve or alter the Renewal Premises, to perform any other construction or
other work of improvement upon the Renewal Premises, or to provide Tenant with
any construction or refurbishing allowance whatsoever; (c) Tenant shall have no
further rights to extend the Lease Term after the expiration of the third (3rd)
Extension Term unless agreed to in writing by Landlord and Tenant; (d) the
Parking Charge per Parking Space shall be determined as provided in Section
3.2.4 below; (e) the term “Premises” as used in this Lease shall refer to the
Renewal Premises; and (f) the term “Tenant’s Percentage Share” shall mean the
ratio of the Rentable Square Feet of the Renewal Premises to the Rentable Square
Feet of the Project.

3.2.4Fair Market Rent

. The Base Rent payable by Tenant for the Renewal Premises during each Extension
Term shall be [***] percent ([***]%) of the Fair Market Rent (as defined below)
for the Renewal Premises, valued as of the commencement of the relevant
Extension Term, determined in the manner set forth below.  The Parking Charge
payable by Tenant for the Parking Spaces during the first Extension Term shall
be the lesser of [***] Dollars ($[***]) per Parking Space per month and [***]
percent ([***]%) of the Fair Market Rent for the Parking Spaces, valued as of
the commencement of the first Extension Term, determined in the manner set forth
below. The Parking Charges payable by Tenant for the Parking Spaces during each
subsequent Extension Term shall be [***] percent ([***]%) of the Fair Market
Rent for the Parking Spaces, valued as of the commencement of the relevant
Extension Term, determined in the manner set forth below. As used herein, the
term “Fair Market Rent” means the annual Base Rent and Parking Charges that a
willing tenant would pay, and that a willing landlord would accept, at arm’s
length, as of the commencement of the applicable Extension Term, for space
comparable to the Renewal Premises in Comparable Buildings and the Building, and
parking comparable to the Parking Spaces in Comparable Buildings, respectively,
based upon binding lease transactions for tenants in the Building and Comparable
Buildings that, where possible, commence or are to commence within six (6)
months prior to or within six (6) months after the commencement of the
applicable Extension Term (“Comparison Leases”) excluding the rental value
attributable to any Alterations made after the Commencement Date and paid for by
Tenant. Comparison Leases shall include renewal tenancies exercised at fair
market rent, but shall exclude subleases and leases of space subject to another
tenant’s expansion rights. Rent rates payable under Comparison Leases shall be
adjusted to account for variations between this Lease and the Comparison Leases
with respect to, among other things: (a) the length of the applicable Extension
Term compared to the lease term of the Comparison Leases; (b) rental structure,
including, without limitation, rental rates per rentable square foot (including
type, gross or net, and if gross, adjusting for the base year or expense stop),
and escalation provisions, (c) the size of the Renewal Premises compared to the
size of the premises of the Comparison Leases; (d) location, floor levels,
efficiencies and outlook of the floor(s) of the Renewal Premises compared to the
premises of the Comparison Leases; (e) free rent, moving allowances and other
cash payments affecting the rental rate; (f) the age and quality of construction
of the Building (including compliance with applicable codes on the applicable
floors) compared to the Comparable Buildings; (g) leasehold improvements and/or
allowances, including the amounts thereof in renewal leases, and taking into
account, in the case of renewal leases (including this Lease), the value of
existing leasehold improvements to the renewal tenant; (h) access to public
transit and the availability of parking; (i) the amenities available to tenants
in the Building compared to amenities available to tenants in Comparable

-25-

--------------------------------------------------------------------------------

 

Buildings; (j) the energy efficiencies and environmental elements of the
Building compared to Comparable Buildings, including current LEED certification;
(k) the uses of the Comparison Leases as compared to the use of the Renewal
Premises; (l) the type and quality of any base building work in the Comparable
Buildings compared to the Building; (m) the type and quality of tenant
improvements in the Renewal Premises as compared to Comparable Buildings; and
(n) the fact that landlords are or are not paying real estate brokerage
commissions in connection with such Comparison Leases. In determining the Fair
Market Rent, the most weight shall be given to Comparison Leases in the
Building. The Fair Market Rent may include annual or other periodic increases
and may be less or may be more than the Base Rent existing as of the exercise of
the applicable Extension Option. The Fair Market Rent for (i) the Renewal
Premises and (ii) the Parking Charge per Parking Space (as defined below) shall
be determined separately.

3.2.5Determination of Base Rent and Parking Charges

.

(a)Without limiting any provision of Section 3.2.2 above, within thirty (30)
days following Tenant’s written request, which may be given no earlier than
seventeen (17) months and no later than thirteen (13) months prior to the
then-scheduled Expiration Date, Landlord shall provide Tenant in writing with a
good faith written proposal of the Fair Market Rent for the Renewal Premises and
the Parking Spaces for the applicable Extension Term (“Landlord’s Initial
Proposal”). Provided that Tenant subsequently gives valid notice of exercise of
the applicable Extension Option, Landlord agrees that Landlord’s Market Rent
Proposal given pursuant to Section 3.2.5(b) below shall not be higher than
Landlord’s Initial Proposal. Tenant acknowledges that Landlord’s Determination
of the Fair Market Rent for the applicable Extension Term pursuant to
Section 3.2.6(a), below, may be higher or lower than Landlord’s Initial Proposal
and/or Landlord’s Market Rent Proposal.

(b)Not later than six (6) months prior to the commencement of the applicable
Extension Term, provided Tenant has given valid notice of exercise of the
Extension Option, Landlord shall deliver to Tenant a good faith written proposal
of the Fair Market Rent for the Renewal Premises and for the Parking Spaces for
the applicable Extension Term (“Landlord’s Market Rent Proposal”), provided that
in no event shall Landlord’s Market Rent Proposal be higher than Landlord’s
Initial Proposal given pursuant to Section 3.2.5(a) above. Within sixty (60)
days after receipt of Landlord’s Market Rent Proposal, Tenant shall notify
Landlord in writing that Tenant accepts Landlord’s Market Rent Proposal or
disputes Landlord’s Market Rent Proposal. If Tenant does not give Landlord a
timely notice in response to Landlord’s proposal, Landlord’s Market Rent
Proposal shall be deemed accepted by Tenant and the Base Rent for the applicable
Extension Term shall be equal to ninety-five percent (95%) of Landlord’s Market
Rent Proposal.

3.2.6Arbitration

.

(a)If Tenant timely disputes Landlord’s Market Rent Proposal, the parties shall
first negotiate in good faith to reach agreement upon the Fair Market Rent for
the applicable Extension Term. If Landlord and Tenant are able to agree upon the
Fair Market Rent within thirty (30) days after Tenant’s notice to Landlord
disputing Landlord’s Market Rent Proposal (“Impasse Date”), then such agreement
shall constitute a final determination of Fair Market Rent and the Base Rent for
the applicable Extension Term shall be equal to ninety-five percent (95%) of
such amount. If Landlord and Tenant are unable to agree upon the Fair Market
Rent on or prior to the Impasse Date, then within fifteen (15) days after the
Impasse Date, the parties shall meet and concurrently deliver to each other
their respective written estimates of the Fair Market Rent for the applicable
Extension Term, supported by the reasons therefor (each, a “Determination”).
Landlord’s Determination may be more or less than Landlord’s Market Rent
Proposal or Landlord’s Initial Proposal. If either party fails to deliver its
Determination in a timely manner, then the Fair Market Rent shall be the
Determination delivered by the other party and the Base Rent for the applicable
Extension Term shall be equal to ninety-five percent (95%) of such amount.  If
the higher

-26-

--------------------------------------------------------------------------------

 

Determination is no more than one hundred five percent (105%) of the lower
Determination, then the Fair Market Rent shall be the average of the two
Determinations, and the Base Rent for the applicable Extension Term shall be
equal to the amount thereof. In every other case, the Fair Market Rent shall be
determined as set forth below.

(b)Within ten (10) days after the parties exchange their respective
Determinations, the parties shall each appoint an arbitrator who shall (i) be a
licensed California real estate broker with at least ten (10) years’ experience
in leasing commercial office space similar to the Building in the San Francisco
market immediately prior to his or her appointment, (ii) be familiar with the
rentals then being charged in the Building and in Comparable Buildings, and
(iii) not have been employed by Landlord or Tenant or their respective
Affiliates within the previous two (2) years or have been engaged to have
provided services in connection with this Lease (each, a “Qualified
Arbitrator”). The parties may appoint the real estate brokers who assisted them
in making their Determinations as their respective arbitrators if such real
estate brokers are Qualified Arbitrators. If either Landlord or Tenant fails to
timely appoint a Qualified Arbitrator, then the Fair Market Rent for the
applicable Extension Term shall be the Determination of the other party, and the
Base Rent for the applicable Extension Term shall be equal to ninety-five
percent (95%) of such amount.

(c)Within twenty (20) days following appointment of the second Qualified
Arbitrator to be appointed, the two (2) Qualified Arbitrators appointed by the
parties shall appoint a third, independent arbitrator who is a Qualified
Arbitrator (the “Independent Arbitrator”) and notify Landlord and Tenant of the
identity of the Independent Arbitrator. If an Independent Arbitrator has not
been so appointed by the end of such twenty (20) day period, then either party,
on behalf of both, may request such appointment by the San Francisco office of
the American Arbitration Association (or any successor thereto), or in the
absence, failure, refusal or inability of such entity to act, then either party
may apply to the presiding judge of the San Francisco Superior Court, for the
appointment of such an Independent Arbitrator, and the other party shall not
raise any question as to the court’s full power and jurisdiction to make the
appointment.  

(d)Within five (5) days following notification of the identity of the
Independent Arbitrator, Landlord and Tenant shall submit copies of Landlord’s
Determination and Tenant’s Determination to the three (3) Qualified Arbitrators
(the “Arbitration Panel”). The Arbitration Panel, by majority vote, shall select
either Landlord’s Determination or Tenant’s Determination and the Base Rent for
the applicable Extension Term shall be equal to ninety-five percent (95%) of the
selected determination. The Arbitration Panel shall have no right to propose a
middle ground or to modify either of the two (2) Determinations or the
provisions of this Lease. The Arbitration Panel shall attempt to render a
decision within thirty (30) days after appointment of the Independent
Arbitrator. In any case, the Arbitration Panel shall render a decision within
forty-five (45) days after appointment of the Independent Arbitrator.

(e)The decision of the Arbitration Panel shall be final and binding upon the
parties and may be enforced in accordance with the provisions of California law.
In the event of the failure, refusal or inability of any member of the
Arbitration Panel to act, a successor Qualified Arbitrator shall be appointed in
the manner that applied to the selection of the member being replaced. Each
party shall pay the fees and expenses of the Qualified Arbitrator designated by
such party, and one half (½) of the fees and expenses of the Independent
Arbitrator and the expenses incident to the proceedings (excluding attorneys’
fees and similar expenses of the parties which shall be borne separately by each
of the parties).

(f)Each party may submit any written materials to the Arbitration Panel within
five (5) business days of selection of the Independent Arbitrator. No witnesses
or oral testimony (i.e. no hearing) shall be permitted in connection with the
Arbitration Panel’s decision unless agreed to by both parties in writing. No ex
parte communications shall be permitted between any member of the Arbitration

-27-

--------------------------------------------------------------------------------

 

Panel and either Landlord or Tenant following appointment of the Arbitrator
Panel until conclusion of the arbitration process. The members of the
Arbitration Panel are authorized to access the Renewal Premises and any
comparable space (to the extent access to any comparable space is made
available), subject to reasonable written notice to Tenant.

3.2.7Rent Payment Pending Resolution

. Until the matter is resolved by agreement between the parties or a decision is
rendered in any arbitration commenced pursuant to this Section 3.2, Tenant’s
monthly payments of Base Rent for the Renewal Premises and the Parking Charge
for the Parking Spaces as of the commencement of the Extension Term shall be in
an amount equal to [***] percent ([***]%) of the monthly Base Rent and Parking
Charge payable by Tenant immediately prior to the then-scheduled Expiration Date
on an adjusted basis per Rentable Square Foot of the Renewal Premises.  Within
thirty (30) business days following the final determination of the Fair Market
Rent by agreement by the parties or the decision of the Arbitration Panel, as
applicable, Tenant shall pay to Landlord, or Landlord shall pay to Tenant, the
amount of any deficiency or excess, as the case may be, in the Base Rent and
Parking Charges previously paid by Tenant.

3.2.8General Provisions

. The following general provisions shall apply to each Extension Option:

(a)Assignment. Tenant’s right to exercise each Extension Option is personal to
the original named Tenant under this Lease and any Permitted Assignee. If Tenant
shall assign this Lease to a Permitted Assignee then such Permitted Assignee
shall be entitled to exercise each Extension Option. No subtenant shall have any
right to exercise the Extension Options granted herein.

(b)Amendment to Lease. After the Base Rent payable during the applicable
Extension Term is determined, the parties shall promptly execute an amendment to
this Lease in a form reasonably acceptable to both parties stating that the Term
has been extended and the amount of the Base Rent payable during the applicable
Extension Term.

(c)References to Term. Subject to the provisions of this Section 3.2, after
exercise of an Extension Option, all references in this Lease to the Term shall
be deemed to refer to the Term as extended, unless the context clearly provides
to the contrary.

(d)Additional Condition. Notwithstanding anything to the contrary contained
herein, Tenant’s exercise of an Extension Option shall, at Landlord’s election,
be null and void if an Event of Default exists at the time of exercise of the
applicable Extension Option.

(e)Impact of Lease Termination. If Tenant shall fail to properly exercise an
Extension Option, the Extension Option shall terminate and be of no further
force and effect. If this Lease shall terminate for any reason, then immediately
upon such termination, the Extension Options shall automatically terminate and
become null and void.

4.Rent

.

4.1Obligation to Pay Base Rent; Annual Adjustment Tied to CPI Index

. Tenant agrees to pay to Landlord as Base Rent for the Premises, the sums
specified in the Basic Lease Information. Base Rent shall be paid to Landlord,
in advance, on or before the first day of each calendar month during the Term.
If the Rent Commencement Date is other than the first day of a calendar month,
Base Rent for the first month of the Term for which Base Rent is payable shall
be prorated on the basis of a three hundred sixty-five (365) day year. If the
Expiration Date is other than the last day of a calendar month, or if this Lease
shall be terminated as of a day other than the last day of a calendar month, the
installment of Base

-28-

--------------------------------------------------------------------------------

 

Rent for the last fractional month of the Term shall be prorated on the basis of
a three hundred sixty-five (365) day year.  For the purposes hereof, “Adjustment
Date” means the first day of the second (2nd) Lease Year and each anniversary
thereafter (other than the first day of any Extension Term).  On each Adjustment
Date, the monthly Base Rent payable for the twelve (12) calendar months
following such Adjustment Date shall be determined as follows:  (i) divide the
monthly Consumer Price Index published most recently prior to the Adjustment
Date by the Consumer Price Index for the same calendar month in the previous
year and then subtract one (1) (such result, the “CPI Percentage Change”), then
(ii)  multiply the CPI Percentage Change by three (3) and add one (1) (such
result, the “CPI Adjuster”), then (iii) multiply the monthly Base Rent in effect
immediately prior to such Adjustment Date by the CPI Adjuster.  Notwithstanding
the foregoing, in no event shall the Base Rent in effect after any adjustment
decrease, nor increase by more than three and one quarter of one percent (3.25%)
of the Base Rent payable in the preceding Lease Year.

4.2Manner of Rent Payment

. All Rent shall be paid by Tenant without notice, demand, abatement, deduction
or offset (except as expressly set forth in this Lease), in lawful money of the
United States of America, that at the time of payment shall be legal tender for
the payment of all obligations, in immediately available funds or by good check
as described below, and if payable to Landlord, at Landlord’s Address for
Payments in the Basic Lease Information, or to such other person or at such
other place as Landlord may from time to time designate by notice to Tenant.

4.3Additional Rent

. All Rent not characterized as Base Rent or Parking Charges shall constitute
Additional Rent (as defined below), and if payable to Landlord shall, unless
otherwise specified in this Lease, be due and payable thirty (30) days after
Tenant’s receipt of Landlord’s invoice therefor. Subject to the provisions and
exclusions of this Lease, the Base Rent owing hereunder is to be paid by Tenant
net of all costs and expenses relating to Landlord’s ownership and operation of
the Project, the Building and the Premises.  Subject to the provisions and
exclusions of this Lease, the provisions of this Section 4.3 for the payment of
Tenant’s Percentage Share of Expenses (as hereinafter defined) are intended to
pass on to Tenant its share of all such costs and expenses.  In addition to the
Base Rent, Tenant shall pay to Landlord, in accordance with this Section 4.3,
Tenant’s Percentage Share of all costs and expenses reasonably paid or incurred
by Landlord in connection with the operation, maintenance, management and repair
of the Premises, the Building and/or the Project or any part thereof, including,
without limitation, all the following items (collectively, the “Additional
Rent”).  

4.3.1Real Property Taxes and Assessments

. All real property taxes, assessments, excises, transit charges, or other
housing charges, levies or fees, ordinary or extraordinary, unforeseen as well
as foreseen, of any kind, which are assessed, levied, charged or imposed (1) on
the Project or any part thereof, (2) on Landlord with respect to the Project,
(3) on the act of entering into this Lease, (4) on the use or occupancy of the
Project or any part thereof, (5) with respect to services or utilities consumed
in the use, occupancy or operation of the Project, (6) on or attributable to
personal property used in connection with the Building, including the Common
Areas, (7) related to any governmentally-mandated transportation plan, fund or
system affecting the Building, and (8) relating to or on or measured by the rent
payable under this Lease or in connection with the business of renting space in
the Project, including, without limitation, any gross income tax, gross receipts
tax or excise tax levied with respect to the receipt of such rent, by the United
States of America, the State of California, the City and County of San
Francisco, any political subdivision, public corporation, district or other
political or public entity or public authority, and shall also include any other
tax, fee or other excise, however described, which may be levied or assessed in
lieu of, as a substitute (in whole or in part), for any other Real Property
Taxes (collectively, “Real Property Taxes”). Real Property Taxes shall include
reasonable attorneys’, accountants’, and consultants’ fees, costs and
disbursements incurred in connection with proceedings to contest, determine or
reduce Real Property Taxes. Landlord shall have the right, but not the
obligation, to contest by appropriate legal proceedings the amount or validity
of any taxes. In the event Landlord elects not to contest the real property
taxes and assessments levied against the Project, the Building or the Premises
with respect to any calendar year during

-29-

--------------------------------------------------------------------------------

 

the Term, then Tenant shall have the right to retain a consultant to prosecute
such contest, subject to Landlord’s reasonable approval of the identity of such
consultant.  Such contest shall be conducted at Tenant’s sole cost and expense,
provided that if Tenant prevails in such contest, the reasonable fees and costs
of Tenant’s consultants shall, to the extent of any actual savings resulting
from such contest, be equitably shared by Tenant and other tenant(s) who receive
the benefit of such savings.  Notwithstanding any other provision of this Lease
to the contrary, Real Property Taxes shall not include (i) income, franchise,
transfer, inheritance or capital stock taxes, unless levied or assessed in lieu
of, as a substitute (in whole or in part), for any other Real Property Taxes;
(ii) any taxes imposed on the use of the parking spaces in the Parking Garage by
any governmental or quasi-governmental authority; and (iii) during the period
commencing upon the Commencement Date and ending on the seventh (7th) annual
anniversary of the Commencement Date (the “Protection Period”) any Tax Increase
(as defined below). If during the Protection Period, (a) there is any sale or
transfer of all or a portion of the Project or of direct or indirect interests
in Landlord, a refinancing or securitization of any direct or indirect interest
in the Project, any ground or master lease of the Project or a “change of
ownership” (as defined in California Revenue and Taxation Code Sections 60-62 or
any amendments or successors to those sections) of the Project and/or (b) there
are capital improvements made to the Project, and, as a result, the Project is
reassessed (a “Reassessment”) for real estate tax purposes by the appropriate
government authority higher than the previous amount of Real Property Taxes,
then the term Tax Increase (“Tax Increase”) shall mean that portion of the Real
Property Taxes allocable to the Project that is attributable to the Reassessment
(including, without limitation, subsequent increases in such Tax Increase).
Accordingly, a Tax Increase shall not include any portion of the Real Property
Taxes that is or would be attributable to (v) the initial assessment of the
value of the Project or any portion thereof; (w) assessments pending immediately
before the Reassessment that were conducted during, and included in, that
Reassessment or that were otherwise rendered unnecessary following the
Reassessment; (x) the annual inflationary increase in real estate taxes actually
permitted under Proposition 13 (as adopted by the voters of the State of
California in the June 1978 election) and not applicable to a Tax Increase; (y)
a repeal or modification of Proposition 13; or (z) a change in the state of law
affecting Real Property Taxes due to Applicable Law which is first enacted into
law after the Commencement Date, modification of Applicable Law after the
Commencement Date or a change in interpretation of Applicable Law after the
Commencement Date. If a Reassessment results from any event described in
subclauses (a) or (b) above, that occurs during the Protection Period, the Tax
Increase (including, without limitation, subsequent increases in such Tax
Increase) shall not be included in Additional Rent during the remainder of the
Protection Period and the Tax Increase shall be paid by Landlord and not
recouped from Tenant in any manner during the Protection Period.  From and after
the expiration of the Protection Period, Landlord may include all such Tax
Increases in the Real Property Taxes.

4.3.2Insurance Expenses

.  All insurance premiums for the Building, Premises and/or the Project or any
part thereof, including premiums for “all risk” fire and extended coverage
insurance, commercial general liability insurance, rent loss or abatement
insurance, flood or surface water coverage, with such deductibles and other
insurance as Landlord deems necessary in its reasonable discretion
(collectively, “Insurance Expenses”).  To the extent that Landlord pays any sums
with respect to insurance deductibles, and provided that such insurance
deductibles for any insurance carried by Landlord (including, subject to the
Annual Earthquake Deductible Cap, earthquake insurance deductibles) are
commercially reasonable, all such sums shall be included in Additional Rent to
be paid by Tenant (provided that, with respect to any insurance deductibles that
are not commercially reasonable, a commercially reasonable amount nevertheless
shall be included in Additional Rent to be paid by Tenant), except as provided
in this Section below with respect to earthquake insurance deductibles in excess
of the Annual Earthquake Deductible Cap.  Notwithstanding any other provision of
this Lease to the contrary, if Tenant’s Percentage Share of any earthquake
deductible will exceed an amount equal to [***] Dollars ($[***]) per square foot
of the rentable area in the Premises in a particular calendar year (the “Annual
Earthquake Deductible Cap”) then only an amount up to such Annual Earthquake
Deductible Cap shall be paid by Tenant in any calendar year, but Tenant’s
Percentage Share of the excess amount of such deductible may be billed to

-30-

--------------------------------------------------------------------------------

 

Tenant in subsequent calendar years from the date the excess was incurred) as
long as in any such subsequent calendar year any earthquake deductible billed to
Tenant is not in excess of the then-applicable Annual Earthquake Deductible Cap.
In order to bill any such excess to Tenant in a future year, Landlord shall (i)
show a calculation of the excess in the Annual Statement for the year in which
the expenses are incurred (and Landlord acknowledges that Tenant may inspect
Landlord’s books and records relating to such amounts as described in this Lease
even though they are not charged in such year), and (ii) show any such amount
carried forward on the statement of Additional Rent for each subsequent year
until such amounts are billed to Tenant if permitted as described above.

4.3.3Common Area Operating Expenses

. All costs incurred by Landlord relating to the ownership and operation of the
Project, including, but not limited to, the following (collectively, the “Common
Area Operating Expenses”):

(a)The operation, repair and maintenance, in neat, clean, good order and
condition, of the following:  

(i)The Common Areas, including the Parking Garage, loading and unloading docks
and areas, trash and recycling areas, roadways, sidewalks, walkways, parkways,
driveways, landscaped areas, striping, bumpers, irrigation systems, Common Area
lighting facilities, fences and gates, elevators and roof, and roof drainage
systems.

(ii)Exterior signs and any tenant directories for which Landlord is responsible
under this Lease.

(iii)The Building Systems.

(b)The cost of water, gas, electricity and telephone to service the Common Areas
and any utilities not separately metered.

(c)Trash and recycling disposal, pest control services, property management and
security services and the costs of any environmental inspections’ provided that
Tenant’s Percentage Share of Common Area Operating Expenses for any calendar
year shall include a property management fee equal to [***] percent ([***]%) of
the Building’s revenues plus expenses.

(d)The cost of any capital improvements (as determined by generally accepted
accounting principles) made by Landlord to the Building or the Project after the
Commencement Date that are (i) reasonably anticipated by Landlord to reduce
other Common Area Operating Expenses, and only to the extent of such reasonably
anticipated savings, (ii) made to the Premises and/or Common Areas or any
portion thereof that are required under any Applicable Law which is first
enacted into law after the Commencement Date, or (iii) required by this Lease to
be made to the Premises and/or Common Areas by Landlord in order to replace any
item that has worn out, become obsolete, or otherwise requires replacement
(collectively, the “Capital Improvement Expenses”). Any Capital Improvement
Expenses shall be amortized over the useful life of such capital improvements at
the Amortization Rate as reasonably determined by Landlord in accordance with
industry standard practices (commencing on completion of such capital
improvement), and only the amortized portion of such cost shall be included in
Common Area Operating Expenses in any one Lease Year.

(e)Any other services to be provided by Landlord that are stated elsewhere in
this Lease to be a Common Area Operating Expense.

-31-

--------------------------------------------------------------------------------

 

Notwithstanding any other provision of this Lease to the contrary, Common Area
Operating Expenses shall not include the following: (1) depreciation on the
Building; (2) debt service, interest, principal, points, attorneys’ fees,
environmental investigations or reports, and fees and other lender costs and
closing costs incurred by Landlord on any loan secured by a deed of trust or any
other debt instrument encumbering the Project or any part thereof or on any
unsecured loan obtained by Landlord; (3) any payments or rental by Landlord
under a ground lease or master lease relating to the Project; (4) attorneys’
fees and expenses, brokerage commissions, or other related expenses incurred in
connection with leasing of the Project including lease concessions, rental
abatements and construction allowances; (5) the cost of any improvements or
equipment that would be properly classified as capital expenditures (except for
any capital expenditures expressly included in Section 4.3.3(e)); (6) the cost
of decorating, improving for tenant occupancy, painting or redecorating portions
of the Building to be demised to tenants; (7) marketing and promotional costs
with respect to the Project and leasing of space, including advertising expenses
relating to vacant space; (8) real estate brokers’ or other leasing commissions;
(9) rentals incurred in leasing HVAC systems, elevators or other equipment that
if purchased rather than rented, would constitute a capital item that is
excluded, except for (i) rental costs incurred in making repairs or in keeping
Building Systems in operation while repairs are being made and (ii) rental costs
of equipment not affixed to the Building that is used in providing janitorial or
similar services; (10) costs for which Landlord is reimbursed by (i) insurance
carried by, or required to be carried by, Landlord, (ii) condemnation proceeds,
or (iii) other tenants or any other source, and Landlord shall use commercially
reasonable efforts to pursue claims under insurance policies, existing
warranties and/or guaranties or against other third parties, as applicable, to
pay such costs; provided, that, the reasonable cost of pursuing such claims
shall be included in Common Area Operating Expenses; (11) any bad debt loss,
rent loss, or reserves for bad debt loss or rent loss; (12) costs incurred in
connection with the operation of the business of the entity constituting
Landlord, as distinguished from the costs of operating the Building, including
accounting and legal matters, costs of defending any lawsuits with any
mortgagee, costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord’s interest in the Building; (13) overhead and profit increment
paid to Landlord or its affiliates for goods and/or services in the Building to
the extent the same exceed the cost of such goods and/or services of comparable
quality rendered by unaffiliated third parties of similar skill, competence and
experience in Comparable Buildings; (14) costs for which Landlord has been
compensated by a management fee to the extent that the inclusion of such costs
in Common Area Operating Expenses would result in a double charge;
(15) Landlord’s political or charitable contributions; (16) the cost of any
“tenant relations” parties, events or promotions; (17) costs attributable to an
increase in the size of the Project management office or rent attributable to
any such increase; (18) any costs, fees, dues, contributions or similar expenses
for industry associations or similar organizations to which Landlord is a
member; (19) costs to repair or replace the Project resulting from any casualty;
(20) repairs, alterations, additions, improvements or replacements made to
rectify or correct any defect in the design, materials or workmanship of the
Project (as opposed to the cost of normal repair, maintenance and replacement
expected in light of the specifications of the applicable construction materials
and equipment) or to comply with any Applicable Laws in effect as of the
Commencement Date; (21) repairs, alterations, additions, improvements or
replacements made to rectify or correct damage caused by the negligence or
willful misconduct of Landlord or any Landlord Party; (22) costs incurred in
installing, operating and maintaining any specialty improvement not normally
installed, operated and maintained in projects comparable to the Project,
including, without limitation, an observatory, luncheon club, or athletic or
recreational facilities, if not generally available to all office tenants of the
Project, including Tenant; (23) salaries, wages, bonuses and other compensation
(including hospitalization, medical, surgical, retirement plan, pension plan,
union dues, parking privileges, life insurance, including group life insurance,
welfare and other fringe benefits, and vacation, holidays and other paid absence
benefits) relating to asset managers, leasing agents, promotional directors,
officers, directors, or executives of Landlord that are above the rank of senior
property manager or the Building chief engineer; (24) fines, penalties or
interest incurred due to violation by Landlord of the terms and conditions of
any lease or any Applicable Laws or due to violation by any other tenant in the
Project of the terms and conditions of any lease or any Applicable Laws; (25)
interest, penalties or other costs arising out of Landlord’s failure to make
timely payment of its obligations; (26) property management fees in excess of
the amount set forth in Section 4.3.3(c); (27) costs incurred to test, survey,
cleanup, contain, abate, remove, remediate, mitigate, monitor or otherwise
remedy Hazardous Materials or mold from the Project (except that Common Area
Operating Expenses shall include costs incurred in connection with the prudent
operation and maintenance of the Project, such as monitoring air quality); (28)
costs incurred to correct defective equipment installed in the Project (as
opposed to the cost of normal repair, maintenance and replacement expected in
light of the specifications of the applicable equipment); (29) sale or financing
costs incurred in connection with any sale, financing or refinancing of the
Project; (30) any reserves other than those expressly set forth in Section
4.3.3(d); (31) costs for sculpture, paintings or other objects of art installed
by Landlord in the Project; (32) the cost of operation, repair, maintenance and
other expenses relating to the portions of the Building used for retail and
restaurant use, to the extent that, in Landlord’s reasonable judgment, such
costs exceed the costs that which would have been incurred by Landlord if the
entirety of the Building had been office space (rather than a mixture of office
and retail and restaurant space); (33) costs and expenses of providing HVAC
service to other tenant spaces in the Building outside of Building Standard
Hours; (34) costs and expenses of providing electricity to areas of the Building
outside of the Common Areas; (35) costs and expenses to provide water, gas,
fuel, steam, lights, sewer service and other utilities to other tenants or
occupants of the Building in excess of amounts typically used in connection with
ordinary office use; (36) costs relating to the repair of structural portions of
the roof, foundations, floors and exterior walls; (37) costs incurred in
connection with re-certification pursuant to one or more Green Rating Systems or
to support achieving any energy and carbon reduction targets (except costs
incurred pursuant to Section 7.6.2 below); (38) the cost of labor and employees
with respect to personnel not located at the Building on a full-time basis
unless such costs are appropriately allocated between the Building and the other
responsibilities of such personnel; (39) any of the amounts set forth in above
to the extent paid to asset managers, leasing agents, promotional directors,
officers, directors, or executives of Landlord that are above the rank of senior
property manager or the Building chief engineer; (40) costs for janitorial
services for any rentable area in the Project to the extent Tenant continues to
provide such services to the Premises as set forth herein; (41) travel expenses
of Landlord, its employees, agents, partners and affiliates, (42) costs of any
parties, ceremonies or other events for third parties conducted by Landlord,
(43) Landlord Overruns, (44) any hard or soft costs associated with the [***],
(45) any hard or soft costs associated with the [***], (46) any hard or soft
costs associated with the Security System Transfer, and (47) any hard and soft
costs in connection with the Cafeteria Enforcement Measures, which shall be paid
solely by Landlord and not reimbursed by Tenant.

4.4Cap on Controllable Expense Increases

.  Notwithstanding any other provision of this Lease to the contrary, Landlord
agrees that the total dollar amount of Tenant’s Percentage Share of Insurance
Expenses and Common Area Operating Expenses which are “controllable”
(collectively “Controllables”) shall not increase in any Lease Year by more than
[***] percent ([***]%) on a cumulative, compound basis over the total dollar
amount of Controllables for the prior Lease Year. For purposes of this Lease,
“Controllables” shall mean (i) any and all Common Area Operating Expenses other
than (a) the cost of water, gas, electricity, and telephone to service the
Common Areas and any utilities not separately metered, (b) trash and recycling
disposal, and (c) Capital Improvement Expenses to the extent permitted pursuant
to the terms of this Lease and (ii) any premium for any environmental insurance
on the Property.

4.5Late Payment of Rent; Interest

. All amounts of Rent, if not paid within five (5) business days after the due
date, shall bear interest from the due date until paid at the Interest Rate. In
addition, Tenant acknowledges that late payment by Tenant to Landlord of Rent
will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of such costs being extremely difficult to fix. Such costs include,
without limitation, processing and accounting charges, and late charges that may
be imposed on Landlord under the terms of its loan documents. Therefore, if any
installment of Rent is not received within five (5) business days after the due
date, Tenant shall pay to Landlord an additional one (1) time sum of

-32-

--------------------------------------------------------------------------------

 

two percent (2%) of the delinquent Rent as a late charge. A late charge shall
not be imposed more than once with respect to any particular payment not paid by
Tenant when due. The parties agree that this late charge represents a fair and
reasonable estimate of the costs that Landlord will incur by reason of late
payment of Rent by Tenant. Acceptance of any late charge shall not constitute a
waiver of Tenant’s default with respect to the overdue amount or prevent
Landlord from exercising any of the other rights and remedies available to
Landlord. Notwithstanding anything to the contrary set forth herein, Tenant
shall not be liable for the late charge set forth in this Section 4.5 with
respect to the first delinquency by Tenant in any calendar year, provided that
Tenant shall pay any such delinquent amount within five (5) business days after
receipt of notice of such delinquency from Landlord.

5.Calculation and Payments of Additional Rent

. Tenant shall pay to Landlord Additional Rent in accordance with the following
procedures:

5.1Payment of Estimated Additional Rent

. During December of each calendar year, Landlord shall give Tenant notice of
its commercially reasonable estimate of Additional Rent due for the succeeding
calendar year. On or before the first day of each month during the succeeding
calendar year, Tenant shall pay to Landlord, as Additional Rent, one twelfth
(1/12) of such estimated amounts. If Landlord fails to deliver such notice to
Tenant in December, Tenant shall continue to pay Additional Rent on the basis of
the prior year’s estimate until the first day of the next calendar month after
such notice is given, provided that within thirty (30) days after receipt of
Landlord’s estimate, Tenant shall pay to Landlord the amount of such estimated
adjustment payable to Landlord for prior months during the year in question,
less any portion thereof previously paid by Tenant. If it reasonably appears to
Landlord that the amounts payable under this Section 5.1 for the current
calendar year will vary from Landlord’s estimate, Landlord may, by giving
written notice to Tenant, but not more than two (2) times in any calendar year,
revise Landlord’s estimate for such year, and subsequent payments by Tenant for
such year shall be based on such revised estimate. Landlord’s failure or delay
in providing Tenant with Landlord’s estimate of Additional Rent for any calendar
year shall not constitute a default by Landlord hereunder, or a waiver by
Landlord of Tenant’s obligation to pay Additional Rent for such calendar year or
of Landlord’s right to send such an estimate to Tenant on a later date.
Notwithstanding anything to the contrary set forth in this Lease, Landlord shall
operate the Building in a cost-conscious manner and shall use reasonable efforts
to minimize increases in Insurance Expenses and Common Area Operating Expenses
on an ongoing basis.

5.2Additional Rent Statement and Adjustment

. On or before April 30 of each calendar year, Landlord shall deliver to Tenant
a statement of the actual Additional Rent for such calendar year, showing in
reasonable detail (a) the Real Property Taxes, Insurance Expenses and Common
Area Operating Expenses comprising the actual Additional Rent, and (b) payments
made by Tenant on account of the Real Property Taxes, Insurance Expenses and
Common Area Operating Expenses for such calendar year (an “Annual
Statement”).  Landlord’s failure or delay in providing Tenant with an Annual
Statement for any calendar year shall not constitute a default by Landlord
hereunder, or a waiver by Landlord of Tenant’s obligation to pay Additional Rent
for such calendar year or of Landlord’s right to send such Annual Statement on a
later date. If Landlord fails to deliver the Annual Statement on or before March
31 of a given calendar year and Tenant has paid to Landlord an amount in excess
of the Additional Rent paid for the preceding calendar year, then Tenant shall
be entitled to interest on such overpayment at the Interest Rate after March 31
until such amount is refunded or credited in accordance with this Section 5.2.
If the Annual Statement shows that Tenant owes an amount that is more than the
payments previously made by Tenant for such calendar year, Tenant shall pay the
difference to Landlord within thirty (30) days after delivery of the Annual
Statement. If the Annual Statement shows that Tenant owes an amount that is less
than the payments previously made by Tenant for such calendar year, Landlord
shall credit the difference first against any sums then owed by Tenant to
Landlord and then against the next payment or payments of Rent due Landlord,
except that if a credit amount is due to Tenant after the termination of this
Lease, Landlord shall pay to Tenant any excess remaining after Landlord credits
such amount against any sums

-33-

--------------------------------------------------------------------------------

 

owed by Tenant to Landlord.  Tenant shall have two hundred seventy (270) days
after receipt of an Annual Statement to notify Landlord in writing that Tenant
disputes the correctness of the Annual Statement (an “Expense Claim”). If Tenant
does not object in writing to an Annual Statement within such two hundred
seventy (270) day period, such Annual Statement shall be deemed final and
binding upon Tenant. If Tenant delivers an Expense Claim to Landlord within said
two hundred seventy (270) day period, the parties shall promptly meet and
attempt in good faith to resolve the matters set forth in the Expense Claim. If
the parties are unable to resolve the matters set forth in the Expense Claim
within thirty (30) days after Landlord’s receipt of the Expense Claim (the
“Expense Resolution Period”), then Tenant shall have the right to examine
Landlord’s records, subject to the terms and conditions set forth in Section 5.7
below. This Section 5.2 shall survive the expiration or earlier termination of
this Lease.

5.3Adjustments to Common Area Operating Expenses.

5.3.1If the Building is less than ninety-five percent (95%) occupied during any
calendar year of the Term, Insurance Expenses and Common Area Operating Expenses
for such calendar year shall be adjusted to the amount of Insurance Expenses and
Common Area Operating Expenses that would have been incurred if the Building had
been ninety-five percent (95%) occupied. In no event shall any adjustments to
Insurance Expenses or Common Area Operating Expenses in any calendar year result
in Landlord receiving from Tenant and other tenants more than one hundred
percent (100%) of the cost of the actual Insurance Expenses and Common Area
Operating Expenses incurred by Landlord in any such calendar year.  

5.3.2Landlord shall pay, without being entitled to reimbursement from Tenant
under this or any other Section of this Lease, any and all one (1) time
assessments, impositions, costs of mitigation, impact fees, connection fees,
tap-in fees and similar one (1) time charges imposed as a condition of or in
connection with any expansion of the Project. Landlord shall pay when due all
assessments for municipal improvements levied against the Project during the
Term, which shall be paid in the maximum number of installments permitted by
Applicable Law and any such assessments are to be included in Common Area
Operating Expenses. Landlord shall pay subsequent special assessments for which
it is entitled to obtain reimbursement from Tenant in the maximum number of
installments permitted by Applicable Law.

5.3.3Landlord may revise the Annual Statement for any calendar year if Landlord
first receives invoices from third parties, tax bills or other information
relating to adjustments to Common Area Operating Expenses allocable to such
calendar year after the initial issuance of such Annual Statement.
Notwithstanding the foregoing, in no event shall Tenant be obligated to pay for
any Real Property Taxes, Insurance Expenses or Common Area Operating Expenses
that are not billed by Landlord within eighteen (18) months of the date on which
such Operating Expenses were incurred by Landlord and the recovery thereof shall
be deemed waived by Landlord; provided that, the foregoing eighteen (18) month
limitation shall not apply to any Real Property Taxes, Insurance Expenses or
Common Area Operating Expenses as to which Landlord, operating in a commercially
reasonable manner with respect to its management of the Project: (i) did not
receive an invoice, bill or other notice thereof (except to the extent such Real
Property Taxes, Insurance Expenses or Common Area Operating Expense amount was
available to Landlord on an “on-line” electronic basis unless the Operation
Expense was not posted thereon); and (ii) had no knowledge thereof, in each case
prior to expiration of said eighteen (18) month period, as reasonably
demonstrated to Tenant’s satisfaction, including by provision of invoices, bills
or notices evidencing the date upon which such Operating Expense was first
billed (or notice thereof provided) to Landlord.

5.4Adjustments to Tenant’s Percentage Share

. Landlord shall reasonably adjust Tenant’s Percentage Share to account for
changes in the physical size of the Premises or the Project. Notwithstanding
anything to the contrary contained in this Lease, Landlord shall equitably
allocate Real Property Taxes, Insurance Expenses and Common Area Operating
Expenses among the office and retail/restaurant portions

-34-

--------------------------------------------------------------------------------

 

or occupants of the Building or among the west portions or occupants of the
Building and the east portions or occupants of the Building, in Landlord’s
reasonable discretion, if and to the extent such Real Property Taxes, Insurance
Expenses or Common Area Operating Expenses are incurred exclusively for the
benefit of the office or retail/restaurant portions or occupants of the
Building, or the east or west portions or occupants of the Building. With
respect to any Real Property Taxes, Insurance Expenses or Common Area Operating
Expenses item that Landlord allocates to only a portion of the Building,
Tenant’s Percentage Share (assuming Tenant benefits from such item) shall be a
percentage, the numerator of which is the Rentable Square Feet of the Premises
(or applicable portion thereof), and the denominator of which is the total
Rentable Square Feet of the space in the Building that benefits from the
particular item, as determined by Landlord in its reasonable discretion.
Notwithstanding the foregoing or anything to the contrary contained elsewhere in
this Lease, Tenant shall pay one hundred percent (100%) of any Real Property
Taxes assessed on the Rents payable by Tenant under this Lease, including any
gross receipts tax attributable to Tenant’s payments under this Lease but
excluding income taxes payable by Landlord.

5.5Payment of Real Property Taxes in Installments

. If, by law, any Real Property Taxes may be paid in installments (whether or
not interest accrues on the unpaid balance), then, for any calendar year during
the Term, Landlord shall include in the calculation of Real Property Taxes only
the amount of the installments (with any interest) due and payable during such
year had Landlord selected the longest permissible period of payment.

5.6Proration for Partial Year

. If this Lease terminates on a day other than the last day of a calendar year,
the amounts of Additional Rent payable by Tenant with respect to the calendar
year in which such termination occurs shall be prorated on the basis of a three
hundred sixty (360) day year consisting of twelve (12) thirty (30) day months.

5.7Inspection of Landlord’s Records.

5.7.1Tenant’s Review

. Provided that Tenant has timely delivered an Expense Claim to Landlord, Tenant
or a certified public accountant engaged by Tenant (“Tenant’s CPA”) (which
Tenant’s CPA shall not be engaged on a contingent fee basis) shall have the
right, at Tenant’s cost and expense, to examine, inspect, and copy the records
of Landlord concerning the components of Real Property Taxes, Insurance Expenses
and Common Area Operating Expenses (“Landlord’s Records”) for the calendar year
in question that are disputed in the Expense Claim (“Tenant’s Review”). Any
examination of Landlord’s Records shall take place upon reasonable prior written
notice, at the offices of Landlord or Landlord’s property manager, during normal
business hours. Tenant agrees to keep, and to cause Tenant’s CPA to keep, all
information obtained by Tenant or Tenant’s CPA confidential, (except as required
under Applicable Laws or disclosure to persons or entities who, because of their
involvement with Tenant’s Review, need to know such information; provided, that,
such parties shall be informed by Tenant of the confidential nature of such
information and shall be directed by Tenant to keep all such information
confidential), and Landlord may require all persons inspecting Landlord’s
records to sign a commercially reasonable confidentiality agreement prior to
making Landlord’s Records available to them. In no event shall Tenant be
permitted to examine Landlord’s Records or dispute any Annual Statement unless
Tenant has paid and continues to pay all Rent (excluding the amount disputed in
the Expense Claim).

5.7.2Landlord’s Dispute

. If Landlord disputes the results of any Tenant’s Review, Landlord shall
provide written notice of such dispute and Landlord and Tenant shall promptly
thereafter work in good faith in an attempt to address Landlord’s dispute for a
period of thirty (30) days after completion of Tenant’s Review (the “Landlord’s
Dispute Period”). If Landlord and Tenant are unable to resolve Landlord’s
dispute within Landlord’s Dispute Period, Landlord may provide Tenant written
notice within fifteen (15) days after the Landlord’s Dispute Period of its
election to seek resolution of the dispute by an Independent CPA (as defined
below) together with a list of five (5) independent, certified public accounting
firms that are not currently providing, and have not within the three (3)
previous years provided, services to Landlord or Tenant or any entity

-35-

--------------------------------------------------------------------------------

 

Controlling, Controlled by or under common Control of Landlord or Tenant. All of
the firms shall be nationally or regionally recognized firms with annual
revenues in excess of Twenty Million Dollars ($20,000,000.00) during the
preceding two (2) fiscal years and have experience in accounting related to
commercial office buildings. In order to accommodate the foregoing, Tenant shall
provide Landlord, within ten (10) business days after request, a complete list
of all certified public accounting firms that are currently providing, or have
within the three (3) previous years provided, services to Tenant or any entity
Controlling, Controlled by or under common Control of Tenant. Landlord’s failure
to deliver a notice of dispute and such list of accounting firms within thirty
(30) days after Landlord’s Dispute Period shall be deemed to be Landlord’s
acceptance of the results of Tenant’s Review.  Within thirty (30) days after
receipt of the list of accounting firms from Landlord, Tenant shall choose one
(1) of the five (5) firms by written notice to Landlord, which firm is referred
to herein as the “Independent CPA”. The Independent CPA shall examine and
inspect the records of Landlord concerning the components of Real Property
Taxes, Insurance Expenses and Common Area Operating Expenses for the calendar
year in question and the results of Tenant’s Review and make a determination
regarding the accuracy of Tenant’s Review. If the Independent CPA’s
determination shows that Tenant has overpaid with respect to Additional Rent (i)
by two percent (2%) or more then Landlord shall pay all costs associated with
the Independent CPA’s review, and (ii) by less than two percent (2%) then such
costs shall be borne by Tenant. The determination of the Independent CPA shall
be final and binding upon Landlord and Tenant. If the Independent CPA (or, if
Landlord does not dispute Tenant’s Review as provided in this Section, Tenant’s
Review) shows that Tenant has overpaid with respect to Additional Rent by two
percent (2%) or more, then Landlord shall reimburse Tenant for all costs
incurred by Tenant for Tenant’s Review.

5.7.3Adjustments

. If the Independent CPA (or, if Landlord does not dispute Tenant’s Review as
provided in Section 5.7.2 above, Tenant’s Review) shows that the payments
actually made by Tenant with respect to Additional Rent for the calendar year in
question exceeded Tenant’s Percentage Share of Real Property Taxes, Insurance
Expenses or Common Area Operating Expenses for such calendar year, Landlord
shall at Landlord’s option either (a) credit the excess amount to the next
succeeding installments of estimated Additional Rent or (b) pay the excess to
Tenant within thirty (30) days after delivery of the determination of the
Independent CPA (or, if Landlord does not dispute Tenant’s Review, within thirty
(30) days after delivery of Tenant’s Review), except that after the expiration
or earlier termination of this Lease, Landlord shall pay the excess to Tenant.
If the Independent CPA (or, if Landlord does not dispute Tenant’s Review as
provided in Section 5.7.2 above, Tenant’s Review) shows that Tenant’s payment of
Additional Rent was less than Tenant’s Percentage Share of Real Property Taxes,
Insurance Expenses or Common Area Operating Expenses for such calendar year,
Tenant shall pay the deficiency to Landlord within thirty (30) days after
delivery of the determination of the Independent CPA (or, if Landlord does not
dispute Tenant Review, after delivery of Tenant’s Review).  

5.7.4Records

. Landlord shall retain Landlord Records for the greater of (x) two (2) years
after the expiration of the applicable calendar year to which such Landlord
Records relate and (y) the resolution of any dispute between Landlord and Tenant
regarding Real Property Taxes, Insurance Expenses or Common Area Operating
Expenses for the applicable calendar year.  This Section 5.7 shall survive the
expiration or earlier termination of this Lease.

6.Payments by Tenant.

6.1Impositions

. Tenant shall pay all Impositions prior to delinquency. If billed directly,
Tenant shall pay such Impositions and concurrently present to Landlord
satisfactory evidence of such payments. If any Impositions are billed to
Landlord or included in bills to Landlord for Real Property Taxes, then Tenant
shall pay to Landlord all such amounts within thirty (30) days after receipt of
Landlord’s invoice therefor. If Applicable Law prohibits Tenant from reimbursing
Landlord for an Imposition, but Landlord may lawfully increase the Base Rent to
account for Landlord’s payment of such Imposition, the

-36-

--------------------------------------------------------------------------------

 

Base Rent payable to Landlord shall be increased to net to Landlord the same
return without reimbursement of such Imposition as would have been received by
Landlord with reimbursement of such Imposition.

6.2Electricity Paid by Tenant

. Tenant acknowledges that in addition to the Base Rent and Additional Rent, and
other charges payable under this Lease, commencing on the Commencement Date,
Tenant is responsible for paying for all electricity supplied to the Premises
during the Term. Tenant, at Tenant’s expense, shall submeter the Premises in a
manner reasonably satisfactory to Landlord and Tenant. Landlord at Landlord’s
expense shall submeter any Expansion Premises in a manner reasonably
satisfactory to Landlord and Tenant, prior to the respective date any such space
is added to the Premises.  Tenant shall pay Landlord for all electricity
supplied to the Premises, as Additional Rent, on a monthly basis, within thirty
(30) days after Landlord delivers an invoice and reasonable supporting
documentation to Tenant.  Landlord shall not impose any administrative fee or
other similar mark-up on such costs.  Landlord acknowledges that certain of
Tenant’s Permitted Uses may utilize more than six (6) watts per Rentable Square
Foot per floor of electrical capacity and agrees that Tenant shall be permitted
to install additional bus duct switches and other electrical systems in the
Premises in order to allocate electricity among the various portions of the
Premises in a fashion reasonably determined by Tenant and approved by Landlord
prior to installation; provided that this right of Tenant shall not expand
Landlord’s obligation to provide electricity hereunder in an amount not less
than the Wattage Allowance.

7.Use of Premises.

7.1Permitted Use; Tenant’s Right to Use Atrium

. The Premises shall be used solely for the Permitted Use, subject to Tenant’s
compliance with the terms and conditions set forth in this Article 7 and in
Article 38. At no cost to Tenant, Tenant may use the atrium in the Common Area
for up to four (4) employee events per year, subject to Superior Rights and
compliance with Landlord’s reasonable rules and scheduling procedures.  Landlord
shall not, and, subject to Superior Rights, shall not allow other occupants of
the Project or any third parties to, host events in the atrium.  Tenant shall
not do anything in or about the Premises or the Building that (i) violates any
Applicable Laws, any provision of the Recorded Documents, or any of the Building
Rules; (ii) is prohibited by a standard form of fire insurance policy or that
materially increases the rate of fire or other insurance on the Building or any
of its contents (provided that this clause (ii) shall not prohibit the operation
of the Cafeteria); or (iii) constitutes intentional, physical waste.  The
provisions of this Section 7.1 are for the benefit of Landlord only and shall
not be construed to be for the benefit of any tenant or occupant of the
Building, any lender of Landlord’s, or any other third party.

7.2Ancillary Uses

.  Tenant agrees that neither Landlord nor any agent or consultant of Landlord
shall be responsible for obtaining any approvals or permits for or on behalf of
Tenant with respect to the use of the Premises for the Ancillary Uses. Tenant
also acknowledges that neither Landlord nor any agent or consultant of Landlord
has made any representation or warranty regarding the ability to use the
Premises for any of the Ancillary Uses, the likelihood of obtaining the required
approvals or permits for any of the Ancillary Uses or the condition or
suitability of the Premises for any Ancillary Uses.

7.3Landlord Cooperation

. Landlord, in its capacity as the owner of the Project, shall use diligent
efforts to assist and cooperate with Tenant in Tenant’s efforts to apply for,
receive and implement any permits, licenses or other approvals required by any
governmental or quasi-governmental authority, department, agency, commission or
board in order for Tenant to use the Premises and other areas of the Project as
described in this Lease and in accordance with this Lease, including, without
limitation, for the (i) use of the Premises for the Permitted Uses, (ii)
installation of signage as set forth in Article 42, (iii) bringing of dogs onto
the Premises as set forth in Article 40, (iv) operation of the Cafeteria, (v)
use of the Sidewalk Area as set forth in Article 37, (vi) use of the Parking
Garage Roof Space as set forth in Article 35 (vii) segregation of the Parking
Spaces and/or using a valet service as set forth in Article 30, and
(viii) construction of improvements as permitted or consented to in accordance
with the provisions of this

-37-

--------------------------------------------------------------------------------

 

Lease. Landlord shall use commercially reasonable efforts to ensure that other
occupants of the Project do not create any nuisance.  

7.4Compliance with Requirements.

7.4.1Tenant’s Obligations

. Tenant, at its expense, shall comply with all Applicable Laws, the occupancy
certificate issued for the Premises, and the provisions of all Recorded
Documents relating to (a) the operation of its business at the Project, or (b)
the use, condition, configuration or occupancy of the Premises. In addition, if
a change to the structural portions of the Building, the Building Systems or the
Common Areas becomes required under any Applicable Laws after the Commencement
Date as a result of any Alteration or use of the Premises other than for general
office use, Tenant, at Landlord’s option, shall either (i) make such change
pursuant to the provisions of Article 10 at Tenant’s cost or (ii) reimburse
Landlord for the reasonable, out-of-pocket costs incurred by Landlord in making
such change plus a supervision fee equal to [***].  The judgment of any court of
competent jurisdiction or the admission of Tenant in any judicial action,
regardless of whether Landlord is a party thereto, that Tenant has violated any
of such Applicable Laws shall be conclusive of that fact as between Landlord and
Tenant. Tenant shall have the right to contest any alleged violation in good
faith, including, without limitation, the right to apply for and obtain a waiver
or deferment of compliance, the right to assert any and all defenses allowed by
Applicable Laws, and the right to appeal any decisions, judgments or rulings to
the fullest extent permitted by Applicable Laws.

7.4.2Landlord’s Obligation

. Subject to reimbursement as Additional Rent to the extent permitted pursuant
to Article 5 and Tenant’s obligations under Section 7.4.1 above, Landlord shall
be responsible for (a) operating the Building in accordance with all Applicable
Laws, the occupancy certificate issued for the Project, and the provisions of
all Recorded Documents relating to (1) the operation of its business at the
Project, or (2) the use, condition, configuration or occupancy of the Project
and (b) causing the structure of the Building, the Building Systems, and the
Common Areas to comply with all Applicable Laws. Landlord shall have the right
to contest any alleged violation in good faith, including, without limitation,
the right to apply for and obtain a waiver or deferment of compliance, the right
to assert any and all defenses allowed by Applicable Laws, and the right to
appeal any decisions, judgments or rulings to the fullest extent permitted by
Applicable Laws.

7.5Compliance With Environmental Laws; Use of Hazardous Materials.

7.5.1Tenant shall not: (i) bring or keep, or permit to be brought or kept, in
the Premises or in or on the Project any Hazardous Materials in violation of
Environmental Laws; (ii) manufacture, generate, treat, handle, store or dispose
of any Hazardous Materials in the Premises or in or on the Project in violation
of Environmental Laws; or (iii) emit, release or discharge any Hazardous
Materials into any air, soil, surface water or groundwater comprising the
Premises or the Project in violation of Environmental Laws, or permit any person
using or occupying the Premises to do any of the foregoing.  Tenant shall have
the right, without providing notice to or obtaining the consent of Landlord, to
store reasonable quantities of and use standard cleaning products and office
supplies commonly found in offices, and fuel for any Additional Generators in
accordance with this Lease, provided that Tenant complies with all Applicable
Laws and prudent industry practice in connection with such use.

7.5.2Tenant shall comply, and shall cause all persons using or occupying the
Premises to comply, with all Environmental Laws applicable to the Premises, the
use or occupancy of the Premises or any operation or activity therein. Tenant
shall promptly furnish Landlord with any (i) written notices received from any
insurance company or governmental authority or inspection bureau regarding any
unsafe or unlawful conditions within the Premises, and (ii) written notices sent
by or on behalf of Tenant to any person relating to Environmental Laws
applicable to the Project or to Tenant’s use, handling, storage,

-38-

--------------------------------------------------------------------------------

 

treatment, transportation, discharge or disposal of Hazardous Materials in
connection with the Project. If, as a result of Tenant’s use, handling, storage,
treatment, transportation, discharge or disposal of Hazardous Materials, any
governmental agency shall require testing for Hazardous Materials in the
Premises, Tenant shall pay for such testing.  Tenant shall indemnify, defend and
hold Landlord harmless from and against any Claims, which result from or arise
out of the use, storage, treatment, transportation, release, or disposal of any
Hazardous Materials in violation of Environmental Laws on or about the Project
by Tenant or any other Tenant Parties. Tenant’s obligations under this Section
shall survive the expiration or earlier termination of this Lease until all
Claims within the scope of this Section are fully, finally, and absolutely
barred by the applicable statutes of limitations.

7.5.3If any remedial work is required under any Environmental Laws as a result
of any act or omission of Tenant or any other Tenant Parties at the Project,
then Tenant shall perform or cause the remedial work to be performed in
compliance with Environmental Laws. All remedial work performed by Tenant shall
be performed by one or more contractors, selected by Tenant and reasonably
approved in advance in writing by Landlord, and under the supervision of a
consulting engineer selected by Tenant and reasonably approved in advance in
writing by Landlord. All costs and expenses of such remedial work shall be paid
by Tenant, including, but not limited to, the charges of such contractor(s), the
consulting engineer and Landlord’s reasonable attorneys’ and experts’ fees and
actual, out-of-pocket costs incurred in connection with the monitoring or review
of such remedial work.

7.5.4In no event shall Tenant be required to abate, remediate and/or clean up
any Hazardous Materials in, on, or about the Premises, that were not brought
upon, produced, treated, stored, used, discharged or disposed of by Tenant or
Tenant Parties (collectively, “Third Party Hazardous Materials”), except to the
extent that any hazard posed by such Third Party Hazardous Materials is
exacerbated by the negligent acts or willful misconduct of Tenant or Tenant
Parties. For purposes hereof, Third Party Hazardous Materials shall include
Hazardous Materials in, on, or about the Premises that were brought upon,
produced, treated, stored, used, discharged or disposed of by Landlord.
Landlord, at Landlord’s expense (without pass through as Additional Rent), shall
remove or otherwise remediate any Third Party Hazardous Materials, as required
by Environmental Laws.

7.6Sustainable Building Operations.

7.6.1Operation of Building

. The Building is or may in the future become certified under any one or more
Green Rating Systems or operated pursuant to Landlord’s sustainable building
practices.  Landlord’s sustainability practices address whole-building
operations and maintenance issues, including, but not limited to, chemical use,
indoor air quality, energy efficiency, water efficiency, recycling programs,
exterior maintenance programs, and systems upgrades to meet green building
energy, water, indoor air quality, and lighting performance standards. All
construction and maintenance methods and procedures, material purchases, and
disposal of waste must be in compliance with minimum standards and
specifications so as to conform with all Applicable Laws.  Tenant shall
cooperate, at no cost to Tenant, with Landlord in causing recertification of the
Building from time to time under one or more Green Rating Systems.

7.6.2Rating of Premises

. Upon Tenant’s request but not more often than once every twelve (12) months,
Landlord shall use commercially reasonable efforts to provide to Tenant the data
required to calculate benchmarks for the energy efficiency of the Premises using
the ENERGY STAR® Portfolio Manager and, at Tenant’s cost and expense, cause a
professional engineer to analyze the energy efficiency of the Premises and issue
a Statement of Energy Performance as required by the ENERGY STAR® Portfolio
Manager.

-39-

--------------------------------------------------------------------------------

 

7.7Recycling and Waste Management

. Tenant agrees, at its sole cost and expense:  (a) to comply with all
Applicable Laws regarding the collection, sorting, separation, and recycling of
garbage, trash, rubbish and other refuse; (b) to endeavor to comply with
Landlord’s recycling policy as part of Landlord’s sustainability practices where
it may be more stringent than Applicable Laws, at no additional cost to Tenant;
and (c) to sort and separate its trash and recycling into such categories as are
required by Applicable Laws and to place each separately sorted category of
trash and recycling in separate receptacles as reasonably directed by Landlord.
Landlord reserves the right to refuse to collect or accept from Tenant any trash
that is not separated and sorted as required by clause (c) above, and to require
Tenant to arrange for such collection at Tenant’s sole cost and expense,
utilizing a contractor reasonably satisfactory to Landlord. In addition, Tenant
shall pay all actual, out-of-pocket costs, expenses, fines, penalties or damages
that may be imposed on Landlord or Tenant by reason of Tenant’s failure to
comply with the provisions of clause (c) above.

7.8Landlord Covenants

. Landlord will not use, generate, manufacture, produce, store, release,
discharge or dispose of on, under or about the Premises and/or Project (or
off-site of the Premises and/or Project that might affect the Premises and/or
Project), or transport to or from the Premises, any Hazardous Material, except
in compliance with Environmental Laws. Landlord will give prompt written notice
to Tenant of (a) any proceeding or inquiry by any governmental authority known
to Landlord with respect to the presence of any Hazardous Material on the
Premises or Project (or off-site of the Premises and/or the Project that might
affect the Premises and/or the Project) or relating to any loss or injury
resulting from any Hazardous Material not caused by Tenant; and (b) all Claims
made or threatened by any third party against Landlord or the Project relating
to any loss or injury resulting from any Hazardous Material; and (c) Landlord’s
discovery of any occurrence or condition on the Premises and/or Project (or
off-site of the Premises and/or the Project that might affect the Premises
and/or the Project) that could cause the Premises and/or the Project or any part
thereof to be subject to any restrictions on occupancy or use of the Premises
and/or the Project under any Environmental Laws.

7.9No Third Party Beneficiary

. The provisions of this Article 7 are for the benefit of Landlord only and
shall not be construed to be for the benefit of any tenant or occupant of the
Building, any lender of Landlord’s, or any other third party.

7.10Generators.

7.10.1Existing Generators

.  Landlord shall be responsible for the repair, maintenance and replacement of
the Building Generators, and Tenant shall be responsible for the repair,
maintenance and replacement of the Zynga Generators.  Tenant acknowledges that
Landlord makes no representation or warranty regarding the condition,
suitability, capacity or cost to operate, supply, maintain or repair the
Building Generators or of the condition of the Building’s fuel tank(s). Landlord
shall maintain any and all permits, licenses or other approvals required by any
governmental or quasi-governmental authority, department, agency, commission or
board required for use of the Building Generators, and any fuel tank at the
Building necessary for the operation of the Building Generators.  Tenant shall
remove the Zynga Generators at the end of the Term but shall, prior to
commencing any work in connection with such removal, provide written notice to
Landlord at least ninety (90) days before the end of the Term of Tenant’s intent
to do so.  Landlord shall then have the right, for a period of thirty (30) days
after receipt of such notice from Tenant, to elect to have one or more of the
Zynga Generators remain, in which case Tenant shall not remove those so
designated by Landlord and they shall become the personal property of Landlord.

7.10.2Right to Install New Generator

. Tenant shall, at no additional cost to Landlord, have the right but not the
obligation to install, use, operate, maintain, and repair, at Tenant’s sole cost
and expense, one (1) back-up generator of up to five hundred (500) KWH and
required conduit and related equipment, including without limitation,
uninterruptible power supply batteries, fuel tank and fuel lines

-40-

--------------------------------------------------------------------------------

 

(collectively, the “Additional Generator”), at a mutually agreeable location,
and shall be permitted to connect such Additional Generator to the electrical
power distribution system within the Premises (as described below) for the
benefit of equipment located within the Premises (as the same may be expanded or
modified in accordance with this Lease), and subject to the terms and conditions
of this Section 7.10.  Such Additional Generator shall comply with Applicable
Laws and shall be installed subject to and in accordance with Article 10 (and,
if the Additional Generator is also Rooftop Equipment, subject to and in
accordance with Article 36). If the Additional Generator is also Rooftop
Equipment located on the rooftop parking area of the Building and, as a result
of such location any parking spaces are eliminated, Tenant shall pay all Parking
Charges attributable to any such eliminated parking spaces, such Parking Charges
shall constitute Rent hereunder and such Parking Charges shall be payable in
advance, at the same time and in the same manner as provided in Section 30.1.
The Additional Generator, if installed, shall be connected to electrical power
distribution system within the Premises, and shall not be connected to the main
electrical room of the Building or Building Systems. Tenant shall be permitted,
but shall not be required, to remove the Additional Generator from time to time
at its own expense, for any reason or no reason, including, without limitation,
for purposes of replacing or upgrading such Additional Generator. Tenant shall
repair any damage caused by such removal, including the patching of any holes to
match, as closely as reasonably possible, the color surrounding the area where
the equipment and appurtenances were attached.  Tenant shall remove the
Additional Generator at the end of the Term unless Landlord elects to have it
remain, in which case such Additional Generator shall become the personal
property of Landlord.

7.10.3Generally

. Tenant, at Tenant’s sole cost and expense, shall maintain and repair (or
replace, at Tenant’s election) the Zynga Generators and any Additional Generator
in accordance with the requirements and recommendations prescribed by the
manufacturer. Landlord, as part of Common Area Operating Expenses, shall
maintain, repair and replace the Building Generators and the Tenant Fuel Tank in
accordance with the requirements and recommendations prescribed by the
manufacturer.  However, notwithstanding any inconsistent or contrary provision
of this Lease, all costs (including but not limited to maintenance, repair,
testing, and fuel) relating to the Tenant Fuel Tank shall be passed through to
and paid by only those tenants of the Building who are then utilizing it, in an
amount equal to their respective proportionate share (i.e., calculated on a
proportional basis in accordance with the kilowattage of their respective
generators connected to the Tenant Fuel Tank), with the result that all such
tenants together shall be responsible for 100% of such costs).  In the event the
Regional Water Quality Control Board, or the San Francisco fire department, or
any other Federal, State, or local governmental or quasi-governmental agency
with jurisdiction require(s) changes to or removal of the Tenant Fuel Tank, (i)
Tenant shall have the right for a period of thirty (30) days after notice of
such requirement(s) (the “Contest Deadline”), to contest any alleged violation
in good faith and shall have the right to diligently pursue such contest,
including, without limitation, the right to apply for and obtain a waiver or
deferment of compliance, the right to assert any and all defenses allowed by
Applicable Laws, and the right to appeal any decisions, judgments or rulings to
the fullest extent permitted by Applicable Laws and (ii) in the event Tenant so
contests and it is finally determined that changes to or removal of the Tenant
Fuel Tank are required by the Regional Water Quality Control Board, or the San
Francisco fire department, or any other Federal, State, or local governmental or
quasi-governmental agency with jurisdiction, or if Tenant does not elect to
contest such requirement to remove or change the Tenant Fuel Tank by the Contest
Deadline, Landlord is authorized to take such actions as are required in order
to comply with such requirement(s) and Tenant hereby agrees to indemnify,
defend, and hold harmless Landlord with respect to any third party Claims
arising therefrom, but only to the extent of Tenant’s proportionate share as
described above.  Each party shall cause any generators for which it has repair
and maintenance responsibility under this Lease to be periodically inspected in
accordance with the requirements and recommendations prescribed by the
manufacturers of each generator and Applicable Laws, and promptly following each
inspection, such party shall provide to the other party copies of all inspection
reports. If Tenant fails to perform such periodic inspections, Landlord, at
Tenant’s cost, shall have the right, but not the obligation, to conduct any such
inspections but only at such times and in such a manner as to reasonably
minimize the impact on Tenant.  Each party may utilize such security protocols,

-41-

--------------------------------------------------------------------------------

 

cameras, onsite surveillance and security patrolling as it deems reasonably
necessary to monitor and secure any generator for which it is responsible. If
Landlord desires to perform repairs, maintenance or other work in or about the
space occupied by any Zynga Generator or Additional Generator (“Repairs to
Tenant’s Generator Area”), Landlord shall give Tenant at least ten (10) business
days’ prior written notice of the date Landlord intends to commence such Repairs
to Tenant’s Generator Area (except in the case of emergency or an imminent
threat to the health or safety of persons or damage to property, in which case
reasonable advance notice given the circumstances shall be provided), along with
a description of the work scheduled to be performed and an estimate of the time
frame required for that performance. Any of Tenant’s maintenance obligations in
connection with the Zynga Generators and any Additional Generator shall not
include the obligation to maintain and repair the Building Generators’ fuel
tanks.  

8.Building Services.

8.1Building-Standard Services

. Subject to the terms of this Article 8, Applicable Laws and Force Majeure
Events, Landlord shall furnish (or cause to be furnished) the following services
to the Premises (twenty-four (24) hours a day, seven (7) days a week, unless
indicated otherwise): (a) cold water in the Premises and hot water in bathrooms
only; (b) electricity up to the Wattage Allowance for Tenant’s usage, which
usage shall be subject to all Applicable Laws; (c) HVAC in sufficient amounts to
cause the portions of the Premises used for ordinary business office purposes
(excluding, by way of example, the Cafeteria, computer server rooms or other
“hot spots” resulting from the use of machines or equipment) to be heated and/or
cooled to a temperature compliant with ANSI/ASHRAE Standard 55 during Building
Standard Hours, subject to temporary interruptions due to repairs and
maintenance; (d) passenger elevator service; (e) use of loading dock, service
and freight elevator, and recycling area, all subject to the Building Rules; (f)
lighting replacement, as necessary, for lights, fluorescent tubes, bulbs and
ballasts, excluding any art or other specialty lighting; (g) window washing as
reasonably determined by Landlord consistent with Comparable Buildings; (h)
garbage removal from the Project on a weekly basis; and (i) use of the Building
Amenities (as defined in Section 8.12). Subject to reimbursement as Additional
Rent to the extent permitted pursuant to Article 5, and Landlord’s ability to
collect fees from individual uses as provided in Section 8.12, below, Landlord
shall operate the Building Amenities at Landlord’s sole cost and expense using
qualified service providers.  Tenant shall have the right to reasonably approve
such qualified service providers to the extent such qualified service providers
change during the first Lease Year.  In addition, Landlord shall furnish to the
Common Areas (twenty-four (24) hours a day, seven (7) days a week, unless
indicated otherwise):  (1) tepid and cold water to restrooms; (2) lighting; (3)
HVAC during Building Standard Hours; (4) security service; (5) restroom supplies
on a daily basis Monday through Friday; and (6) janitorial service Monday
through Friday (excluding Building Holidays) for the Common Areas only (and not
for the Premises, the Parking Garage Roof Space or the Sidewalk Area) in a
manner consistent with Comparable Buildings.

8.2No Representation

. Except as expressly set forth herein, Landlord makes no representation to
Tenant regarding the adequacy or fitness of Building Systems for the Permitted
Use.

8.3Building Security Services and Access.

8.3.1Security

.

(a)Landlord shall have the right from time to time to adopt such reasonable
policies, procedures and programs as Landlord shall, in its reasonable
discretion, deem necessary or appropriate for the security of the Building, and
Tenant shall cooperate with Landlord in the enforcement of, and shall comply
with, the policies, procedures and programs adopted by Landlord. Landlord shall
provide security services for the Project (but not individually for Tenant or
the Premises, the Parking Garage Roof Space or the Sidewalk Area) as more
particularly described on Exhibit E.  Notwithstanding the

-42-

--------------------------------------------------------------------------------

 

foregoing, Landlord shall cause a lobby attendant to be in the Building’s 8th
Street entrance lobby twenty-four (24) hours a day, seven (7) days a week.  Such
lobby attendant shall be responsible for providing security and access to the
Building and shall be able to be contacted twenty-four (24) hours a day, seven
(7) days a week via intercom at the front door.  

(b)Tenant acknowledges that the safety and security devices, services and
programs provided by Landlord from time to time, if any, may not prevent theft
or other criminal acts, or insure the safety of persons or property, and Tenant
expressly assumes the risk that any safety device, service or program may not be
effective or may malfunction or be circumvented. In all events and
notwithstanding any provision of this Lease to the contrary, Landlord and the
other Landlord Parties shall not be liable to Tenant, and to the maximum extent
permitted by law, Tenant hereby waives any claim against the Landlord Parties
for any unauthorized or criminal entry of third parties into the Premises or the
Building, any injury to or death of persons, or any loss of property in and
about the Premises or the Building caused by or resulting from any unauthorized
or criminal acts of third parties, regardless of any action, inaction, failure,
breakdown, malfunction and/or insufficiency of the security services provided by
Landlord, except to the extent caused by the gross negligence or willful
misconduct of Landlord and/or any Landlord Parties.  Tenant shall obtain
insurance coverage to the extent Tenant desires protection against criminal acts
and other losses. Upon learning of any material incident of Casualty, crime,
theft, burglary, robbery, assault, trespass, unauthorized entry or vandalism
occurring in the Premises or the Building and after notifying the police, fire
department and/or emergency service providers, as appropriate, Landlord shall
endeavor to provide notice to Tenant via email to the Tenant’s Address for
Notices, or such other number(s) and/or email address(es) as Tenant shall from
time to time notify Landlord in writing.

8.3.2Access Control

. In the case of invasion, mob, riot, public demonstration or other
circumstances rendering such action advisable in Landlord’s reasonable opinion,
Landlord reserves the right to temporarily prevent access to the Building during
the continuance of the same by such action as Landlord may reasonably deem
appropriate.

8.3.3Tenant’s Access

. After the Commencement Date, subject to requirements of law and the provisions
of this Section 8.3, Tenant shall have access to the Premises and the Common
Areas twenty-four (24) hours per day, seven (7) days a week. The Building
currently has a card key system for access to the Building and Tenant shall have
access to the Building via Building access card keys. Elevators of the Building
are programmed to require use of a card key to cause the elevators to stop on
those floors of the Building in which the Premises are located, and Landlord and
Tenant shall reasonably cooperate to coordinate such programming.

8.3.4Tenant’s Right to Use the Existing Security System

8.3.5.

(a)Tenant shall have the right to (a) institute such security measures entirely
within the Premises as it may determine in its sole and absolute discretion, at
Tenant’s sole cost and expense and at no cost to Landlord, including, without
limitation, the installation of key-card systems, access gates, security
lighting and video monitoring equipment and (b) install video monitoring
equipment in the ceilings and on the walls of the Common Areas adjacent to the
Premises subject to Landlord’s reasonable approval of the locations of such
monitoring equipment (collectively, “Tenant’s Security Equipment”); provided,
that, Landlord hereby approves the installation of video monitoring equipment in
the ceilings and on the walls (1) adjacent to [***], (2) adjacent to [***], (3)
at [***] and (4) adjacent to [***]. At Tenant’s sole cost, Tenant shall be
permitted to tie Tenant’s Security Equipment into the Building Systems if
requested by Tenant provided that (i) Tenant’s Security Equipment is compatible
with the Building Systems and (ii) Tenant’s Security System does not materially
and adversely interfere with the Building Systems. In addition, Tenant shall
have the right to contract directly with Landlord’s security contractor to
patrol the Premises, control access to the Premises, and other activities
Tenants desires between the security provider

-43-

--------------------------------------------------------------------------------

 

and Tenant in set(s) of instructions (i.e. Post Orders) created, approved and
maintained by Tenant.  Landlord will not have any responsibility in supervising,
directing or providing oversight of the Tenant’s security staff.  Tenant may
utilize its own employees or third parties to perform security services within
the Premises. In no event shall Tenant be entitled to any credit against Rent
(including Additional Rent) or to any exclusions from Common Area Operating
Expenses in the determination of Additional Rent as a result of Tenant’s
election to provide security services to its Premises.

(b)Tenant and Landlord acknowledge that existing systems of [***], have been
installed to monitor and control the flow of traffic in and through the Building
and the Premises.  Both parties acknowledge the need to bifurcate the existing
systems to allow Tenant to control and manage this flow and activity for the
Premises and Landlord to control and manage this flow and activity for the
Building.  As such Tenant agrees that on or prior to the date which is six (6)
months after the Lease Date, it shall: (1) abandon the existing [***] security
system and the security equipment located outside of the Premises to the
ownership and control of Landlord and (ii) continue its use of the existing
[***] security system as a standalone system within its demised Premises to
monitor the devices it requires to control [***] within its Premises and agreed
upon points of entry described within this Article and other facilities located
throughout the world. Landlord and Tenant shall reasonably cooperate during this
six (6) month period to complete the bifurcation of the existing security
systems at Landlord’s sole cost.  In addition, Landlord and Tenant agree to work
together during this six (6) month period to jointly manage the existing
security systems until so bifurcated. The process of bifurcating the security
systems and establishing a separate base Building security system is defined
herein as the “Security System Transfer.” Notwithstanding any other provision of
this Lease to the contrary, Landlord shall be solely responsible for all hard
and soft costs in connection with the Security System Transfer, and the same
shall not be reimbursed by Tenant as Additional Rent or otherwise. With respect
to certain cameras located outside the Premises at the agreed upon points of
entry, Tenant may desire to have Landlord and Tenant share feeds to such cameras
so that Tenant can avoid the cost of installing new cameras for its
use.  Landlord agrees that such feeds may be shared if it is feasible to do so
and if Tenant pays the costs relating thereto; otherwise, Tenant shall not be
permitted to share feeds, the existing cameras shall be solely for Landlord’s
use. If Tenant installs new cameras for its use, it shall be responsible to pay
the costs relating thereto.

8.4Interruption or Unavailability of Services

. Notwithstanding anything to the contrary set forth herein, if Tenant is
prevented from using, and does not use, the Premises or any portion thereof as a
result of any failure of Landlord to provide utilities and services in
accordance with this Article 8, then Tenant shall give Landlord written notice
of such failure.  If such failure continues for three (3) consecutive days after
Landlord’s receipt of any such notice (the “Eligibility Period”) and is due to
Landlord’s or any Landlord Party’s acts or omissions (an “Abatement Event”),
then Base Rent and Additional Rent shall be abated or reduced, as the case may
be, beginning on the day Landlord received Tenant’s notice of the Abatement
Event, for such time that such Abatement Event continues (the “Abatement
Period”), either (i) in the proportion that the Rentable Square Feet of the
portion of the Premises that Tenant is prevented from using, and does not use,
bears to the total Rentable Square Feet of the Premises or (ii) if Tenant is
prevented from using a portion of the Premises that makes use of the remaining
Premises impractical, and if Tenant ceases using the entire Premises, then Base
Rent and Additional Rent shall be abated in its entirety. Landlord shall use its
diligent efforts to promptly restore utilities and services to the extent the
cause of such interruption or the means to restore same is within the reasonable
control of Landlord. To the extent Tenant is entitled to abatement without
regard to the Eligibility Period, because of an event covered by Article 12 or
Article 13 of this Lease, then the Eligibility Period shall not be applicable.

8.5Tenant’s Use of Excess Electricity and Water; Premises Occupancy Load

. Tenant shall not, without Landlord’s prior consent, install in the Premises
(i) equipment, and/or machines which require a voltage other than one hundred
ten (110) volts single-phase (provided that Tenant may, without Landlord’s prior
consent, install copiers, Cafeteria equipment, supplemental HVAC equipment and
other

-44-

--------------------------------------------------------------------------------

 

typical office machines which require a voltage in excess of one hundred ten
(110)  volts-single phase), or (ii) heat-generating or heat-sensitive lighting
other than Building-standard lights. Tenant, at Tenant’s expense, shall install
a water submeter reasonably acceptable to Landlord, to measure water usage by
the Cafeteria, for which Tenant shall be solely responsible.  If Tenant permits
occupancy levels in excess of one (1) person per one hundred fifty (150)
Rentable Square Feet in the Premises, and such occupancy levels cause Landlord
to be unable to cause the portions of the Premises used for ordinary business
office purposes (excluding, by way of example, the Cafeteria, computer server
rooms or other “hot spots” resulting from the use of machines or equipment) to
be cooled to a temperature compliant with ANSI/ASHRAE Standard 55 during
Building Standard Hours (an “Excess Cooling Problem”), then Landlord shall
notify Tenant. Upon receipt of such notice, Tenant may elect, in its sole and
absolute discretion, to either (A) reduce occupancy levels in the Premises to
one (1) person per one hundred fifty (150) Rentable Square Feet in the Premises
(or such lesser density as Tenant may elect) or (B) install supplementary air
conditioning facilities in the Premises (“Supplemental Cooling Equipment”) in
order to remedy the Excess Cooling Problem to Landlord’s reasonable
satisfaction. Tenant shall pay the cost of any transformers, additional risers,
panel boards, and all other facilities if required to furnish power for any
Supplemental Cooling Equipment, and all costs of supplying and maintaining, any
Supplemental Cooling Equipment. The capital, maintenance and service costs of
installing, supplying, and maintaining any Supplemental Cooling Equipment and
modifications shall be paid by Tenant as Additional Rent.

8.6Provision of Additional Services; After-Hours HVAC Services

. If Tenant desires services in amounts additional to or at times different from
those set forth in Section 8.1 above, or any other services that are not
provided for in this Lease, Tenant shall make a request for such services to
Landlord with such advance notice as Landlord may reasonably require. Landlord
shall use commercially reasonable efforts to accommodate Tenant’s request for
such services. If Landlord provides such services to Tenant, Tenant shall pay
Landlord’s actual costs and expenses incurred in providing such services within
thirty (30) days after Tenant’s receipt of Landlord’s invoice as Additional
Rent. Notwithstanding the foregoing, upon Tenant’s giving reasonable advance
notice in making any request for air circulation, cooling and/or heating
required outside of Building Standard Hours, Landlord shall provide the same.
Tenant agrees to pay, as Additional Rent, within thirty (30) days after demand
therefor, Landlord’s then standard charge for providing after-hours HVAC and
fans, which charge shall be based on Landlord’s actual direct and indirect costs
of providing such services (including utility costs, taxes, engineers’ costs,
and a reasonable charge for wear and tear on the applicable Building System),
provided that in no event shall Landlord impose any administrative fee or other
similar mark-up on such costs. As of the date hereof, Landlord’s standard charge
for providing after-hours HVAC and/or air circulation is One Hundred Ten Dollars
($110) per hour, per zone, per floor.

8.7Tenant’s Supplemental Air Conditioning

. Notwithstanding anything to the contrary contained in this Lease, at any time
during the Term, Tenant shall have the right but not the obligation to install
in the Premises, at Tenant’s sole cost and expense, Supplemental Cooling
Equipment in order to provide Tenant’s computer rooms, data center and/or other
area(s) in the Premises with additional heating and cooling capacity. The manner
of Tenant’s installation of any such Supplemental Cooling Equipment shall be
governed by Article 10 hereof.  Tenant shall have access to and use of the
Building’s condenser water up to and not to exceed fifty (50) tons for such
Supplemental Cooling Equipment. Landlord shall have the right to install, at
Landlord’s cost and expense, meters to measure Tenant’s usage hereunder for
purposes of calculating the charges payable by Tenant for such condenser water.
At the end of the Term, at Tenant’s option, Tenant shall either: (1) remove, at
Tenant’s sole cost and expense, any Supplemental Cooling Equipment and restore
all portions of the Premises and the Building affected by such removal to their
condition immediately prior to the installation of such equipment, ordinary wear
and tear excepted; or (2) leave any such Supplemental Cooling Equipment in
place, in which event the Supplemental Cooling Equipment shall be owned by
Landlord.

-45-

--------------------------------------------------------------------------------

 

8.8Janitorial Service

. Tenant shall have the right, in its sole and absolute discretion, to provide
janitorial service to the Premises, which at minimum shall meet the standards
set forth on Exhibit C attached hereto (“Standard Janitorial Services”).
Landlord shall have no obligation to provide janitorial services to the Premises
during any periods of the Term that Tenant elects to provide such Standard
Janitorial Services.  Provided that Tenant performs the Standard Janitorial
Services, Common Area Operating Expenses shall exclude the cost of providing
Standard Janitorial Services to portions of the Building leased to or intended
for lease by tenants or occupants. Tenant shall, at its option, use a janitorial
contractor selected by Tenant (or its own employees) or shall contract directly
with Landlord’s janitorial contractor for the Standard Janitorial Services to be
provided to the Premises. If Tenant elects not to provide Standard Janitorial
Services to all or a portion of the Premises, Tenant shall notify Landlord and
Landlord shall provide such Standard Janitorial Services to all or such portion
of the Premises as Tenant elects.

8.9Controls

. In the event any governmental authority having jurisdiction over the Project
or the Building promulgates or revises any law, ordinance or regulation or
building, fire or other code or imposes mandatory controls or guidelines on
Landlord or the Project or the Building relating to the use or conservation of
energy or utilities or the reduction of automobile or other emissions
(collectively “Mandatory Controls”) or in the event Landlord is required to make
alterations to the Project or the Building in order to comply with such
Mandatory Controls, Landlord may, in its sole and absolute discretion, comply
with such Mandatory Controls or make such alterations to the Project or the
Building related thereto upon reasonable prior notice to Tenant if affecting the
Premises. Such compliance and the making of such alterations shall not
constitute an eviction of Tenant, constructive or otherwise, or impose upon
Landlord any liability whatsoever, including, but not limited to, liability for
consequential damages or loss of business by Tenant.

8.10Service Providers

. Tenant acknowledges that Landlord may, at Landlord’s sole option, to the
extent permitted by Applicable Laws, elect to change, from time to time, the
company or companies which provide services (including electrical service, gas
service, water, telephone and technical services) to the Building, the Premises
and/or its occupants, including, but not limited to, the right to purchase green
or renewable energy. Further, Tenant acknowledges that Landlord has not and does
not make any representations or warranties concerning the identity or identities
of the company or companies which provide services to the Project and the
Premises or its occupants, and that the choice of service providers and matters
concerning the engagement and termination thereof shall be in Landlord’s sole
and absolute discretion. The foregoing provision is not intended to modify,
amend, change or otherwise derogate any provision of this Lease concerning the
nature or type of service to be provided or any specific information concerning
the amount thereof to be provided. Tenant agrees to cooperate, at no cost to
Tenant, with Landlord and each of its service providers in connection with any
change in service or service provider.

8.11Property Management

. Landlord shall provide on-site building management services during the
Building Hours. During hours outside the Building Hours, Tenant may alert
Landlord of any emergencies by contacting Landlord’s designated representative
by calling [(___) ___ -_____] or other telephone number provided by Landlord for
such purpose.

8.12Building Amenities

. Subject to this Section 8.12, Landlord shall continue to offer the following
amenities which are currently being offered in the Building: fitness center,
showers, theatre conference or meeting facilities, all-hands space, dry cleaning
service, and bicycle parking (collectively, the “Building Amenities”).  Tenant
shall have the non-exclusive right to use the Building Amenities, subject to the
following terms and conditions:

(a)

Only tenants and their designated employees (whether classified as employees or
independent contractors) and, to the extent expressly provided herein, invitees
(collectively, the “Permitted Users”) shall use the Building Amenities;
provided, however, Permitted Users may include a tenant’s

-46-

--------------------------------------------------------------------------------

 

invitees and licensees when accompanied by such tenant, in the theater,
conference rooms, and all-hands space areas.

(b)

Use of the Building Amenities shall be subject to compliance with such policies
and procedures as Landlord may establish in its reasonable discretion from time
to time regarding such use, including without limitation, policies relating to
use of equipment located therein, hours of operation, conduct and dress
requirements.

(c)

Landlord, in its reasonable discretion, may elect to: (i) require a written
agreement and/or release from Permitted Users prior to their use of the Building
Amenities, (ii) charge a reasonable fee for the Permitted Users’ use of certain
of the Building Amenities (which fee, if any, shall be determined on a
non-discriminatory basis as to all occupants of the Project), (iii) provide
reasonable access controls to the Building Amenities, (iv) determine the hours
of operation of the Building Amenities, and (v) include the costs and expenses
to operate, clean, maintain, and manage the Building Amenities in Operating
Expenses.

(d)

Tenant acknowledges and agrees that use of the Building Amenities by its
Permitted Users is voluntary and, in consideration of the use of the Building
Amenities, shall be undertaken at such Permitted Users’ sole risk, and that any
Claims arising out of or connected with such Permitted Users’ use of the
Building Amenities shall be subject to Sections 16.1 and 16.2 of this Lease.

(e)

Building Amenities consisting of any fitness center and/or showers shall be
provided on a strictly “first come, first served” basis along with other
occupants of the Building.  For the Building Amenities consisting of the theatre
conference or meeting facilities and all-hands space, Tenant shall have a first
priority right to use such Building Amenities, subject, however, to Superior
Rights, if any, and if such Building Amenities are not scheduled to be used by
Tenant, the Building Amenities shall be provided on a “first come, first served”
basis to Tenant along with other occupants of the Building.  To exercise
Tenant’s first priority right to use such Building Amenities, Tenant shall have
the option to reserve (i) the all-hands space for a total of twelve (12) days in
any calendar year by delivering written notice to Landlord by January 15th of
such year, and (ii) the all-hands space and the theater conference facilities
for three (3) days in any calendar quarter by delivering written notice to
Landlord within ten (10) days of the start of such calendar quarter.  To the
extent Tenant exercises its first priority right to schedule use of the Building
Amenities in excess of thirty (30) days prior to such use, Tenant shall provide
confirmation of its intended use of such Building Amenities to Landlord within
thirty (30) days of such use.

(f)

Any interruption of Building Amenities shall not entitle Tenant to any reduction
or abatement of rent, constitute an actual or constructive eviction of Tenant,
result in any liability of Landlord to Tenant, or in any other way affect this
Lease or Tenant’s obligations hereunder.

(g)

Landlord shall be permitted, but in no events required, to expand the square
footage allocated for use of the Building Amenities as of the Lease Date.

8.13Tenant’s Right to Use Reception Desk

. Tenant shall have the right in its sole and absolute discretion to operate a
portion of the reception desk at the 8th Street lobby entrance of the Building
with its own employee receptionist (“Tenant’s Receptionist”) at Tenant’s sole
cost and expense.  

8.14

Labor Harmony.  Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, subcontractors, services, workmen, labor, materials or
equipment that, in Landlord’s reasonable judgment, would disturb labor harmony
with the workforce or trades engaged in performing other work, labor or services
in or about the Project, Building or the Common Areas and/or that otherwise
results in picketing or other labor disturbances at the Project and/or on
property adjacent thereto. Notwithstanding the foregoing, Tenant shall be
permitted to use non-union labor in or about the Premises

-47-

--------------------------------------------------------------------------------

 

for all work not involving construction trades and/or building service trades,
provided that Tenant shall be responsible for maintaining harmonious labor
relations and shall take all reasonable steps as may be required in order to
remediate and resolve, as promptly as commercially reasonable, any labor dispute
arising out of Tenant’s use of non-union labor.

9.Maintenance and Repair.

9.1Landlord’s Maintenance Obligations

. Landlord shall be responsible for repairs to and maintenance of: (a) the
Common Areas, including any Alterations in the Common Areas, (b) all exterior
landscaping, (c) the exterior doors, walls and windows in the Building, (d) the
windows within those walls demising the Premises from any Common Areas, (e)
subject to Tenant’s obligations in Section 9.3, below, the Building Systems,
including, but not limited to (i) the HVAC system, including the main
distribution loop and portions of the system located throughout the Premises,
(ii) the electrical systems until the point of connection with electrical panels
exclusively serving the Premises and (iii) all plumbing systems until the point
of connection with any specialized plumbing exclusively serving the Cafeteria
(i.e., kitchen equipment and supporting items, including the grease trap serving
the Cafeteria), (f) the structural elements of the Building (including the
structural elements located in the Premises), (g) the foundation and roof of the
Building (except for improvements to the surface of the Parking Garage Roof
Space made by or for Tenant) and (h) the elevators serving the Building, in a
manner consistent with Comparable Buildings.  The cost of performing such
repairs and maintenance shall be included in Common Area Operating Expenses, to
the extent permitted pursuant to Article 5. Notwithstanding the foregoing, if
any such repair or maintenance is necessary due to the negligence or willful
misconduct of Tenant or any Tenant Party, Tenant shall pay the cost of such
work.

9.2Operable Building Systems upon Lease Commencement

. Tenant hereby accepts the Building Systems as being in operable and good
working condition as of the Commencement Date.

9.3Tenant’s Obligations

. Tenant shall, at Tenant’s cost and expense, perform all maintenance and
repairs (including replacement) within the Premises that are not Landlord’s
express responsibility hereunder, to keep the Premises in good condition and
repair, reasonable wear and tear and damage by Casualty or condemnation
excepted. Tenant’s repair and maintenance obligations shall include repairs to
and replacement of: (a) supplemental HVAC equipment installed in any server room
by Tenant or other specialty HVAC installations; (b) the electrical systems from
the point of interconnection with those electrical panels exclusively serving
the Premises; (c) any specialized plumbing exclusively serving the Cafeteria
(until the point of connection with the Building’s general plumbing systems);
(d) raised flooring and floor coverings within the Premises; (e) ceiling tiles
within the Premises; (f) interior partitions within the Premises; (g) interior
doors within the Premises; (h) the interior side of demising walls within the
Premises; and (i) Alterations (except to the extent such Alterations are
Landlord’s responsibility under Section 9.1 above). Except as specifically set
forth in this Lease, Landlord (i) has no obligation to alter, remodel, improve,
repair, decorate or paint the Premises, or any part thereof, and (ii) has no
obligation respecting the condition, maintenance and repair of the Premises or
any other portion of the Project. Except as expressly set forth in Section 20.7
hereof, Tenant hereby waives all rights, including under Sections 1941 and 1942
of the California Civil Code and under any similar law now or hereafter in
effect, to make repairs which are Landlord’s obligation under this Lease at the
expense of Landlord or to receive any setoff or abatement of Rent.  

10.Alterations to Premises.

10.1Landlord Consent; Procedure

.  Except to the extent set forth herein, Tenant shall not make any Alterations,
without Landlord’s written consent, which shall not be unreasonably withheld,
conditioned or delayed. Except in connection with Minor Alterations, Tenant
shall submit complete and

-48-

--------------------------------------------------------------------------------

 

detailed architectural, mechanical and engineering plans and specifications for
the proposed Alterations (to the extent that such plans and specifications would
customarily be prepared given the nature of the proposed Alterations) to
Landlord at least ten (10) business days prior to the commencement of the work.
Landlord shall not unreasonably withhold, condition or delay its consent to the
proposed Alterations, provided that by way of example and without limitation, it
shall be reasonable for Landlord to withhold its consent to any proposed
Alteration that (i) would materially adversely affect the structural portions of
the Building or Building Systems, (ii) require work to be performed in portions
of the Building outside the Premises in order to comply with Applicable Laws
(unless Tenant agrees to pay for such work) or (iii) would materially adversely
affect the cooling of the Premises. Landlord shall grant or withhold its
approval of any Alterations within ten (10) business days from receipt of
Tenant’s request accompanied by all documentation reasonably necessary to
evaluate the proposed Alterations, provided that Landlord must notify Tenant of
any additional information Landlord deems reasonably necessary to evaluate the
proposed Alterations within eight (8) business days after receipt of Tenant’s
submittal, or the information submitted by Tenant shall be deemed sufficient. If
Landlord fails to respond to Tenant’s request within such ten (10) business day
period, Tenant may provide a second request for approval to Landlord, and if
Landlord fails to respond within two (2) business days after receipt of Tenant’s
second request, then Landlord’s approval shall be deemed given. If Landlord
reasonably disapproves of proposed Alterations, or requests additional
information regarding such Alterations, Tenant shall revise the plans and
specifications for those Alterations reasonably disapproved by Landlord and
resubmit such plans to Landlord or otherwise provide such additional information
to Landlord. Landlord shall, within five (5) business days after receipt of
Tenant’s revised plans and specifications for proposed Alterations, approve or
reasonably disapprove such Alterations, and if reasonably disapproved, Landlord
shall advise Tenant of any additional changes which may be required to obtain
Landlord’s approval. If Landlord fails to respond within such five (5) business
day period, then such revised plans and specifications shall be deemed approved.
This process shall continue until Landlord has approved (or been deemed to have
approved) the applicable Alterations or Tenant has withdrawn its request for
Landlord’s approval. Notwithstanding the anything to the contrary contained
herein, Landlord may not subsequently disapprove of proposed Alterations or any
portion thereof that it has previously approved. No review or approval by
Landlord of such plans and specifications shall be deemed to create any
liability of any kind on the part of Landlord or to constitute a representation
on the part of Landlord or any professional consulted by Landlord in connection
with such review and approval, that such plans and specifications are correct or
accurate, or comply with Applicable Laws.

10.2Permitted Alterations

.

(a)Notwithstanding anything to the contrary contained in this Lease, subject to
the terms and conditions of this Article 10, Tenant shall have the right to do
the following Alterations (subject only to Landlord’s review and approval or
disapproval in its reasonable discretion within ten (10) business days of
receipt of the of the construction drawings therefor, and at Tenant’s request
when seeking such approval, Landlord will, when transmitting such approval,
confirm whether removal or restoration shall be required): (a) Permitted
Alterations and Minor Alterations; (b) install supplemental HVAC units within
the Premises; and (c) separately meter utilities in locations chosen at Tenant’s
discretion. In addition, notwithstanding anything to the contrary contained in
this Lease, subject to the terms and conditions of this Article 10, (i) Tenant
shall have the right to complete Tenant’s re-stacking project in the Premises
and the Common Areas as described on Exhibit K-1 (the “Re-Stacking Project”),
and (ii) Landlord hereby approves the current plans and specifications for the
Re-Stacking Project and agrees that upon its approval of the final construction
drawings, no removal or restoration shall be required upon expiration or earlier
termination of the Lease.

(b)With respect to the Re-Stacking Project, subject to the applicable terms and
conditions contained in this Lease, the Tenant Parties shall have a
non-exclusive license (the “Re-Stacking License”), at no charge to Tenant, to
enter on to the Common Areas for the purpose of constructing the Re-

-49-

--------------------------------------------------------------------------------

 

Stacking Project within the Premises and the Common Areas. To the extent the
Re-Stacking Project will impact the Common Areas, it shall be subject to the
reasonable approval of Landlord taking into account that the same will affect
the main entrance to the Building, and the parties shall reasonably cooperate
with each other to minimize to the extent reasonably practical any negative
impacts on other tenants.  Tenant shall indemnify, defend and hold Landlord
harmless from and against any Claims, which result from or arise out of the use
of the Re-Stacking License by Tenant or any other Tenant Parties except to the
extent such Claims are caused by the negligence or willful misconduct of
Landlord. Tenant’s obligations under this Section shall survive the expiration
or earlier termination of this Lease until all Claims within the scope of this
Section are fully, finally, and absolutely barred by the applicable statutes of
limitations.

10.3Minor Alterations

.  Notwithstanding anything to the contrary contained in this Lease, Tenant may
construct Minor Alterations without Landlord’s prior review of the plans and
specifications for such Minor Alterations, but with prior notification to
Landlord. Tenant shall provide Landlord with at least ten (10) business days’
notice prior to commencing any Minor Alterations, which notice shall include a
general description of the nature and estimated cost of the proposed Minor
Alteration, and the anticipated completion dates for such work.  The provisions
of this Article 10 shall apply to the performance of Minor Alterations, except
for the requirements to (i) obtain Landlord’s prior written consent or (ii)
submit plans and specifications to Landlord.  No removal or restoration of Minor
Alterations shall be required upon expiration or earlier termination of the
Lease. All references in this Lease to Alterations shall include Minor
Alterations, unless specified to the contrary.

10.4General Requirements

.

(a)All Alterations shall be constructed or installed by Tenant, at Tenant’s
expense (including all expenses incurred in complying with Applicable Laws).

(b)All Alterations shall be designed and performed by Tenant at Tenant’s cost
and expense. All Alterations shall be performed by contractors or mechanics
selected by Tenant, and may include non-union contractors.  

(c)All contractors, subcontractors, and materialmen of Tenant shall, while in
the Premises or elsewhere in the Project, be subject to and under the control
and direction of the Building manager (but not as an agent of the Building
manager or Landlord) and shall comply with Landlord’s then-current reasonable
construction rules and regulations, provided that Tenant shall have the right to
oversee and manage the construction process of any Alterations in its reasonable
discretion (subject to compliance with Landlord’s then-current reasonable
construction rules and regulations).

(d)Tenant shall carry “Builder’s All Risk” insurance in a commercially
reasonable amount reasonably approved by Landlord covering the construction of
any Alteration except for any Minor Alterations, and require its general
contractor and subcontractors to carry such insurance as Landlord may reasonably
require.

(e)Prior to commencement of any Alteration (other than Minor Alterations),
Tenant shall deliver to Landlord: (i) any building or other permit required by
Applicable Laws in connection with the Alteration, (ii) a construction schedule,
which shall be delivered for informational purposes only, and (iii) satisfactory
evidence of required insurance.

(f)All Alterations shall be diligently constructed in a good and workmanlike
manner and in compliance with the plans and specifications approved by Landlord
(except where such approval is not required as described in Section 10.3 above
relating to Permitted Alterations), all Applicable Laws, and the Building’s
reasonable construction rules and regulations, as may be revised from time to
time. Tenant

-50-

--------------------------------------------------------------------------------

 

shall cause all Alterations to be made in such a manner and at such times so
that any such work shall not unreasonably disrupt or interfere with the use or
occupancy of other tenants or occupants of the Building. All trash that may
accumulate in connection with Tenant’s construction activities shall be stored
within the Premises and removed by Tenant, at its expense, from the Premises and
the Building. If any part of the Building Systems or Common Areas shall be
damaged during the performance of any Alteration, Tenant shall promptly notify
Landlord, and Landlord may elect either to repair such damage at Tenant’s
expense or to require Tenant to repair such damage at Tenant’s expense, using
contractors reasonably approved by Landlord.

(g)Tenant acknowledges that the San Francisco Green Building Ordinance applies
to certain Alterations involving significant upgrades to structural and
mechanical, electrical and/or plumbing systems. Landlord makes no representation
or warranty as to the interpretation or application of the San Francisco Green
Building Ordinance, and Tenant shall be responsible for determining and
satisfying all requirements that may be imposed by the San Francisco Green
Building Ordinance in connection with Alterations undertaken by Tenant.

10.5Landlord’s Right to Inspect

. Subject to the restrictions set forth in Section 19.1 below, Landlord may, at
its election, inspect any Alteration during construction, and require
corrections of faulty construction or any material deviation from the plans and
specifications submitted to Landlord, provided that no such inspection shall be
deemed to create any liability on the part of Landlord, or constitute a
representation by Landlord or any person hired to perform such inspection that
the work so inspected conforms with such plans and specifications or complies
with any Applicable Laws, and no such inspection shall give rise to a waiver of,
or estoppel with respect to, Landlord’s continuing right at any time or from
time to time to require the correction of any faulty work or any material
deviation from such plans and specifications.

10.6Tenant’s Obligations Upon Completion

. Upon completion of any Alteration (including Minor Alterations), Tenant shall
(a) cause a timely notice of completion to be recorded in the Office of the
Recorder of the City and County of San Francisco in accordance with Civil Code
Section 3093 or any successor statute, if applicable and (b) deliver to Landlord
the following documentation relating to such Alteration: (i) evidence of full
payment and unconditional final waivers of all liens for labor, services, or
materials; (ii) all governmental permits and approvals, if applicable; and (iii)
if plans were initially prepared for such Alteration, “as built” plans prepared
on an AutoCAD Computer Assisted Drafting and Design System.

10.7Ownership and Removal of Alterations

.

10.7.1Alterations made by Tenant shall remain the property of Tenant during the
Term, and upon expiration or earlier termination of this Lease, shall become a
part of the Building and belong to Landlord; provided, however, that all
equipment, trade fixtures and movable furniture shall remain the property of
Tenant without incurring any charge to Tenant.

10.7.2Only if Landlord notifies Tenant, concurrently with granting its approval
to installation (if such approval is required) that removal of any portion of
any Alterations will be required at the end of the Term, Tenant, prior to the
expiration or earlier termination of this Lease, shall, at Tenant’s sole cost
and expense: (i) remove any or all Alterations as set forth in such Landlord’s
notice, (ii) restore the Premises to the condition existing prior to the
installation of such Alterations, reasonable wear and tear and damage by
Casualty or condemnation excepted, and (iii) repair all damage to the Premises,
the Building, or the Project caused by the removal of such Alterations,
reasonable wear and tear and damage by Casualty or condemnation excepted.  If
Tenant fails to remove such Alterations and perform such restoration and repair,
then Landlord may perform such work, and Tenant shall reimburse Landlord for

-51-

--------------------------------------------------------------------------------

 

reasonable costs and expenses incurred by Landlord in performing such removal,
restoration and repair. Notwithstanding anything to the contrary contained in
this Lease, Tenant shall have no obligation to remove or restore any (i)
Permitted Alteration constructed in accordance with the provisions of this
Lease, or (ii) any Alterations that are customary for general office use, which
shall not be subject to removal or restoration.  

10.7.3Landlord agrees to identify, at the time it approves any Alteration
requiring Landlord’s consent in accordance with this Lease, whether Landlord
intends to require Tenant to remove all or any portion of such Alteration on the
expiration or earlier termination of this Lease. Tenant shall have no obligation
to remove any Alteration on the expiration or earlier termination of this Lease
not so identified by Landlord to be removed.

10.8No Landlord’s Supervision Fee

.  Tenant shall not be obligated to pay Landlord any fee in connection with
Landlord’s review, or supervision or oversight of the construction, of any
Alterations,  but shall reimburse Landlord, within thirty (30) days after
receipt of invoice and reasonable supporting documentation, for Landlord’s
reasonable, actual third party out-of-pocket expenses incurred in reviewing the
plans and specifications for any proposed Alteration for which consent is
required or approval of the plans and specifications are required.

10.9Landlord’s Required Alterations of Common Areas

. Landlord shall diligently construct those certain renovations to the Common
Areas in the west side of the Building as described on Exhibit K‑2 (the “Common
Area Improvements”) in accordance with the terms and conditions described in
Exhibit L attached hereto and made a part hereof (the “Common Area Construction
Terms”).

11.No Liens

. Tenant agrees to keep the Premises and the Project free from any liens or
encumbrances arising out of any work performed, materials furnished or
obligations incurred by Tenant. Tenant shall remove any such lien or encumbrance
by bond or otherwise within thirty (30) days after notice by Landlord, and if
Tenant fails to do so, Landlord may cause the lien to be released by any means
it deems proper upon written notice to Tenant, including by payment of the
amount necessary to remove such lien or encumbrance, without responsibility for
investigating the validity thereof. All sums paid by Landlord for such purpose,
and all expenses incurred by it in connection therewith, shall be payable to
Landlord by Tenant, as Additional Rent, within thirty (30) days after receipt of
invoice.

12.Damage or Destruction.

12.1Repair Obligations

. If the Premises or any portions of the Project affecting Tenant’s access, use
and enjoyment of the Premises are damaged by Casualty following the Lease Date,
then (a) Landlord shall notify Tenant in writing (a “Landlord’s Casualty
Notice”) within sixty (60) days after discovery of such damage as to the amount
of time Landlord reasonably estimates it will take to restore the Project and/or
the Premises (the “Estimated Restoration Period”) and (b) Landlord shall,
subject to the provisions of Sections 12.2 and 12.3 below, proceed with
reasonable promptness to repair such damage and restore the Premises (including
Alterations (to the extent Landlord receives insurance proceeds pursuant to
Section 12.3 below to repair and restore such Alterations)) and such portions of
the Project to substantially the same condition as existed before the Casualty
(collectively, “Restore” or “Restoration”); provided, however, that any such
Restoration shall be subject to (i) modifications required by zoning or building
codes and other Applicable Laws; and (ii) delays resulting from a failure to
promptly receive insurance proceeds despite using commercially reasonable
efforts to obtain such insurance proceeds or Force Majeure
Events.  Notwithstanding the foregoing, Landlord shall have no obligation with
respect to, and if Landlord elects or is required to perform any Restoration
hereunder, Tenant shall be responsible for and shall, repair and replace at its
sole cost all of Tenant’s equipment, furniture, fixtures and other personal
property in the Premises, including, without limitation, any telecommunication
cables and related devices located in or serving the Premises.

-52-

--------------------------------------------------------------------------------

 

12.2Termination Rights.

12.2.1Landlord’s Termination Rights

. In any of the following circumstances, Landlord may elect to terminate this
Lease by delivering to Tenant written notice of such termination concurrently
with Landlord’s Casualty Notice:

(a)The Estimated Restoration Period set forth in Landlord’s Casualty Notice
exceeds two hundred seventy (270) days following the date of the Casualty (when
such Restoration is made without the payment of overtime or other premiums);

(b)If the Casualty occurs in the Premises during the last twelve (12) months of
the Term, and the Estimated Restoration Period set forth in Landlord’s Casualty
Notice exceeds two (2) months following the date of the Casualty and the
estimate cost of repair is in excess of One Million Dollars ($1,000,000); or

(c)If insurance proceeds sufficient to complete the Restoration in excess of Ten
Million Dollars ($10,000,000) are not available, and Landlord does not actually
proceed to Restore the Building.

Notwithstanding the foregoing, if Landlord elects to terminate this Lease
pursuant to Section 12.2.1(b) and Tenant has one (1) or more unexercised
Extension Options remaining, then Tenant may elect within thirty (30) after
Landlord terminates this Lease, to immediately exercise its next available
Extension Option, in which case Landlord’s termination of this Lease pursuant to
Section 12.2.1(b) shall be rendered null and void and of no further force and
effect and Landlord shall proceed to Restore the Premises and/or the Project,
subject to the other provisions of this Section 12.2.1.  Notwithstanding
anything to the contrary contained in this Lease, Landlord shall only have the
right to terminate this Lease pursuant to Sections 12.2.1(a) or 12.2.1(c) if
Landlord elects to terminate the other leases at the Property, as applicable,
due to such Casualty.

12.2.2Tenant’s Termination Rights

. In any of the following circumstances, Tenant may elect to terminate this
Lease by delivering written notice to Landlord within thirty (30) days after
receipt of Landlord’s Casualty Notice:

(a)The Estimated Restoration Period set forth in Landlord’s Casualty Notice
exceeds two hundred seventy (270) days following the date of the Casualty (when
such Restoration is made without the payment of overtime or other premiums); or

(b)If the Casualty occurs during the last twelve (12) months of the Term and the
Estimated Restoration Period set forth in Landlord’s Casualty Notice exceeds two
(2) months following the date of the Casualty.

12.2.3Late Delivery

. If Restoration of the Premises and/or the Project is not substantially
complete in Tenant’s reasonable satisfaction as of the end of the later of (i)
two hundred seventy (270) days following the date of the Casualty or (ii) the
Estimated Restoration Period, as extended for delays resulting from a failure to
promptly receive insurance proceeds despite using commercially reasonable
efforts to obtain such insurance proceeds or Force Majeure Events up to thirty
(30) days in length, then Tenant may deliver written notice to Landlord that
Landlord has thirty (30) days to complete the Restoration of the Premises and/or
the Project. If after the expiration of such thirty (30) day period Landlord has
not completed Restoration of the Premises and/or the Project, then Tenant may,
in its sole and absolute discretion, elect to terminate this Lease by delivering
written notice to Landlord at any time thereafter until repair or restoration of
the Premises is substantially completed in Tenant’s reasonable satisfaction.

-53-

--------------------------------------------------------------------------------

 

12.2.4Consequences of Termination

. If Landlord or Tenant elects to terminate this Lease as provided above, this
Lease and all interest of Tenant in the Premises shall terminate thirty (30)
days after (i) delivery of Landlord’s termination notice given concurrently with
Landlord’s Casualty Notice or (ii) delivery of Tenant’s termination notice given
pursuant to Section 12.2.2 above, and the Base Rent and Additional Rent (reduced
to the extent set forth in Section 12.4 below) shall be paid up to the date of
such termination.

12.3Completion of Repairs

. If neither party elects to terminate this Lease, then Landlord shall
diligently complete the Restoration. If Landlord is required to or elects to
perform the Restoration, Tenant shall assign or otherwise make available to
Landlord all proceeds of insurance carried by Tenant with respect to the
Alterations to the extent actually received by Tenant.  Landlord shall have no
liability to Tenant, if the Restoration is not in fact completed within the
Estimated Restoration Period set forth in Landlord’s Casualty Notice, so long as
Landlord proceeds with reasonable diligence to complete the Restoration.

12.4Rent Abatement

.  If neither party elects to terminate this Lease under Section 12.2 above,
this Lease shall remain in full force and effect, provided that Tenant shall be
entitled to a reduction of Base Rent and Additional Rent in the proportion that
the area of the Premises rendered untenantable or inaccessible (and not occupied
by Tenant) by such damage bears to the total area of the Premises.  Tenant shall
be entitled to such rent abatement from the date of the Casualty for as long as
any portion of the Premises remains untenantable or inaccessible (and not
occupied by Tenant) due to the Casualty.

12.5Waiver of Statutory Provisions

. The provisions of this Lease, including this Article 12, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises or the Building resulting from a
Casualty, and any common law or statute of the State of California, including,
without limitation, subsection 2 of Section 1932, subsection 4 of Section 1933,
and Sections 1941 and 1942 of the California Civil Code, with respect to any
rights or obligations concerning damage or destruction resulting from a Casualty
in the absence of an express agreement between the parties, and common law or
any other statute, now or hereafter in effect, shall have no application to this
Lease or any damage or destruction to all or any part of the Premises or the
Building resulting from a Casualty.

13.Eminent Domain.

13.1Lease Termination

. If all or part of the Premises shall be taken or rendered inaccessible by any
public or quasi-public authority under the power of eminent domain or conveyance
in lieu thereof (“Taken” or “Taking”), this Lease shall terminate as to any
portion of the Premises so Taken or conveyed on the date when title or the right
to possession vests in the condemnor.

13.2Partial Taking

. If (a) a part of the Premises or the Project shall be Taken and (b) in
Tenant’s reasonable business judgment such Taking would neither prevent nor
materially interfere with Tenant’s use of the Premises, then subject to
Landlord’s termination right pursuant to Section 13.3 below, this Lease shall
remain in effect as to the portion of the Premises remaining, and Landlord, at
Landlord’s cost, shall restore the Building to an architectural whole and the
Base Rent and Additional Rent payable from the date of the Taking shall be
reduced in the same proportion as the area of the Premises Taken bears to the
total area of the Premises. If, in Tenant’s reasonable business judgment, such
Taking would prevent or materially interfere with Tenant’s use of the Premises,
this Lease may be terminated by Tenant by giving written notice to Landlord
within thirty (30) days of the date of the Taking. Such notice shall specify the
date of termination which shall be not more than ninety (90) days after the date
of said notice.

-54-

--------------------------------------------------------------------------------

 

13.3Landlord’s Termination Right

. If twenty percent (20%) or more of the Building is Taken, whether or not any
portion of the Premises is Taken, and in Landlord’s reasonable business judgment
it is not economically feasible to continue operating the portion of the
Building remaining, then Landlord shall have the option for a period of thirty
(30) days after such determination to terminate this Lease. If in Landlord’s
reasonable business judgment it is economically feasible to continue operating
the portion of the Building remaining after such Taking, then this Lease shall
remain in effect, and Landlord, at Landlord’s cost, shall restore the Building
to an architectural whole, and the Base Rent and Additional Rent payable from
the date of the Taking shall be reduced in the same proportion as the area of
the Premises Taken bears to the total area of the Premises.

13.4Compensation

. All compensation awarded or received in connection with a Taking or conveyance
described in this Article 13 shall be the property of Landlord, and Tenant
hereby assigns to Landlord any and all elements of said compensation which
Tenant would, in the absence of said assignment, have been entitled to receive.
Specifically, and without limiting the generality of the foregoing, said
assignment is intended to include: (a) the “bonus value” represented by the
difference, if any, between Rent under this Lease and market rent for the
unexpired Term, (b) the value of improvements to the Premises, (c) the value of
any trade fixtures paid for by Landlord, and (d) the value of any and all other
items and categories of property for which payment of compensation may be made
in any such proceeding. Notwithstanding the foregoing, Tenant shall be entitled
to receive any award of compensation for loss of or damage to the goodwill of
Tenant’s business (but only to the extent the same does not constitute “bonus
value”), Tenant’s trade fixtures, the value of improvements to the Premises paid
for by Tenant, and for any moving or relocation expenses which Tenant is
entitled under Applicable Laws to recover directly from the public agency which
acquires the Premises.

13.5Waiver

. Tenant hereby waives Sections 1265.110 through 1265.160 of the California Code
of Civil Procedure.

14.Insurance.  

14.1Liability Insurance

. Tenant, at its cost and expense, shall procure and maintain, from the
Commencement Date and throughout the Term, the following insurance:

(a)Commercial General Liability Insurance.  Tenant shall maintain a policy(ies)
of commercial general liability insurance written on an “occurrence” basis, with
limits of liability, in the aggregate, of not less than Fifteen Million Dollars
($15,000,000). Such policy(ies) shall cover bodily injury, property damage
arising out of or relating directly to Tenant’s business operations, conduct,
assumed liabilities, or use or occupancy of the Premises or the Project, and
shall include all the coverages typically provided by the Commercial General
Liability Endorsement CG0001 (10/04), including property damage coverage and
completed operations. Tenant’s liability coverage shall further include
premises-operations coverage, products liability coverage (if applicable),
products-completed operations coverage, and, to the extent Tenant is
manufacturing alcohol at the Premises, Liquor Liability coverage.

(b)Tenant’s Workers’ Compensation and Employer Liability Coverage. Tenant shall
maintain workers’ compensation insurance as required by law and employer’s
liability insurance with limits of no less than One Million Dollars ($1,000,000)
per occurrence.

(c)Tenant’s Property Insurance. Tenant shall maintain property insurance
coverage, extended coverage and special extended coverage insurance for all
office furniture, trade fixtures, office equipment, merchandise, and all other
items of Tenant’s personal property in, on, at, or about the Premises and the
Project. Such policy shall (i) be written on the broadest available
(special-causes-of-loss) policy form or an equivalent form acceptable to
Landlord, (ii) be for no less than the full replacement cost

-55-

--------------------------------------------------------------------------------

 

(new without deduction for depreciation) of the covered items and property, and
(iii) include vandalism and malicious mischief coverage.

(d)Business Interruption, Loss of Income, and Extra Expense Coverage. Tenant
shall maintain business interruption, loss of income, and extra expense
insurance covering all direct loss of income and charges and costs incurred
arising out of all perils, failures, or interruptions, including any failure or
interruption of Tenant’s business equipment (including, without limitation,
telecommunications equipment), and the prevention of, or denial of use of or
access to, all or part of the Premises or the Project, as a result of those
perils, failures, or interruptions. The business interruption, loss of income,
and extra expense coverage shall provide coverage for no less than twelve (12)
months and shall be carried in amounts necessary to avoid any coinsurance
penalty that applies.  The business interruption, loss of income and extra
expense coverage shall be issued by the insurer that issues Tenant’s property
insurance under Section 14.1(c) above.

14.2Form of Policies

. The minimum limits of policies and Tenant’s procurement and maintenance of
such policies described in Section 14.1 above shall in no event limit the
liability of Tenant under this Lease. All insurance required by this Article 14
shall be issued on an occurrence basis by solvent companies qualified to do
business in the State of California, and with a Best & Company rating of A-:VIII
or better. Any insurance policy under this Article 14 may be maintained under a
“blanket policy” insuring other parties and other locations, so long as the
amount and coverage required to be provided hereunder is not thereby diminished.
No policy maintained by Tenant under this Article 14 shall contain a deductible
which is not commercially reasonable. Tenant shall provide Landlord a
certificate of each policy of insurance required hereunder upon reasonable
written demand by Landlord evidencing that the policies contain the provisions
required. Tenant shall deliver such certificates to Landlord within thirty (30)
days after the Commencement Date. All of Tenant’s liability insurance shall
provide (i) that Landlord, Landlord’s managing agent and any Encumbrancer
designated in writing by Tenant or Landlord, or any other entity with an
interest in the Project as reasonably requested by Landlord, is designated as an
additional insured as to coverage afforded under such policy pursuant to an
endorsement providing coverage at least as broad as ISO form CG 20 26 10 01 or
its equivalent; (ii) for severability of interests or that acts or omissions of
one of the insureds or additional insureds shall not reduce or affect coverage
available to any other insured or additional insured (if available); and (iii)
that Tenant’s insurance is primary and noncontributory with any insurance
carried by Landlord. Tenant shall use commercially reasonable efforts to
endeavor to cause all of Tenant’s insurance to provide that the insurer agrees
not to cancel the policy without at least thirty (30) days’ prior written notice
to all additional insureds (except in the event of a cancellation as a result of
nonpayment, in which event the insurer shall give all additional insureds at
least ten (10) days’ prior notice). Tenant shall notify Landlord within ten (10)
days after any material modification of any policy of insurance required under
this Article. Any self insurance or self insured retention provisions under, or
with respect to, any insurance policies maintained by Tenant hereunder shall be
subject to Landlord’s prior written approval, not to be unreasonably withheld,
conditioned or delayed.

14.3Landlord’s Insurance

. Landlord shall procure and maintain in effect throughout the Term, property
insurance at least as broad as the most commonly available ISO Special Form
Causes of Loss (“all risk”) policy form CP 1030 with an agreed amount
endorsement, and including coverage for vandalism and malicious mischief, in an
amount equal to one hundred percent (100%) of the replacement cost of the
Building (excluding any Alterations), which shall include loss of rent
coverage.  Landlord shall maintain a policy(ies) of commercial general liability
insurance written on an “occurrence” basis, with limits of liability, in the
aggregate, of not less than Twenty-Five Million Dollars ($25,000,000). Limits
may be obtained as a combination of General Liability and Umbrella Liability
Coverage. Such policy(ies) shall cover bodily injury, property damage arising
out of or relating directly to Landlord’s business operations, conduct, assumed
liabilities, or use or occupancy of the Premises or the Project, and shall
include all the coverages typically provided by the Commercial General Liability
Endorsement CG0001 (10/04), including

-56-

--------------------------------------------------------------------------------

 

property damage coverage and completed operations. Landlord’s liability coverage
shall further include premises-operations coverage, products liability coverage
(if applicable), and products-completed operations coverage. Notwithstanding the
foregoing provisions of this Section 14.3, the coverage and amounts of insurance
carried by Landlord in connection with the Project shall, at a minimum, be
comparable to the coverage and amounts of insurance which are carried by
reasonably prudent landlords of Comparable Buildings.  The premiums for all such
insurance shall be included as Insurance Expenses to the extent permitted
pursuant to Article 5. If such insurance policies cover other assets owned by
Landlord or its affiliate in addition to the Project, the cost of such insurance
shall be equitably allocated. Upon request, Landlord shall deliver to Tenant
certificates of insurance evidencing compliance with the insurance requirements
hereunder.

15.Waiver of Subrogation Rights

. Each party, for itself and, without affecting any insurance maintained by such
party, on behalf of its insurer, releases and waives any right to recover
against the other party, including officers, employees, agents and authorized
representatives (whether in contract or tort) of such other party, that arise or
result from any and all loss of or damage to any property of the waiving party
located within or constituting part of the Project, including the Premises, to
the extent of amounts payable under a standard ISO Commercial Property insurance
policy, or such additional property coverage as the waiving party may carry
(with a commercially reasonable deductible), whether or not the party suffering
the loss or damage actually carries any insurance, recovers under any insurance
or self-insures the loss or damage. Each party shall have their property
insurance policies issued in such form as to waive any right of subrogation as
might otherwise exist. This mutual waiver is in addition to any other waiver or
release contained in this Lease.

16.Waiver of Liability and Indemnification.

16.1Indemnification.

16.1.1By Tenant

. Subject to Article 15, Tenant agrees to indemnify and hold Landlord, any of
Landlord’s Encumbrancers, and the Landlord Parties (together, the “Indemnitees”)
harmless from and to protect and defend the Indemnitees against any and all
Claims, incurred in connection with or arising from any of the following: (i)
the use or occupancy or manner of use or occupancy of the Premises, the Sidewalk
Area and the Parking Garage Roof Space by Tenant or any Tenant Party; (ii) any
injury or death of any person or damage to or destruction of property occurring
in the Premises from any cause whatsoever; (iii) any injury or death of any
person or damage to or destruction of property occurring in, on or about any
Common Areas, or elsewhere in or about the Project or in the vicinity of the
Project, including the Parking Garage, to the extent such injury, death or
damage is caused by the negligence or willful misconduct of Tenant or any Tenant
Parties; (iv) Tenant’s use of the roof of the Building pursuant to Article 35;
or (v) the presence of dogs brought into the Project by Tenant or Tenant
Parties, including, but not limited to, any Claims arising in or about the
Parking Garage. Tenant’s obligations under this Section 16.1.1 shall be
inapplicable to the extent such Claims arise from the negligence or willful
misconduct of any Indemnitee or to the extent such obligations are limited or
prohibited by Applicable Laws.  If any action or proceeding is brought against
any Indemnitee by reason of any such claim or liability, Tenant, upon written
notice from Landlord, covenants to resist and defend at Tenant’s sole expense
such action or proceeding by counsel reasonably satisfactory to Landlord or the
applicable Landlord Party or Landlord’s Encumbrancer. Tenant’s obligations under
this Article 16 shall not be construed as in any way restricting, limiting, or
modifying Tenant’s insurance or other obligations under this Lease. Further,
Tenant’s compliance with the insurance requirements and other obligations of
this Lease shall not in any way restrict, limit or modify Tenant’s obligations
under this Article 16.

16.1.2By Landlord

. Subject to Article 15, Landlord agrees to indemnify and hold Tenant and the
Tenant Parties harmless from and to protect and defend Tenant and the Tenant
Parties against any

-57-

--------------------------------------------------------------------------------

 

and all Claims incurred by Tenant and the Tenant Parties to the extent caused by
the gross negligence or willful misconduct of Landlord or a Landlord Party,
except to the extent such Claims arise from the negligence or willful misconduct
of Tenant or any Tenant Party. If any action or proceeding is brought against
Tenant or any of the Tenant Parties by reason of any such claim or liability,
Landlord, upon notice from Tenant, covenants to resist and defend at Landlord’s
sole expense such action or proceeding by counsel reasonably satisfactory to
Tenant. Landlord’s obligations under this Article 16 shall not be construed as
in any way restricting, limiting, or modifying Landlord’s insurance or other
obligations under this Lease. Further, Landlord’s compliance with the insurance
requirements and other obligations of this Lease shall not in any way restrict,
limit or modify Landlord’s obligations under this Article 16.

16.2Duty to Defend

. Each party’s duty to defend as set forth in this Article 16 is separate and
independent of such party’s duty to indemnify. The duty to defend applies
immediately, regardless of whether the applicable party has paid any sums or
incurred any detriment arising out of or relating (directly or indirectly) to
any Claims.

16.3Survival

. The provisions of this Article 16 shall survive the expiration or earlier
termination of this Lease.

17.Assignment and Subletting.

17.1Restriction on Transfers

. Except as expressly permitted by this Article, Tenant shall not, without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed: (a) assign, mortgage, pledge, hypothecate,
encumber, or permit any lien to attach to, or otherwise transfer, this Lease or
any interest hereunder, by operation of law or otherwise; (b) sublet the
Premises or any part thereof; or (c) permit the use of the Premises by any
persons other than Tenant and its employees and invitees (each of the foregoing
(other than as permitted by Section 17.7) is referred to herein as a Transfer
and are collectively referred to as “Transfers” and any person to whom any
Transfer is made or sought to be made is referred to as a “Transferee”). Any
Transfer made without complying with this Article 17 shall, at Landlord’s
option, be null, void and of no effect. For purposes of this Lease, the term
“Transfer” shall include the following (except as permitted by Section 17.7):
(i) if Tenant is a partnership, the withdrawal or change, voluntary, involuntary
or by operation of law, of a general partner or a majority of the partners, or a
transfer of a majority of partnership interests, or the dissolution of the
partnership; (ii) if Tenant is a limited liability company, the withdrawal or
change, voluntary, involuntary, or by operation of law, of a majority of
members, or a transfer of a majority of the membership interests, or the
dissolution of the limited liability company; (iii) if Tenant is a corporation,
the dissolution, merger, consolidation or other reorganization of Tenant, or the
sale or other transfer of more than an aggregate of fifty percent (50%) of the
voting shares of Tenant (other than transfers to immediate family members by
reason of gift or death), and (iv) the sale of more than an aggregate of fifty
percent (50%) of Tenant’s assets (each of (i) through (iv), a “Change of
Ownership Transaction”). No issuing of stock of Tenant or a Tenant Affiliate
(hereinafter defined) in a public offering or sale on a public stock exchange of
Tenant’s stock shall be deemed to be a “Transfer” for purposes of this Lease or
subject to the terms and conditions of this Article 17. No mortgage,
hypothecation or pledge of Tenant’s assets, or any secured or unsecured
borrowing by Tenant shall be deemed to be a “Transfer” for purposes of this
Lease or subject to the terms and conditions of this Article 17.

17.2Notice of Proposed Transfer

. If Tenant shall desire Landlord’s consent to any Transfer, Tenant shall notify
Landlord in writing (“Notice of Proposed Transfer”). Any such Notice of Proposed
Transfer shall include: (a) the proposed effective date (which shall not be less
than thirty (30) nor more than two hundred seventy (270) days after the date of
Tenant’s Notice of Proposed Transfer); (b) the portion of the Premises to be
Transferred (the “Subject Space”); and (c) the name and address of the proposed
Transferee, a description of the nature of such Transferee’s business and
proposed use of the Subject Space,

-58-

--------------------------------------------------------------------------------

 

a copy of the assignment or sublease pertaining to the proposed Transfer, and an
estimated calculation of the “Transfer Premium” (as defined in Section 17.4) in
connection with such Transfer. Whether or not Landlord shall grant consent,
Tenant shall pay, within thirty (30) days after written request by Landlord, all
reasonable, actual out-of-pocket legal fees incurred by Landlord in connection
with any proposed Transfer, not to exceed Three Thousand Dollars ($3,000) in
connection with any proposed Transfer. Within fifteen (15) business days after
receipt of a Notice of Proposed Transfer (with all required information),
Landlord shall approve or disapprove a proposed Transfer. If Landlord fails to
respond to a Notice of Proposed Transfer within such fifteen (15) business day
period, then Tenant may send a written reminder notice, and if Landlord fails to
respond within three (3) business days after receipt of such reminder notice,
Landlord shall be deemed to have approved the proposed Transfer. Landlord’s
consent or refusal of consent shall be in writing and, if Landlord refuses
consent, the reasons for refusal shall be stated with reasonable particularity.
Landlord’s consent to a Transfer of this Lease shall, if requested by Tenant in
writing, be accompanied by a statement addressed to Tenant and the Transferee,
upon which statement Tenant and the Transferee may conclusively rely, stating
that Landlord has not delivered any notice of default to Tenant under the Lease,
which default remains uncured (or setting forth in what respects Tenant is in
default), that this Lease has not been amended or modified (or setting forth
such amendments or modifications), the expiration date of this Lease, and the
date to which Base Rent and Additional Rent have been paid. Furthermore, for
Permitted Transfers of all of Tenant’s right, title and interest in this Lease
and for all assignments to which Landlord has given its consent under this
Article 17, Landlord agrees, upon request by Tenant, (a) to amend the notice
address for Tenant to add the assignee, and (b) to deliver to Tenant or its
successor concurrently with the delivery thereof to such assignee, copies of any
notices of default delivered pursuant to the terms of this Lease. Tenant hereby
waives any right at law or equity to terminate this Lease based on any claim
that Landlord has unreasonably withheld or delayed its consent under this
Section 17.2 or otherwise has breached or acted unreasonably under this Article
17.

17.3Reasonable Conditions

. By way of example and without limitation, the parties hereby agree that it
shall be deemed to be reasonable under this Lease and under any Applicable Laws
for Landlord to withhold consent to any proposed Transfer if, in the good faith
judgment of Landlord, one or more of the following apply: (a) the proposed use
of or operation in the Premises by the proposed Transferee (i) would be unlawful
under any Applicable Laws; or (ii) would cause an increase in insurance premiums
for insurance policies applicable to the Building (unless Tenant agrees to pay
such increased costs); (b) the proposed Transferee is a governmental entity, or
is entitled, directly or indirectly, to diplomatic or sovereign immunity, or is
not subject to the service of process in, or the jurisdiction of the courts of,
the State of California, or holds any exemption from the payment of ad valorem
or other taxes which would prohibit Landlord from collecting from such
Transferee any amounts otherwise payable under this Lease; (c) either the
proposed Transferee, or any person or entity which directly or indirectly
controls, is controlled by, or is under common control with, the proposed
Transferee, (i) occupies space in the Project at the time of the request for
consent, or (ii) Landlord and the proposed Transferee have exchanged proposed
terms for the lease of space at the Project and the proposed Transferee is
negotiating with Landlord or has negotiated with Landlord during the
seventy-five (75) day period immediately preceding the date Landlord receives
the Notice of Proposed Transfer, to lease space in the Project (and in either
such case, Landlord has available space in the Project reasonably comparable to
the Subject Space), which negotiation shall be evidenced by one or more terms
sheets having been transmitted to Landlord by the proposed Transferee or vice
versa, (d) the Transferee is of a character or reputation or engaged in a
business which (i) is reasonably likely to harm Landlord’s reputation, and (ii)
would be reasonably likely to harm the reputations of landlords of Comparable
Buildings if such landlords were to lease to such proposed Transferee; (e) the
Transferee is a Prohibited Person; or (f) solely in the event of an assignment
of the Lease, the Transferee and Zynga collectively are not parties of
reasonable financial worth in light of the responsibilities to be undertaken in
connection with the remaining obligations under this Lease on the date consent
is requested.

17.4Transfer Premium; Recapture Right

.

-59-

--------------------------------------------------------------------------------

 

17.4.1Transfer Premium. If Landlord consents to a Transfer, Tenant shall pay
Landlord [***] percent ([***]%) of any Transfer Premium received by Tenant from
such Transfer.  Notwithstanding the foregoing, no Transfer Premium shall be owed
in connection with any Permitted Transfer or occupancy by any Business
Affiliate. The term “Transfer Premium” means all rent, additional rent or other
consideration paid by such Transferee (including, but not limited to, payments
in excess of fair market value for Tenant’s assets, trade fixtures, equipment
and other personal property), in excess of the Rent payable by Tenant under this
Lease, after deducting Permitted Transfer Costs. As used herein, “Permitted
Transfer Costs” means the actual costs incurred and paid by Tenant for (a) any
leasing commissions, (b) reasonable legal fees and expenses in connection with
the Transfer, (c) any Alterations to the Subject Space made by Tenant in
connection with the Transfer, (d) marketing expenses, and (e) improvement
allowances, moving allowances, out-of-pocket leasing concessions, and any other
reasonable out-of-pocket expenses reasonably incurred by Tenant in connection
with the Transfer.

17.4.2Landlord’s Option as to Subject Space.  Notwithstanding anything to the
contrary contained in this Article 17, in the event Tenant contemplates a
Transfer of one or more full floors of the Premises, for all at least eighty
percent (80%) of the remaining Lease Term (other than in connection with any
Permitted Transfer or occupancy by any Business Affiliate), Tenant shall give
Landlord notice (the “Intention to Transfer Notice”) of such contemplated
Transfer (whether or not the contemplated Transferee or the terms of such
contemplated Transfer have been determined).  The Intention to Transfer Notice
shall specify the portion of and amount of rentable square feet of the Premises
which Tenant intends to Transfer (the “Contemplated Transfer Space”), the
contemplated date of commencement of the Contemplated Transfer (the
“Contemplated Effective Date”), and the contemplated length of the term of such
contemplated Transfer, and shall specify that such Intention to Transfer Notice
is delivered to Landlord pursuant to this Section 17.4.2 in order to allow
Landlord to elect to recapture the Contemplated Transfer Space.  Thereafter,
Landlord shall have the option, by giving written notice to Tenant within
fifteen (15) business days after receipt of any Intention to Transfer Notice, to
recapture the Contemplated Transfer Space.  Such recapture shall cancel and
terminate this Lease with respect to such Contemplated Transfer Space and
automatically reduce the number of Tenant’s parking spaces on a proportional
basis as of the Contemplated Effective Date.  In the event of a recapture by
Landlord, if this Lease shall be canceled with respect to less than the entire
Premises, the Base Rent reserved herein with respect to the recaptured space (at
the rate provided therefor in the Basic Lease Information) shall therefore
terminate, and the balance of the Rent reserved herein which is a function of
rentable square footage shall be prorated on the basis of the number of rentable
square feet retained by Tenant in proportion to the number of rentable square
feet contained in the Premises, and this Lease as so amended shall continue
thereafter in full force and effect, and upon request of either party, the
parties shall execute written confirmation of the same.  If Landlord declines,
or fails to elect in a timely manner, to recapture such Contemplated Transfer
Space under this Section 17.4, then, subject to the other terms of this Article
17, for a period of nine (9) months (the “Nine Month Period”) commencing on the
last day of such thirty (30) day period, Landlord shall not have any right to
recapture the Contemplated Transfer Space with respect to any Transfer made
during the Nine Month Period, provided that any such Transfer is substantially
on the terms set forth in the Intention to Transfer Notice, and provided further
that any such Transfer shall be subject to the remaining terms of this Article
17.  If such a Transfer is not so consummated within the Nine Month Period (or
if a Transfer is so consummated, then upon the expiration of the term of any
Transfer of such Contemplated Transfer Space consummated within such Nine Month
Period), Tenant shall again be required to submit a new Intention to Transfer
Notice to Landlord with respect any contemplated Transfer, as provided above in
this Section 17.4.2.

17.5Terms of Consent

. If Landlord consents to a Transfer: (a) such consent shall not be deemed
consent to any further Transfer by either Tenant or the Transferee; (b) no
subtenant shall succeed to any rights provided in this Lease or any amendment
hereto to extend the Term, expand the Premises, or lease additional space; and
(c) Tenant shall deliver to Landlord promptly after execution, an original

-60-

--------------------------------------------------------------------------------

 

executed copy of all documentation pertaining to the Transfer in form reasonably
acceptable to Landlord. Each Transferee under an assignment of this Lease, other
than Landlord, must expressly assume all of the provisions, covenants and
conditions of this Lease on the part of Tenant to be kept and performed.  If an
Event of Default occurs under this Lease, Tenant hereby authorizes Landlord to
direct any Transferee to make all payments under or in connection with the
Transfer directly to Landlord (which Landlord shall apply towards Tenant’s
obligations under this Lease) until such Event of Default is
cured.  Notwithstanding anything to the contrary contained herein and without
limiting the rights of Tenant that may be transferred to any Transferee,
Tenant’s rights to use the Parking Spaces under Article 30 and Tenant’s signage
rights under Article 42 may be Transferred to an assignee or sublessee of the
Premises.  No Transfer relating to this Lease or agreement entered into with
respect thereto, whether with or without Landlord’s consent, shall relieve
Tenant from any liability under this Lease, including, without limitation, in
connection with the Subject Space.

17.6Subsequent Consents

.  Consent by Landlord to any Transfer made pursuant to this Lease shall not
operate to relieve Tenant from any covenant or obligation hereunder or be deemed
to be a consent to or relieve Tenant from obtaining Landlord’s consent to any
subsequent Transfer by Tenant or anyone claiming by, through or under
Tenant.  No subtenant shall have the right to further Transfer its interest in
the Subject Space without complying with this Article 17.

17.7Permitted Transfers.

17.7.1Notwithstanding anything to the contrary contained in this Article 17,
Tenant shall have the right, without the prior written consent of Landlord, but
subject to the other provisions of this Section 17.7, to effect a Transfer to
the following: (a) an entity which is Controlled by, Controls, or is under
common Control with, Tenant (a “Tenant Affiliate”), (b) any successor entity to
Tenant by way of merger, consolidation or other corporate reorganization, (c) an
entity which acquires all or substantially all of Tenant’s assets or stock, (d)
an entity acquiring and continuing Tenant’s business operations at or from the
Premises, or (e) in connection with any Change of Ownership Transaction (each, a
“Permitted Transferee” and, collectively, “Permitted Transferees”), and provided
that such Permitted Transferee has a tangible net worth computed in accordance
with generally accepted accounting principles consistently applied (and
excluding goodwill, organization costs and other intangible assets) (“Net
Worth”) that is at least equal to the lesser of (i) the Net Worth of Tenant on
the day immediately preceding the effective date of such Transfer, and (ii)
[***] Dollars ($[***]), except that such Net Worth requirement shall not apply
to subleases.  In the event of a Transfer to a Tenant Affiliate, the aggregate
Net Worth of Zynga and the Transferee shall be collectively considered for
purposes of determining such Permitted Transferee’s Net Worth. If the Net Worth
of the Permitted Transferee is less than the Net Worth of Tenant on the day
immediately preceding the effective date of such Transfer (which will not be
applicable in the event of a Transfer to a Tenant Affiliate), then on or prior
to the effective date of such Transfer, Tenant shall deliver to Landlord, as
security for the obligations of such Permitted Transferee under this Lease, a
Letter of Credit as defined and described in Exhibit D attached hereto, and the
provisions of Exhibit D shall thereafter govern the Letter of Credit and the
parties’ rights with respect thereto. For purposes of this Lease, the term
“Permitted Assignee” shall mean a Permitted Transferee to whom Tenant assigns
all of its right, title and interest in and to this Lease, and which assumes all
of Tenant’s obligations under this Lease.  Notwithstanding anything to the
contrary contained in this Lease, any assignment or sublease of all or a portion
of the Premises to any individual or entity shall be included within the
definition of a Permitted Transfer, provided that Tenant’s liability for the
Subject Space, and Rent with respect thereto, is not released and Tenant remains
obligated to Landlord under this Lease following such assignment or subletting.

17.7.2Any Transfer pursuant to Section 17.7.1 above must comply with each of the
following additional conditions: (i) Tenant shall not be in default (beyond
applicable notice and cure periods) in the performance of any of its obligations
under this Lease at the time of the Transfer; (ii) within

-61-

--------------------------------------------------------------------------------

 

ten (10) days after the Transfer, Tenant shall give Landlord written notice of
the Transfer, which notice shall be accompanied by such documents or information
as is reasonably necessary to substantiate that the proposed Transfer falls
within the parameters of Section 17.7.1 above; (iii) Landlord receives no later
than the tenth (10th) business day after effective date of the Transfer a fully
executed duplicate original assignment or sublease (if applicable), in a
commercially reasonable form; (iv) any such Transfers shall not, whether in a
single transaction or in a series of transactions, be entered into as a
subterfuge to evade the obligations and restrictions relating to Transfers set
forth in this Article 17; and (v) no Transfer to a Permitted Transferee shall
release Tenant from its obligations under this Lease.

17.8Permitted Occupancy by Certain Business Affiliates

. Tenant shall have the right, from time to time, to allow one or more persons
or entities with whom Tenant has a previously existing and continuing business
relationship (“Business Affiliates”) to occupy with Tenant the Premises on a
shared basis with Tenant, subject to the following terms and conditions: (a) at
least ten (10) business days before a Business Affiliate takes occupancy, Tenant
shall provide Landlord with the name and address of such Business Affiliate; (b)
Tenant shall exercise a reasonable degree of supervision over all activity
occurring in the Premises; (c) the Business Affiliate’s use and occupancy of the
Premises shall be subject to the terms, covenants and conditions of this Lease,
including, without limitation, the Building Rules, and Tenant shall cause such
Business Affiliate to observe or perform each of the provisions of this Lease
which the Business Affiliate is obligated to observe or perform, including,
without limitation, the Building Rules; (d) the Business Affiliate shall direct
to Tenant (and not Landlord) any and all requests, concerns, complaints and
other communications regarding the Premises; and (e) Tenant’s occupancy
arrangements with the Business Affiliates shall not, whether in a single
transaction or in a series of transactions, be entered into as a subterfuge to
avoid the obligations and restrictions relating to Transfers set forth in this
Article 17.

17.9Arbitration

. If Landlord has the right pursuant to this Article 17 to reasonably disapprove
a particular proposed Transfer and Landlord disapproves such proposed Transfer
and Tenant disputes Landlord’s failure to approve such Transfer, then the
dispute shall be submitted to arbitration in accordance with Article 45 below.

18.Rules and Regulations

.  Tenant agrees to observe and comply with, and to cause all Tenant Parties to
observe and comply with, the Building rules and regulations (the “Building
Rules”) set forth in Exhibit B-1 attached hereto, and all reasonable
modifications of and additions thereto adopted from time to time by Landlord;
provided, that, such modifications and additions do not have a material adverse
effect on the operation of Tenant’s business at or access to the Premises. No
modifications of or additions to the Building Rules shall be effective until
thirty (30) days after delivery of written notice to Tenant. The Building Rules
are in addition to, and shall not be construed in any way to modify, in whole or
in part, any of the provisions of this Lease. If any of the Building Rules
conflict with any express provisions of this Lease, the provisions of this Lease
shall govern. Landlord shall enforce the Building Rules in a nondiscriminatory
manner. Landlord shall use commercially reasonable efforts to enforce the
Building Rules against other occupants of the Project in order to ensure that
the Project is operated in manner consistent with Comparable Buildings.

19.Entry of Premises by Landlord; [***]; Modification to Common Areas.

19.1Entry of Premises

. Landlord reserves the right, during Building Standard Hours and upon at least
twenty-four (24) hours’ written notice to Tenant (except in the case of an
emergency, in which case reasonable advance notice given the circumstances shall
be provided), to enter the Premises to (a) inspect the Premises; (b) show the
Premises to governmental or utility representatives, prospective purchasers, to
current or prospective Encumbrancers or insurers, or, during the last nine (9)
months of the Term, to prospective tenants; (c) post notices of
nonresponsibility; and (d) perform maintenance, repairs or alterations in
accordance with this Lease. Landlord shall at all times have a key with which to
unlock all

-62-

--------------------------------------------------------------------------------

 

the doors in the Premises. In an emergency, Landlord shall have the right to use
any means Landlord may reasonably deem proper to open the doors in and to the
Premises and such entry shall not be deemed to be a forcible entry or unlawful
entry into or detainer of the Premises, or any portion thereof. Access by
Landlord shall be in accordance with the security, safety and confidentiality
requirements that Tenant may reasonably adopt from time to time, including,
without limitation, a requirement that persons (including Landlord and Landlord
Parties) having access to the Premises shall sign and deliver to Tenant a
confidentiality agreement in substantially the form attached hereto as Exhibit J
(provided that Tenant has the right to reasonably approve any changes to such
form). Tenant may reasonably restrict access by any visitor whom Landlord
intends to bring onto the Premises who is, or may reasonably be suspected by
Tenant to be or represent a competitor of Tenant. Landlord’s entry shall cause
the least interference to Tenant’s business as commercially reasonable. Landlord
shall use commercially reasonable efforts to promptly finish any work for which
it entered. Tenant shall at all times have the right to escort Landlord or its
agents, representatives, contractors or guests while the same are in the
Premises.

19.2[***]

19.3Modifications to Common Areas

. Landlord shall have the right upon Tenant’s written consent in Tenant’s
reasonable discretion, from time to time, to: (a) make changes to the Common
Areas, including, without limitation, changes in the location, size, shape and
number of any Common Area amenity, installation or improvement, such as the
driveways, entrances, parking spaces, parking areas, ingress, direction of
driveways, hallways, corridors, lobby areas and walkways; provided, that, such
changes do not have a material adverse effect on the operation of Tenant’s
business at or access to the Premises; (b) add additional improvements to the
Common Areas or remove existing improvements therefrom; provided, that, such
changes do not have a material adverse effect on the operation of Tenant’s
business at or access to the Premises; (c) close temporarily any of the Common
Areas while engaged in making additional improvements, repairs or alterations to
the Project or any portion thereof; and (d) do and perform any other acts, alter
or expand, or make any other changes in, to or with respect to the Common Areas
as Landlord may, in its reasonable discretion, deem to be appropriate; provided,
that, the same do not have a material adverse effect on the operation of
Tenant’s business at or access to the Premises. Notwithstanding the foregoing,
(A) this Section 19.3 shall not be applicable to any provision of this Lease
which addresses work to be performed by Landlord pursuant to Section 19.2,
Section 45, and Exhibit L, and (B) Landlord shall have the right, upon written
notice to Tenant, to (i) install monitor, repair, relocate and replace pipes,
ducts, conduits, wires, meters and equipment, including those located above the
ceiling surfaces, below the floor surfaces, and within the walls of the
Premises, (ii) modify the Common Areas to comply with Applicable Laws, including
regulations relating to the physically disabled, seismic conditions, and
building safety and security, and (iii) install new floor covering, lighting,
and wall coverings in the Common Areas; provided, that, in each such case, such
changes (x) do not have a material adverse effect on the operation of Tenant’s
business at or access to the Premises, (y) do not have a material adverse effect
on the continued exercise by Tenant of its rights with respect to the Parking
Garage Roof Space, the License Area, the Sidewalk Area, the Cafeteria, having
dogs in the Building or signage, each as set forth herein, and (z) do not
constitute changes to the configuration or décor of the Common Areas.  Tenant
shall have exclusive control over the configuration, décor and alterations of
the Cafeteria, the existing AV wall, the light tunnel, the coffee bar, and the
walls facing the atrium, provided that any changes to such configuration, décor
or alterations of the Common Areas shall be performed in accordance with the
provisions of Article 10.

19.4Waiver of Claims

. Tenant acknowledges that Landlord, in connection with Landlord’s activities
under this Article 19, may, among other things, erect scaffolding or other
necessary structures in the Premises and/or the Project, limit or eliminate
access to portions of the Project, including portions of the Common Areas, or
perform work in the Premises and/or the Project, which work may create noise,
dust, vibration, odors or leave debris in the Premises and/or the Project.
Landlord shall exercise commercially

-63-

--------------------------------------------------------------------------------

 

reasonable efforts to minimize interference with the conduct of Tenant’s
business in the Premises in performing activities under this Article 19, but
Tenant hereby agrees that such activities shall not: constitute an actual or
constructive eviction of Tenant; entitle Tenant to any abatement of Rent; make
Landlord liable to Tenant for any direct or indirect injury to or interference
with Tenant’s business; or entitle Tenant to any compensation or damages for
loss of the use of the whole or any part of the Premises or of Tenant’s personal
property or improvements, or for any inconvenience or annoyance resulting from
such activities.

20.Default and Remedies.

20.1Events of Default

. The occurrence of any one or more of the following events (each, an “Event of
Default”) shall constitute a breach of this Lease by Tenant:

20.1.1Tenant fails to pay any Rent when due, and such failure continues for more
than five (5) business days after Tenant’s receipt of written notice from
Landlord specifying Tenant’s alleged failure to pay Rent;

20.1.2Tenant fails to obtain Landlord’s prior written consent to any Transfer in
violation of Article 17, and such failure continues for more than thirty (30)
days after Tenant’s receipt of written notice from Landlord specifying Tenant’s
alleged failure to obtain Landlord’s prior written consent to such Transfer;  

20.1.3Tenant fails to deliver evidence of insurance, an estoppel certificate, or
financial statements to Landlord within the time periods required by Article 14
and Sections 23.1 and 32.19, respectively, and such failure continues for more
than five (5) business days after Tenant’s receipt of written notice from
Landlord specifying in detail Tenant’s alleged failure to deliver such
information;  

20.1.4Tenant fails to remove any lien or encumbrance arising out of any work
performed, materials furnished or obligations incurred by Tenant within the time
period required by Article 11, and such failure continues for more than five (5)
business days after Tenant’s receipt of written notice from Landlord specifying
in detail Tenant’s alleged failure to remove such lien or encumbrance;  

20.1.5Tenant fails to observe or perform any other agreement or covenant of this
Lease, and such failure continues for more than thirty (30) days after Tenant’s
receipt of written notice from Landlord specifying in detail Tenant’s alleged
failure to perform; provided that if such failure cannot reasonably be cured
within a thirty (30) day period, an Event of Default shall not be deemed to have
occurred if Tenant promptly commences such cure within said period of thirty
(30) days, and thereafter diligently pursues and completes such cure;  

20.1.6Tenant (i) files, or consents by answer or otherwise to the filing against
it of, a petition for relief or reorganization or arrangement or any other
petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy, insolvency or other debtors’ relief law of any jurisdiction, (ii)
makes an assignment for the benefit of its creditors, or (iii) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to Tenant or with respect to any substantial part of its
property;

20.1.7Without consent by Tenant, a court or government authority enters an
order, and such order is not vacated within ninety (90) days, (i) appointing a
custodian, receiver, trustee or other officer with similar powers with respect
to Tenant or with respect to any substantial part of its property, or
(ii) constituting an order for relief or approving a petition for relief or
reorganization or arrangement or any other petition in bankruptcy or for
liquidation or to take advantage of any bankruptcy, insolvency or other

-64-

--------------------------------------------------------------------------------

 

debtors’ relief law of any jurisdiction, or (iii) ordering the dissolution,
winding-up or liquidation of such Tenant; or

20.1.8This Lease or any estate of Tenant hereunder is levied upon under any
attachment or execution and such attachment or execution is not vacated within
thirty (30) days.

20.2Landlord’s Remedies Upon Occurrence of Event of Default

.  Even if Tenant has breached this Lease and abandoned the Premises, this Lease
shall continue in effect for so long as Landlord does not terminate Tenant’s
right to possession, and Landlord, in addition to all other rights and remedies,
shall have the right described in California Civil Code Section 1951.4 (Landlord
may continue this Lease in effect after Tenant’s breach and abandonment and
recover Rent as it becomes due, if Tenant has the right to sublet or assign,
subject only to reasonable limitations). Acts of maintenance or preservation or
efforts to relet the Premises or the appointment of a receiver upon initiative
of Landlord to protect Landlord’s interest under this Lease shall not constitute
a termination of Tenant’s right to possession unless written notice of
termination is given by Landlord to Tenant.

20.3Damages Upon Termination

. If an Event of Default occurs and is continuing, Landlord shall have the right
at any time during such continuance of an Event of Default to give a written
termination notice to Tenant and, on the date specified in such notice, Tenant’s
right to possession shall terminate and this Lease shall terminate, unless such
Event of Default is cured prior to such termination of this Lease. Upon such
termination, Landlord shall have the right to recover from Tenant:

20.3.1The worth at the time of award of all unpaid Rent which had been earned at
the time of termination;

20.3.2The worth at the time of award of the amount by which all unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such Rent loss that Tenant proves could have been reasonably
avoided;

20.3.3The worth at the time of award of the amount by which all unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant proves could be reasonably avoided; and

20.3.4All other amounts necessary to compensate Landlord for the actual
detriment caused by Tenant’s failure to perform Tenant’s obligations under this
Lease.

The “worth at the time of award” of the amounts referred to in Sections 20.3.1
and 20.3.2 above shall be computed by allowing interest at the Interest Rate.
The “worth at the time of award” of the amount referred to in Section 20.3.3
above shall be computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).

20.4Computation of Certain Rent for Purposes of Default

. For the purpose of determining unpaid Rent under Sections 20.3.1, 20.3.2 and
20.3.3 above, the Rent reserved in this Lease shall be deemed to be the total
Rent payable by Tenant under Articles 4 and 5 above. For purposes of computing
the amount of Rent hereunder that would have accrued after the time of award,
the amount of increases in Additional Rent shall be projected based upon the
average rate of increase, if any, in Additional Rent from the Commencement Date
through the time of award, subject to Section 4.4.  

20.5Landlord’s Right to Cure Defaults

. Upon the occurrence and during the continuance of an Event of Default,
Landlord may, at its option, take any reasonable action to cure the Event of
Default, without waiving its rights and remedies against Tenant or releasing
Tenant from any of its obligations

-65-

--------------------------------------------------------------------------------

 

hereunder. Notwithstanding the preceding sentence, in the event of an emergency
or other circumstance in which Tenant’s failure to take immediate action may
result in injury to persons or damage to property, Landlord may, at its option,
take any reasonable action to perform any obligation of Tenant, after first
giving such prior notice to Tenant as may be reasonable under the circumstances.
All reasonable out-of-pocket costs actually paid by Landlord in performing
Tenant’s obligations as set forth in this Section 20.5 shall be paid by Tenant
to Landlord within thirty (30) days after demand as Additional Rent.

20.6Remedies Cumulative

.  The remedies provided for in this Lease are in addition to all other remedies
available to Landlord at law or in equity by statute or otherwise.

20.7Landlord’s Default.

20.7.1General

. Notwithstanding anything to the contrary set forth in this Lease, except with
respect to the Common Area Improvements as governed by Exhibit L attached hereto
and made a part hereof, Landlord shall not be in default in the performance of
any obligation required to be performed by Landlord pursuant to this Lease
unless Landlord fails to perform such obligation within thirty (30) days after
the receipt by Landlord of written notice from Tenant specifying in detail
Landlord’s alleged failure to perform; provided, however, if the nature of
Landlord’s obligation is such that more than thirty (30) days are required for
its performance, then Landlord shall not be in default under this Lease if it
commences such performance within such thirty (30) day period and thereafter
diligently pursues the same to completion. Nothing contained in this Section
20.7.1 shall affect Tenant’s rights to cure Landlord’s breach of this Lease as
set forth in Section 20.7.2 below.

20.7.2Tenant’s Cure Right

. If Landlord fails to comply with any of Landlord’s obligations set forth in
this Lease, which failure adversely affects Tenant’s ability to conduct business
in the Premises, and such failure continues for thirty (30) days following
written notice from Tenant to Landlord and any Landlord’s Encumbrancer (if
designated in writing by Landlord), then, following an additional five (5)
business days’ notice to Landlord and any Landlord’s Encumbrancer (if designated
in writing by Landlord) specifying that Tenant intends to exercise its cure
rights pursuant to this Section (provided, however, that such notice shall not
be required in the event of an emergency, in which case reasonable advance
notice given the circumstances shall be provided), Tenant may, but shall not be
obligated to, proceed to take the required action on behalf of, and for the
account of, Landlord (including payment of monetary sums), and Landlord shall
promptly reimburse Tenant for all reasonable costs and expenses paid or incurred
on behalf of Landlord in connection with performing the obligations set forth
herein. Any work performed by Tenant pursuant to the foregoing shall be
conducted in accordance with the terms of Article 10 (excluding any requirement
to obtain Landlord’s consent as provided in Article 10). Notwithstanding the
foregoing, Landlord may deliver to Tenant a good faith written objection before
the expiration of the required notice periods above, (i) setting forth with
reasonable particularity Landlord’s reasons for its claim that Tenant is not
entitled to exercise its rights pursuant to this Section and (ii) submitting the
dispute to binding arbitration in accordance with Article 43 below. If and to
the extent Landlord properly objects and submits the dispute to arbitration in
accordance with the preceding sentence, then Tenant shall not exercise its
rights pursuant to this Section unless and until the Arbitrator determines
Tenant is entitled to exercise its rights pursuant to this Section.

20.7.3Tenant’s Off-Set Rights

. Subject to any express limitations set forth herein to the contrary, the
remedies provided for in this Lease are in addition to all other remedies
available to Tenant at law or in equity by statute or otherwise. Without
limiting the generality of the foregoing, if Landlord fails to pay or reimburse
Tenant when due any amount owed to Tenant under this Lease, including, without
limitation: (i) Landlord fails to reimburse Tenant in connection with the
exercise of Tenant’s rights pursuant to Section 20.7.2 above; (ii) monetary
damages awarded to Tenant in any arbitration proceeding or by a court in any
legal proceeding, then Tenant shall have the right, in addition to all other
remedies available

-66-

--------------------------------------------------------------------------------

 

to Tenant at law or in equity by statute or otherwise but after complying with
the notice requirements hereinafter set forth, to either off-set against Rent
due under this Lease or otherwise abate payments of Base Rent, Additional Rent
or other Rent an amount equal to the applicable amounts owed to Tenant.
Notwithstanding the foregoing, Tenant shall deliver written notice to Landlord
and any Landlord’s Encumbrancer (if designated in writing by Landlord) of
Tenant’s intent to off-set against Rent under clauses (i) and (ii) of this
Section 20.7.3 at least thirty (30) days prior to the date it intends to
exercise its right of off-set or abatement, and following an additional five (5)
business days’ notice to Landlord and any Landlord’s Encumbrancer (if designated
in writing by Landlord) after the expiration of such thirty (30) day period,
specifying that Tenant intends to exercise its cure rights pursuant to this
Section, Tenant shall have the right off-set or abate as described above, unless
Landlord objects in writing as hereinafter described. If Landlord delivers to
Tenant a written good faith objection to Tenant’s right of off-set before the
expiration of such additional five (5) business days’ notice period, (A) setting
forth with reasonable particularity Landlord’s reasons for its claim that Tenant
is not entitled to exercise its rights pursuant to this Section and (B)
submitting the dispute to binding arbitration in accordance with Article 43
below, then Tenant shall not then be entitled to such off-set unless and until
the Arbitrator determines that Tenant has the right to exercise such set-off
rights (but Tenant may exercise such set-off rights as to any amount not in
dispute). If Tenant prevails in the arbitration, the amount of the award (which
shall include interest at the Interest Rate from the time of delivery of
Tenant’s notice of its intent to off-set Rent until the date Tenant is entitled
to off-set and reasonable attorneys’ fees and related costs) may be deducted by
Tenant from the Rent next due and owing under this Lease. Notwithstanding
anything to the contrary contained in this Section 20.7.3, Tenant shall have no
right under this Section 20.7.3 to off-set from Rent payable by Tenant under
this Lease, nor to proceed to arbitration as provided above in this Section
20.7.3, so long as an Event of Default of Tenant under this Lease has occurred
and remains uncured.

21.Subordination, Attornment and Nondisturbance.

21.1Subordination and Attornment

. Landlord’s interest herein may be assigned as security at any time to any
Encumbrancer.  This Lease and all of Tenant’s rights hereunder shall be subject
and subordinate to any and all Encumbrances, and to any and all advances made or
hereafter made on the security thereof or Landlord’s interest therein, all
without the necessity of any further instrument executed or delivered by or on
the part of Tenant for the purpose of effectuating such subordination, unless an
Encumbrancer requires in writing that this Lease be superior to its Encumbrance.
Upon any termination or foreclosure (or any delivery of a deed in lieu of
foreclosure) of any Encumbrance, Tenant, upon request, shall attorn to the
Encumbrancer or purchaser or any successor thereto and shall recognize such
party as Landlord hereunder; provided, however that Landlord shall have obtained
for the benefit of Tenant from any Encumbrancer a commercially reasonable
non-disturbance agreement which provides, among other things, that so long as
there is no Event of Default continuing hereunder, this Lease shall not be
terminated and Tenant shall be entitled to the benefit of each of the
agreements, terms, covenants and conditions set forth herein. Tenant covenants
and agrees to execute and deliver, upon reasonable written demand, such further
commercially reasonable instruments evidencing such subordination or superiority
of this Lease to any such Encumbrance, and such attornment, as may be required
by Landlord or by the Encumbrancer of such Encumbrance. Landlord shall pay all
costs and expenses charged by any Encumbrancer in connection with obtaining any
subordination, non-disturbance and attornment agreement required to be delivered
pursuant to this Section 21.1.

21.2Mortgage Subordination

.  Notwithstanding anything to the contrary in this Article 21 or otherwise in
this Lease, any Encumbrancer may at any time subordinate a mortgage or deed of
trust Encumbrance to this Lease in whole or in part, without any need to obtain
Tenant’s consent, by execution of a written document subordinating such mortgage
or deed of trust Encumbrance to this Lease to the extent set forth in such
document and thereupon this Lease shall be deemed prior to such mortgage or deed
of trust

-67-

--------------------------------------------------------------------------------

 

Encumbrance to the extent set forth in such document without regard to this
Lease, such mortgage or deed of trust Encumbrance, or their respective dates of
execution, delivery and/or recording.

21.3Notice to Encumbrancer

. Tenant agrees to give any Encumbrancer designated in writing by Landlord, by
certified mail, a copy of any notice of default served upon Landlord by Tenant,
provided that prior to such notice Tenant has received notice (by way of service
on Tenant of a copy of an assignment of rents and leases, or otherwise) of the
notice address of such Encumbrancer.

21.4Rent Payment Direction

. From and after Tenant’s receipt of written notice from an Encumbrancer or from
a receiver appointed pursuant to the terms of such Encumbrancer’s Encumbrance (a
“Rent Payment Notice”), Tenant shall pay all Rent under this Lease to such
Encumbrancer or as such Encumbrancer shall direct in writing. Tenant shall
comply with any Rent Payment Notice notwithstanding any contrary instruction,
direction or assertion from Landlord. An Encumbrancer’s delivery to Tenant of a
Rent Payment Notice, or Tenant’s compliance therewith, shall not be deemed
to:  (a) cause such Encumbrancer to succeed to or to assume any obligations or
responsibilities of Landlord under this Lease, all of which shall continue to be
performed and discharged solely by Landlord unless and until such Encumbrancer
or a foreclosure sale purchaser succeeds to Landlord’s interest hereunder, or
(b) relieve Landlord of any obligations under this Lease. Landlord irrevocably
directs Tenant to comply with any Rent Payment Notice, notwithstanding any
contrary direction, instruction, or assertion by Landlord. Tenant shall be
entitled to rely on any Rent Payment Notice.

21.5SNDA

. If not already accomplished on the Commencement Date, Landlord shall use
commercially reasonable efforts to cause its mortgage lender (the “Security
Holder”), to promptly enter into a subordination, nondisturbance and attornment
agreement (the “SNDA”) in form and substance reasonably approved by Tenant,
Landlord (if Landlord is to execute the same), and such Security Holder.
Landlord shall pay all costs and expenses charged by the Security Holder in
connection with obtaining the SNDA.

22.Sale or Transfer by Landlord; Lease Non-Recourse.

22.1Release of Landlord on Transfer

.  Landlord may at any time transfer, in whole or in part, its right, title and
interest under this Lease and in the Project, or any portion thereof.
Notwithstanding the foregoing, Landlord shall not transfer its interest in the
Project without also transferring its interest in this Lease. Upon such a
transfer, Landlord shall automatically be released from all further liability
accruing under this Lease from and after such transfer, and, provided the
transferee assumes Landlord’s obligations under this Lease, Tenant agrees to
attorn to the transferee and to look solely to the transferee for the
performance of Landlord’s obligations under this Lease after the date of
transfer; provided, however, that if Tenant provides Landlord with any security
for Tenant’s performance of its obligations hereunder, and Landlord does not
transfer, or provide a credit with respect to, such security to the grantee or
transferee of Landlord’s interest in the Project, then Landlord shall remain
liable to Tenant for such security, and Tenant shall not be obligated to deliver
additional security to the grantee or transferee of Landlord’s interest in the
Project in substitution for any security not so transferred by Landlord.

22.2Lease Nonrecourse to Landlord; Limitation of Liability

. Any liability of Landlord Parties to Tenant under this Lease shall be limited
to Landlord’s interest in the Project, and Tenant agrees to look solely to such
interest for the recovery of any judgment, it being intended that Landlord and
the Landlord Parties shall not be personally liable for any deficiency or
judgment. In no event shall any of Landlord, Landlord Parties, Tenant or Tenant
Parties be liable under any circumstances for any consequential damages or for
injury or damage to, or interference with the other party’s business, including
but not limited to, loss of profits, loss of rents or other revenues, loss of
business opportunity, loss of

-68-

--------------------------------------------------------------------------------

 

goodwill, or loss of use, however occurring, except in accordance with Section
16.1 with respect to third party claims.

23.Estoppel Certificate.

23.1Tenant Estoppel

. Tenant shall, from time to time, within fifteen (15) business days following
written request from Landlord, execute, acknowledge and deliver to Landlord an
estoppel certificate, which shall be substantially in the form of Exhibit I
attached hereto, indicating therein any exceptions thereto that may exist at
that time. Any such certificate may be relied upon by, and shall upon Landlord’s
request be addressed to, any such prospective lender or purchaser of the
Project. If Tenant fails to execute, acknowledge and deliver any such estoppel
certificate within such fifteen (15) business day period, Landlord shall deliver
a written notice (the “Estoppel Reminder Notice”) to Tenant stating that Tenant
has failed to deliver such estoppel certificate within the required time period.
Failure of Tenant to execute, acknowledge and deliver an estoppel certificate to
Landlord within five (5) business days after delivery of an Estoppel Reminder
Notice, shall, at Landlord’s option, constitute (i) an acknowledgment by Tenant
that statements included in good faith by Landlord in the estoppel certificate
are true and correct or (ii) an Event of Default.

23.2Landlord Estoppel

.  Landlord shall, from time to time, within fifteen (15) business days
following written request from Tenant, execute, acknowledge and deliver to
Tenant an estoppel certificate, (a) certifying that this Lease is unmodified and
in full force and effect (or, if modified, stating the nature of such
modification and certifying that this Lease as so modified is in full force and
effect) and the dates to which the rental and other charges are paid in advance,
if any, (b) acknowledging that to Landlord’s actual knowledge there are not any
uncured defaults on the part of Tenant or Landlord hereunder, or specifying such
defaults if any are claimed, and (c) setting forth such further factual
information with respect to the status of this Lease or the Premises as may
reasonably be requested thereon. Any such certificate may be relied upon by, and
shall upon Tenant’s request be addressed to, any parties reasonably requested by
Tenant. If Landlord fails to execute, acknowledge and deliver any such estoppel
certificate within such fifteen (15) business day period, Tenant may deliver an
Estoppel Reminder Notice to Landlord stating that Landlord has failed to deliver
such estoppel certificate within the required time period. Failure of Landlord
to execute, acknowledge and deliver an estoppel certificate to Tenant within
five (5) business days after delivery of an Estoppel Reminder Notice, shall, at
Tenant’s option, constitute (i) an acknowledgment by Landlord that statements
included in good faith by Tenant in the estoppel certificate are true and
correct and (ii) a default by Landlord under this Lease without any additional
cure periods.

24.No Light, Air, or View Easement

. Tenant agrees that no diminution or shutting off of light, air or view by any
structure which may be erected (whether or not by Landlord) on property adjacent
to the Building shall in any way affect this Lease, entitle Tenant to any
reduction of Rent hereunder or result in any liability of Landlord to Tenant.

25.Holding Over

. Any holding over after the expiration or earlier termination of this Lease
with the written consent of Landlord shall be a tenancy from month to month on
the terms set forth herein, except that the Base Rent shall be an amount equal
to one hundred twenty-five percent (125%) of the Base Rent payable by Tenant
immediately prior to such holding over. Acceptance by Landlord of Rent after the
expiration or termination of this Lease shall not constitute a consent by
Landlord to any such tenancy from month to month or result in any other tenancy
or any renewal of the term hereof. The provisions of this Article 25 are in
addition to, and do not affect, Landlord’s right of reentry or other rights
hereunder or provided by Applicable Laws.

26.No Rights to Relocate Tenant

. Landlord shall have no rights to relocate Tenant from the Premises.

-69-

--------------------------------------------------------------------------------

 

27.Waiver

. The failure of either party to object to or to assert any remedy by reason of
the other party’s failure to perform or observe any covenant or term hereof or
its failure to assert any rights by reason of the happening or non-happening of
any condition hereof shall not be deemed a waiver of its right to assert and
enforce any remedy it may have by reason of such failure on the part of the
other party or the happening or non-happening of such condition or a waiver of
its rights to enforce any of its rights by reason of any subsequent failure of
the other party to perform or observe the same or any other term or covenant or
by reason of the subsequent happening or non-happening of the same or any other
condition. No custom or practice which may develop between the parties hereto
during the Term shall be deemed a waiver of, or in any way affect, the right of
either party to insist upon performance and observance by the other party in
strict accordance with the terms hereof. The acceptance of Rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding failure of Tenant
to perform or observe any term or covenant of this Lease, other than the failure
of Tenant to pay the particular Rent so accepted, irrespective of any knowledge
on the part of Landlord of such preceding failure at the time of acceptance of
such Rent, and no endorsement or statement on any check or any letter
accompanying any check or payment of Rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or payment of Rent
or pursue any other remedies available to Landlord. No receipt of money by
Landlord from Tenant after the termination of this Lease or Tenant’s right of
possession of the Premises shall reinstate, continue or extend the Term. Receipt
or acceptance of payment from anyone other than Tenant, including a Transferee,
is not a waiver of any breach of Article 17, and Landlord may accept such
payment on account of the amount due without prejudice to Landlord’s right to
pursue any remedies available to Landlord.

28.Notices; Tenant’s Agent for Service

. Except in circumstances in which oral notice is expressly permitted in this
Lease, all notices, demands, requests or other communications that may be or are
required to be given by either party to the other hereunder shall be in writing.
All notices shall be sufficiently given, made or delivered if (i) hand delivered
(which may be by messenger service) to the applicable address for notices set
forth in the Basic Lease Information, (ii) sent by United States certified mail
with return receipt requested, postage prepaid, or by a reputable overnight
courier service to the applicable address for notices set forth in the Basic
Lease information or (iii) sent by electronic mail to the applicable address(es)
for electronic mail notices in which event notice shall be deemed to occur the
same day if given before 5:00 p.m. Pacific time on a business day and, if not so
received, the next business day.  Each notice other than electronic mail notices
shall be deemed received upon the earlier of receipt or three (3) days after the
date it was mailed as provided in this Article 28, if sent by certified mail,
or, one (1) business day after delivery to the overnight courier specifying
“next business day” delivery, or upon the date delivery is made; provided,
however, that any refusal to accept delivery shall be deemed to constitute
receipt. Any approval, consent or other notice under this Lease may be given on
behalf of a party by the attorney for such party.

29.Authority.

29.1.1If Tenant is a corporation (or other business organization), Tenant
represents and warrants to Landlord that (i) Tenant is duly incorporated (or
organized) and validly existing under the laws of its state of incorporation (or
organization), (ii) Tenant is qualified to do business in California, (iii)
Tenant has full right, power and authority to enter into this Lease and to
perform all of Tenant’s obligations hereunder, and (iv) the execution, delivery
and performance of this Lease has been duly authorized by Tenant and each person
signing this Lease on behalf of the Tenant is duly and validly authorized to do
so.

29.1.2If Landlord is a corporation (or other business organization), Landlord
represents and warrants to Tenant that (i) Landlord is duly incorporated (or
organized) and validly existing under the laws of its state of incorporation (or
organization), (ii) Landlord is qualified to do business in California, (iii)
Landlord has full right, power and authority to enter into this Lease and to
perform all of Landlord’s

-70-

--------------------------------------------------------------------------------

 

obligations hereunder, and (iv) the execution, delivery and performance of this
Lease has been duly authorized by Landlord and each person signing this Lease on
behalf of Landlord is duly and validly authorized to do so.

30.Parking; Transportation.

30.1Lease of Parking Spaces

.  Tenant shall, lease the number of reserved parking spaces in the Parking
Garage as specified in the Basic Lease Information and as generally shown on
Exhibit F and as may be increased as provided below in this Section 30.1 (the
“Parking Spaces”) throughout the Term and any extension thereof, subject,
however, to the provisions of this Article 30, and subject to any automatic
reduction in the number of Tenant’s parking spaces on a proportional basis in
connection with any permitted reduction of space during an Extension Option or
any recapture of space by Landlord in accordance with this Lease. Tenant shall
notify Landlord of its election as to how many Parking Spaces it shall rent
during the Term on or prior to the Commencement Date, and each annual
anniversary thereafter.  The parking charges for such Parking Spaces shall be
equal to (a) [***] Dollars ($[***]) per parking space per month during the first
Lease Year, and such amount shall be increased each Lease Year to be equal to
[***] percent ([***]%) of the preceding Lease Year’s parking charge per parking
space per month, and (b) shall be determined as provided in Section 3.2 during
the Extension Term (the “Parking Charge”). Parking Charges shall constitute Rent
hereunder and shall be payable in advance, at the same time and in the same
manner as Base Rent. In connection with any reduction in the number of Parking
Spaces leased by Tenant in connection with any option exercise, Tenant shall, at
its sole cost and on or prior to the commencement date of the applicable
Extension Term, relocate any gate and/or security fence installed by Tenant
pursuant to Section 30.2 to a location and in a configuration reasonably
acceptable to Landlord. Subject to availability, Tenant shall also have the
right to rent on a month-to-month basis additional unreserved parking spaces in
the Parking Garage at the rate of the then-current Parking Charge. The Parking
Spaces shall be available to Tenant twenty-four (24) hours a day, seven (7) days
a week. Upon exercise of any right to expand the Premises pursuant to this
Lease, Tenant shall rent a number of parking spaces within the area of the
Parking Garage calculated by dividing the Rentable Square Feet of the applicable
Expansion Premises by One Thousand Eight Hundred (1,800) (the “Expansion Parking
Spaces”). The Expansion Parking Spaces shall be leased on a reserved basis and
at the rate of the then-current Parking Charge.

30.2Tenant’s Right to Secure Parking

. Subject to compliance with Applicable Law and obtaining any necessary
approvals and permits, Tenant, at its sole cost and expense, shall have the
right to install a gate and security fence to secure a portion of the Parking
Spaces located on the roof of the Parking Garage in the area along the Eighth
Street side of the Building.  Tenant shall comply with all of the provisions of
Article 10 with respect to the construction and installation of any such gate or
security fence. Tenant shall pay all Parking Charges attributable to any parking
spaces that are eliminated to accommodate installation of the gate and fence on
the same terms and in the same manner as provided in Section 30.1 above.  If
such gate and fence are installed pursuant to the terms of this Section 30.2, at
Tenant’s sole cost and expense and without affecting Tenant’s obligations to pay
Parking Charges, Tenant shall be permitted to contract for valet service from
the Eighth Street entrance to the Premises for parking within such gated area
subject to Landlord’s reasonable approval of the terms and conditions of such
services, including weight, safety and maintenance concerns.

30.3Use of the Parking Spaces

.  The use of the Parking Spaces shall be for the parking of motor vehicles used
by Tenant or Tenant Parties, and for Ancillary Uses as expressly permitted by
this Lease (such as seating, the dog park area, and Additional Generators) and
shall be subject to Applicable Laws. The Parking Spaces shall be accessible to
Tenant twenty-four (24) hours a day, seven (7) days a week and overnight parking
is permitted.  Parking Spaces may not be assigned or transferred separate and
apart from this Lease but may be assigned, sublet or licensed in connection with
any Transfer permitted hereunder.  Tenant shall retain all of the parking fees,
rent or other consideration paid by any Transferee

-71-

--------------------------------------------------------------------------------

 

for such Parking Space in excess of the Parking Charge for such Parking
Space.  Upon the expiration or earlier termination of this Lease, Tenant’s
rights with respect to all leased Parking Spaces shall immediately terminate. If
Tenant’s rights to Parking Spaces terminate, or if Tenant relinquishes its
rights to any parking, Tenant shall not have any right to any such terminated or
relinquished parking for the remainder of the Term, except as expressly set
forth herein, and Landlord shall have no obligation to procure substitute
parking for Tenant.

30.4Management of Parking Garage

. The Parking Garage shall be subject to the reasonable control and management
of Landlord, which may, from time to time, establish, modify and enforce
reasonable rules and regulations with respect thereto to the extent not in
conflict with the express terms of this Lease. If parking spaces are not
assigned pursuant to the terms of this Lease, Landlord reserves the right at any
time to assign parking spaces, and Tenant shall thereafter use commercially
reasonable efforts to ensure that Tenant Parties park in the designated areas.
Landlord reserves the right to change, reconfigure, or rearrange any portion of
the Parking Garage (other than the Expansion Parking Spaces if Tenant has
expanded into the applicable Expansion Premises and that portion of the Parking
Garage controlled by Tenant pursuant to Section 30.2 above) to reconstruct or
repair any portion of the Parking Garage, and to restrict or eliminate the use
of any portion of the Parking Garage (other than the Expansion Parking Spaces if
Tenant has expanded into the applicable Expansion Premises and that portion of
the Parking Garage controlled by Tenant pursuant to Section 30.2 above) and do
such other acts in and to such areas as Landlord deems necessary or desirable,
without such actions being deemed an eviction of Tenant or a disturbance of
Tenant’s use of the Premises, and without Landlord being deemed in default
hereunder, provided that Landlord shall use commercially reasonable efforts
(without any obligation to engage overtime labor or commence any litigation) to
minimize the extent and duration of any resulting interference with Tenant’s
parking. Landlord may, in its sole and absolute discretion, convert the Parking
Garage to a reserved and/or controlled parking facility, or operate the Parking
Garage (or a portion thereof) as a tandem, attendant assisted and/or valet
parking facility. Landlord may delegate its responsibilities with respect to the
Parking Garage to a parking operator, in which case such parking operator shall
have all the rights of control and management granted to Landlord herein. In
such event, Landlord may direct Tenant, in writing, to enter into a parking
agreement directly with the operator of the Parking Garage, which parking
agreement shall be subject to the reasonable approval of Tenant, and to pay some
or all of the Parking Charges directly to such operator.

30.5Abatement

. Notwithstanding anything to the contrary set forth herein, if Tenant is
prevented from using all or any Parking Spaces for any reason whatsoever, then
the Parking Charge shall be proportionately abated based upon the number of
Parking Spaces that Tenant is prevented from using and the length of time Tenant
is prevented from using such Parking Spaces. If Tenant is prevented from using
all or any Parking Spaces for any reason whatsoever, then Landlord shall use
commercially reasonable efforts to assist Tenant in locating alternate
parking.  

31.Communications and Computer Lines.

31.1Tenant’s Rights

. Subject to the terms and conditions of this Article 31, and at no additional
cost or expense to Tenant, Tenant and/or Tenant’s telecommunications provider
shall be permitted access to the Building’s riser system or alternative space in
the Building (which alternative space shall be reasonably acceptable to Tenant
and its telecommunications provider) for the installation of telecommunications
cabling and other equipment, and, in order to install, maintain, operate and
remove telecommunications cabling or other equipment to the Premises. The
parties acknowledge that AT&T has installed telecommunications service to the
Building terminating in the Building’s MPOE room. Landlord shall allow access to
the Building (including the Building’s riser system and MPOE room) to all other
telecommunications carriers requested by Tenant for the installation of
telecommunications service, at no additional cost to Tenant. Tenant may install,
maintain, replace, remove or use any communications or

-72-

--------------------------------------------------------------------------------

 

computer wires, cables and related devices (collectively the “Lines”) at the
Building in or serving the Premises, provided: (a) Tenant shall deliver prior
written notice to Landlord, and comply with all of the other provisions of
Article 10, (b) any such installation, maintenance, replacement, removal or use
shall be coordinated with any riser management company designated by Landlord
and shall comply with all Applicable Laws and good work practices, and shall not
interfere with the use of any then-existing Lines at the Building, (c) an
acceptable number of spare Lines and space for additional Lines shall be
maintained for existing and future occupants of the Building, as determined in
Landlord’s reasonable discretion, (d) if Tenant at any time uses any equipment
that may create an electromagnetic field exceeding the normal insulation ratings
of ordinary twisted pair riser cable or cause radiation higher than normal
background radiation, the Lines therefor (including riser cables) shall be
appropriately insulated to prevent such excessive electromagnetic fields or
radiation, (e) Tenant’s rights shall be subject to the rights of any regulated
telephone company, and (f) Tenant shall pay all costs in connection
therewith.  Landlord reserves the right to require that Tenant remove any Lines
located in or serving the Premises which are installed in violation of these
provisions, or which are at any time in violation of any Applicable Laws, within
thirty (30) days after notice.

31.2Landlord’s Rights

. Landlord may (but shall not have the obligation to):  (a) install new Lines at
the Building, (b) create additional space for Lines at the Building, and (c)
reasonably direct, monitor and/or supervise the installation, maintenance,
replacement and removal of, the allocation and periodic re-allocation of
available space (if any) for, and the allocation of excess capacity (if any) on,
any Lines now or hereafter installed at the Building by Landlord, Tenant or any
other party (but Landlord shall have no right to monitor or control the
information transmitted through such Lines); provided, that, in each case, such
actions shall not have a material adverse effect on Tenant’s existing use of
Lines or business at the Premises. Such rights shall not be in limitation of
other rights that may be available to Landlord pursuant to this Lease or by law
or otherwise,

31.3Removal; Line Problems

. Notwithstanding anything to the contrary contained in this Lease, Tenant may
leave all or any portion of the Lines in place upon expiration or termination of
this Lease. Any Lines not removed shall, at Landlord’s option, become the
property of Landlord (without payment by Landlord). Landlord shall have no
liability for damages arising from, and Landlord does not warrant that the
Tenant’s use of any Lines will be free from the following (collectively called
“Line Problems”): (a) any eavesdropping or wiretapping by unauthorized parties,
(b) any failure of any Lines to satisfy Tenant’s requirements, or (c) any
shortages, failures, variations, interruptions, disconnections, loss or damage
caused by the installation, maintenance, replacement, use or removal of Lines,
or by any failure of the environmental conditions or the power supply for the
Building to conform to any requirements for the Lines. Under no circumstances
shall any Line Problems be deemed an actual or constructive eviction of Tenant,
render Landlord liable to Tenant for abatement of Rent, or relieve Tenant from
performance of Tenant’s obligations under this Lease. In addition, in no event
shall Landlord be liable for damages by reason of loss of profits, business
interruption or other consequential damage arising from any Line Problems unless
such Line Problems are caused by Landlord or Landlord’s Parties negligence or
willful misconduct.

32.Miscellaneous.

32.1No Joint Venture

. This Lease does not create any partnership or joint venture or similar
relationship between Landlord and Tenant.

32.2Successors and Assigns

. Subject to the provisions of Article 17 regarding assignment, all of the
provisions, terms, covenants and conditions contained in this Lease shall bind,
and inure to the benefit of, the parties and their respective successors and
assigns.

-73-

--------------------------------------------------------------------------------

 

32.3Construction and Interpretation

. The words “Landlord” and “Tenant” include the plural as well as the singular.
If there is more than one person comprising Tenant, the obligations under this
Lease imposed on Tenant are joint and several. References to a party or parties
refer to Landlord or Tenant, or both, as the context may require.  The captions
preceding the Articles, Sections and subsections of this Lease are inserted
solely for convenience of reference and shall have no effect upon, and shall be
disregarded in connection with, the construction and interpretation of this
Lease. Use in this Lease of the words “including,” “such as,” or words of
similar import, when following a general matter, shall not be construed to limit
such matter to the enumerated items or matters whether or not language of
non-limitation (such as “without limitation”) is used with reference thereto.
The term “person” includes the plural as well as the singular and individuals,
firms, associations, partnerships and corporations. The term “Lease” means this
Lease, and the exhibits and any addenda attached hereto, as the same may from
time to time be supplemented, amended or modified. The term “business days”
means Monday through Friday, excluding legal holidays in the State of
California. Words used in any gender include other genders. All provisions of
this Lease have been negotiated at arm’s length between the parties and after
advice by counsel and other representatives chosen by each party and the parties
are fully informed with respect thereto. Therefore, this Lease shall not be
construed for or against either party by reason of the authorship or alleged
authorship of any provision hereof, or by reason of the status of the parties as
Landlord or Tenant, and the provisions of this Lease and the Exhibits hereto
shall be construed as a whole according to their common meaning in order to
effectuate the intent of the parties under the terms of this Lease. The language
in all parts of this Lease shall be construed according to its normal and usual
meaning and not strictly for or against either Landlord or Tenant.

32.4Severability

. If any provision of this Lease, or the application thereof to any person or
circumstance, is determined to be illegal, invalid or unenforceable, the
remainder of this Lease, or its application to persons or circumstances other
than those as to which it is illegal, invalid or unenforceable, shall not be
affected thereby and shall remain in full force and effect.

32.5Entire Agreement

. This Lease constitutes the entire and integrated agreement between Landlord
and Tenant with respect to the subject matter of this Lease, the Premises, the
Building, and the Project. There are no oral agreements between Landlord and
Tenant affecting this Lease, and this Lease supersedes and cancels any and all
previous negotiations, arrangements, brochures, offers, agreements and
understandings, oral or written, if any, between Landlord and Tenant or
displayed by Landlord to Tenant with respect to the subject matter of this
Lease, the Premises or the Building. There are no representations between
Landlord and Tenant or between any real estate broker and Tenant other than
those expressly set forth in this Lease and all reliance with respect to any
representations is solely upon representations expressly set forth in this
Lease.

32.6Governing Law

. This Lease shall be governed by and construed pursuant to the laws of the
State of California.

32.7Costs and Expenses

.  In any lawsuit, action, arbitration, quasi-judicial proceeding,
administrative proceeding, or any other proceeding brought by either party to
enforce any of such party’s rights or remedies under this Lease, including,
without limitation, any action or proceeding for declaratory relief, the
prevailing party shall be entitled to reasonable attorneys’ fees and all actual,
out-of-pocket costs, expenses and disbursements in connection with such action
or proceeding, including, but not limited to, all costs of reasonable
investigation, and all reasonable costs associated with expert witnesses and
consultants, which sums may be included in any judgment or decree entered in
such action in favor of the prevailing party. The non-prevailing party shall
also be obligated to pay reasonable attorneys’ fees and costs incurred in any
post-judgment proceedings to enforce and collect the judgment, which obligation
shall survive the merger of this Lease into any judgment on this Lease. In
addition, if either party utilizes the services of an attorney for the purpose
of collecting any delinquent amounts owed to such party or in connection with
any

-74-

--------------------------------------------------------------------------------

 

other breach of this Lease, the other party agrees to pay the reasonable
attorneys’ fees and actual, out-of-pocket costs incurred by such party in
enforcing this Lease, irrespective of whether an action is filed. Each party
also shall pay all reasonable attorneys’ fees and other actual, out-of-pocket
fees and costs, including but not limited to, investigative costs and expert
witness and consultant fees and costs, that the other party incurs in enforcing,
defending, or interpreting this Lease, or otherwise protecting such party’s
rights under this Lease, in any voluntary or involuntary bankruptcy case,
assignment for the benefit of creditors, or other insolvency, liquidation, or
reorganization proceeding involving the other party or this Lease, including,
but not limited to, all motions and proceedings related to relief from the
automatic stay, lease assumption or rejection and/or extensions of time related
thereto, lease designation, use of cash collateral, claim objections, and
disclosure statements and plans of reorganization.

32.8Standards of Performance and Approvals

. Unless otherwise provided in this Lease, whenever approval, consent or
satisfaction (collectively, an “approval”) is required of a party pursuant to
this Lease or an Exhibit hereto, such approval shall not be unreasonably
withheld, conditioned or delayed. Unless provision is made for a specific time
period, approval (or disapproval) shall be given within thirty (30) days after
receipt of the request for approval.  Nothing contained in this Lease shall
limit the right of a party to act or exercise its business judgment in a
subjective manner with respect to any matter as to which it has been (i)
specifically granted such right, (ii) granted the right to act in its sole and
absolute discretion or sole judgment, or (iii) granted the right to make a
subjective judgment hereunder, whether “objectively” reasonable under the
circumstances, and any such exercise shall not be deemed inconsistent with any
covenant of good faith and fair dealing implied by law to be part of this Lease.
The parties have set forth in this Lease their entire understanding with respect
to the terms, covenants, conditions and standards pursuant to which their
obligations under this Lease are to be judged and their performance measured,
including the provisions of Article 17 with respect to assignments and
subleases.

32.9Brokers

. Landlord and Tenant each represent and warrant to the other that no broker,
agent, or finder has procured, or was involved in the negotiation of, this Lease
and no such broker, agent or finder is or may be entitled to a fee, commission
or other compensation in connection with this Lease. Landlord and Tenant shall
each indemnify, defend, protect and hold the other harmless from and against
Claims that may be asserted against the indemnified party in breach of the
foregoing warranty and representation. Landlord shall also pay a market standard
brokerage commission in regard to Tenant’s leasing of any Expansion Space to
Tenant’s broker at the time of Tenant’s leasing of such Expansion Space as
evidenced by written notice of Tenant to Landlord.

32.10Memorandum of Lease

. This Lease shall not be recorded except as permitted in this Section 32.10.
Concurrently with the execution and delivery of this Lease, the parties shall
promptly execute and Landlord shall record, at its sole cost and expense, a
short form memorandum in substantially the form attached hereto as Exhibit G
(the “Memorandum of Lease”). Within ten (10) business days after Landlord’s
written request following the expiration or earlier termination of this Lease,
Tenant shall execute and deliver to Landlord in recordable form, a quitclaim
deed designating Landlord as the transferee in order to remove such Memorandum
of Lease from title.

32.11Quiet Enjoyment

. Landlord covenants, in lieu of any implied covenant of quiet possession or
quiet enjoyment, that so long as Tenant is in compliance with the covenants and
conditions set forth in this Lease, Tenant shall have the right to quiet
enjoyment of the Premises, Parking Garage Roof Space, Sidewalk Area and the
Parking Garage without hindrance or interference from Landlord or those claiming
through Landlord, subject to the covenants and conditions set forth in this
Lease and the Recorded Documents.

32.12Force Majeure

.  Notwithstanding anything contained in this Lease to the contrary, if either
party is unable to perform or delayed in performing any of its obligations under
this Lease on account of

-75-

--------------------------------------------------------------------------------

 

strikes, lockouts, inclement weather, labor disputes, inability to obtain labor,
materials, fuels, energy or reasonable substitutes therefor despite commercially
reasonable diligence, governmental restrictions, regulations, controls, actions
or inaction, civil commotion, fire or other acts of God, national emergency,
acts of war or terrorism or any other similar cause of any kind beyond the
reasonable control of such party (except financial inability) (each a “Force
Majeure Event”), such party shall not be in default under this Lease.

32.13Surrender of Premises.

32.13.1Condition of Premises

. Upon the expiration or sooner termination of this Lease, Tenant shall
surrender the Premises to Landlord in the substantially the same condition as
existed on the Commencement Date (or, in the case of Alterations, in the same
condition as existed when first constructed), ordinary wear and tear and damage
thereto by Casualty or condemnation excepted. Tenant expressly agrees that
ordinary wear and tear does not include damage caused by the presence of dogs in
the Premises, including, but not limited to, carpet stains or odors, chewing or
clawing of doors or other improvements, or infestation by fleas or other pests,
and Landlord shall be entitled to recover its actual, out-of-pocket damages from
Tenant in order to remedy any such conditions at the expiration or earlier
termination of this Lease.

32.13.2No Restoration Obligations.

(a)Rooftop Equipment

. Tenant shall not be required to remove any Rooftop Equipment (as defined in
Section 36.1) or to restore the roof of the Building to the condition existing
prior to the installation of such equipment.

(b)Parking Garage Roof Space Improvements

. Tenant shall not be required to remove any improvements to the Parking Garage
Roof Space or restore the roof to the condition existing prior to the
installation of such improvements.

(c)General Restoration Obligations

. Tenant shall not be required to remove any of the tenant improvements existing
in the Premises as of the Commencement Date, including, without limitation, the
Cafeteria. Tenant shall not be required to remove any Lines.

32.13.3Abandoned Property

. After the Expiration Date or earlier termination of this Lease, any movable
furniture, equipment, trade fixtures, or other personal property left on the
Premises shall, at the option of Landlord, be deemed to be abandoned and,
whether or not the property is deemed abandoned, Landlord shall have the right
to remove such property from the Premises and charge Tenant for the actual
out-of-pocket costs of removal and any restoration of the Premises required by
such removal. Landlord may charge Tenant for the storage of Tenant’s property
left on the Premises at such reasonable rates as Landlord may from time to time
reasonably determine (not to exceed the cost of storing Tenant’s property in a
public warehouse), or, Landlord may, at its option, store Tenant’s property in a
public warehouse at Tenant’s expense. Notwithstanding the foregoing, neither the
provisions of this Section 32.13.3 nor any other provision of this Lease shall
impose upon Landlord any obligation to care for or preserve any of Tenant’s
property left upon the Premises, and Tenant hereby waives and releases Landlord
from any claim or liability in connection with the removal of such property from
the Premises and the storage thereof and specifically waives the provisions of
California Civil Code Section 1542 with respect to such release. Landlord’s
action or inaction with regard to the provisions of this Section 32.13.3 shall
not be construed as a waiver of Landlord’s right to require Tenant to remove its
property, restore any damage to the Building caused by such removal, and make
any restoration required pursuant to this Lease.

-76-

--------------------------------------------------------------------------------

 

32.14Exhibits

. The Exhibits referenced in the Basic Lease Information are a part of this
Lease and are incorporated herein by this reference. Unless the applicable
Exhibit expressly provides to the contrary, in the event of any discrepancy
between this Lease and any such Exhibit, the provisions of this Lease shall
control.

32.15Survival of Obligations

. The waivers of claims or rights, the releases, and the obligations of either
party under this Lease to pay any sums to the other party and to indemnify,
protect, defend and hold harmless the other party (and/or Landlord Parties or
Tenant Parties, as applicable), shall survive the expiration or termination of
this Lease, and so shall all other obligations or agreements of Landlord or
Tenant which by their terms survive expiration or termination of this Lease.

32.16Time of the Essence

. Time is of the essence of this Lease and of the performance of each of the
provisions contained in this Lease.

32.17Waiver of Trial by Jury; Waiver of Counterclaim

. LANDLORD AND TENANT HEREBY WAIVE TO THE EXTENT PERMITTED BY APPLICABLE LAWS,
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER
ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD
AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR
INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

32.18Consent to Venue

. Each party stipulates and agrees that the State and Federal courts of the
State of California shall have personal jurisdiction over each of them for the
purpose of litigating any action or proceeding arising out of or in any way
connected with this Lease. Each party further stipulates that any action or
proceeding arising out of or in any way connected with this Lease shall be filed
and litigated exclusively in the State and Federal courts located in the City
and County of San Francisco. Each party hereby waives its right to assert the
doctrine of forum non conveniens or to object to venue in the State and Federal
courts of the City and County of San Francisco in any action or proceeding
arising out of or in any way connected with this Lease, the relationship of
Landlord and Tenant, Tenant’s use or occupancy of the Premises, or any claim of
injury or damage, or the enforcement of any remedy under any statute, emergency
or otherwise, whether any of the foregoing is based on this Lease or on tort
law. The provisions of this Section 32.18 shall survive the expiration or
earlier termination of this Lease.

32.19Financial Statements

. Within fifteen (15) business days after Landlord’s written request, but not
more often than once in any given Lease Year (except in connection with a bona
fide sale, financing or other similar transaction involving the Building, in
which case, Landlord may make one (1) additional request in a given Lease Year),
Tenant shall deliver to Landlord the financial statements of Tenant (including a
balance sheet and profit and loss statement) for the most recent prior fiscal
year and for interim periods following the end of the last fiscal year for which
financial statements are available. Such statements shall be certified by Tenant
(if audited financial statements are not available); provided, however, that
Tenant shall submit financial statements that are audited by a certified public
accountant if such statements are available. If Tenant fails to respond to
Landlord’s request within such fifteen (15) business day period, then Landlord
may deliver a second written request to Tenant. If Tenant fails to respond
within five (5) business days after receipt of such second written request, then
such failure shall be an Event of Default. Landlord agrees to keep Tenant’s
financial statements strictly confidential (except as required under Applicable
Laws or disclosure to persons or entities who, because of their involvement with
a proposed sale or loan transaction involving the Building, need to know such
information; provided, that, such parties shall be informed by Landlord of the
confidential nature of such information and shall be directed by Landlord to
keep all such information confidential), and Tenant may require Landlord and all
other persons receiving Tenant’s financial statements to sign a commercially
reasonable confidentiality agreement prior

-77-

--------------------------------------------------------------------------------

 

to making Tenant’s financial statements available to them. Tenant shall have no
obligation to deliver financial statements of Tenant pursuant to this Section
32.19 following the issuance of stock of Tenant or any Tenant Subsidiary in a
public offering or sale on a public stock exchange of Tenant’s or any Tenant
Subsidiary’s stock.

32.20Subdivision: Future Ownership

. Landlord reserves the right to (A) subdivide all or a portion of the Project
and (B) if the Building or the Parking Garage, or other portions of the Project
are at any time owned by an entity other than Landlord, enter into commercially
reasonable agreements with such other owners to provide for (i) reciprocal
rights of access and/or use, including in connection with repairs, maintenance,
construction and/or excavation (ii) common management, operation, maintenance,
improvement and/or repairs, and (iii) the allocation of operating expenses and
taxes; provided in each case that the same shall not adversely affect Tenant’s
business at or access to the Premises or result in any increase to Common Area
Operating Expenses. Subject to Section 22.1 and Article 36, nothing contained
herein shall be deemed or construed to limit or otherwise affect Landlord’s
right to sell all or any portion of the Building or any other of Landlord’s
rights described in this Lease.

32.21Modification of Lease

. This Lease may be modified or amended only by an agreement in writing signed
by both parties.

32.22No Option

. The submission of this Lease to Tenant for review or execution does not create
an option or constitute an offer to Tenant to lease the Premises on the terms
and conditions contained herein, and this Lease shall not become effective
unless and until it has been executed and delivered by both Landlord and Tenant.

32.23Compliance with Anti-Terrorism Law,

32.23.1Tenant represents, warrants and covenants to Landlord that: (a) Tenant is
not, nor at any time during the Term will be, (1) in violation of any
Anti-Terrorism Law; (2) conducting any business or engaging in any transaction
or dealing with any Prohibited Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person; (3) dealing in, or otherwise engaging in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order No.
13224; or (4) engaging in or conspiring to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate any
of the prohibitions set forth in, any Anti-Terrorism Law; and (b) Tenant is not,
nor at any time during the Term will be, a Prohibited Person.

32.23.2Landlord represents, warrants and covenants to Tenant that:  (a) Landlord
is not, nor at any time during the Term will be, (1) in violation of any
Anti-Terrorism Law; (2) conducting any business or engaging in any transaction
or dealing with any Prohibited Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person; (3) dealing in, or otherwise engaging in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order No.
13224; or (4) engaging in or conspiring to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate any
of the prohibitions set forth in, any Anti-Terrorism Law; and (b) Landlord is
not, nor at any time during the Term will be, a Prohibited Person.

32.24First Source Hiring Program

. The City and County of San Francisco adopted a City-wide “First Source Hiring
Program” on August 3, 1998 by Ordinance No. 264-98, codified at San Francisco
Administrative Code Sections 83.1-83.18 (the “FSHP”).  The FSHP is designed to
identify entry level positions associated with commercial activities and provide
first interview opportunities to graduates of City-sponsored training
programs.  Tenant acknowledges that its activities on the Premises are or may be
subject to FSHP.  Although Landlord makes no representation or warranty as to
the interpretation or

-78-

--------------------------------------------------------------------------------

 

application of FSHP to the Premises, or to Tenant’s activities thereon, Tenant
acknowledges that (i) FSHP may impose obligations on Tenant, including good
faith efforts to meet requirements and goals regarding interviewing, recruiting,
hiring and retention of individuals for entry level positions; (ii) FSHP
requirements could also apply to certain contracts and subcontracts entered into
by Tenant regarding the Premises, including construction contracts; and (iii)
FSHP requirements, if applicable, may be imposed as a condition of permits,
including building permits, issued for construction or occupancy of the
Premises.

32.25Landlord Lien Waiver

.  Within fifteen (15) business days after request therefor by Tenant, Landlord
shall execute and deliver a commercially reasonable agreement in favor of
Tenant’s lender(s) waiving Landlord’s security interest in Tenant’s equipment
and other personal property, and providing such lender(s) limited access to the
Premises following the occurrence of an uncured default under the applicable
loan documents for the sole purpose of removing such equipment and other
personal property.

32.26Rent Not Based on Income

. No Rent or other payment in respect of the Premises shall be based in any way
upon net income or profits from the Premises.

32.27Counterparts

. This Lease may be executed in counterpart. All such executed counterparts
shall constitute the same agreement, and the signature of any party to any
counterpart shall be deemed a signature to, and may be appended to, any other
counterpart.

32.28Required Disclosure

.  For purposes of Section 1938 of the California Civil Code, Landlord hereby
discloses to Tenant, and Tenant hereby acknowledges, that the Premises have not
undergone inspection by a Certified Access Specialist (CASp). As required by
Section 1938(e) of the California Civil Code, Landlord hereby states as
follows:  “A Certified Access Specialist (CASp) can inspect the subject premises
and determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law.  Although state
law does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant.  The parties
shall mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.”  In furtherance of the foregoing,
Landlord and Tenant hereby agree as follows: (a) any CASp inspection requested
by Tenant shall be conducted, at Tenant’s sole cost and expense, by a CASp
approved in advance by Landlord; and (b) responsibility for making any repairs
within the Premises to correct violations of construction-related accessibility
standards shall be governed by the terms of this Lease.

33.Expansion Premises; Right of First Offer To Lease.

33.1First Offer to Lease Space

.  During the Term, Tenant shall have a continuing right of first offer to lease
any Expansion Premises, subject to Superior Rights and the terms and conditions
set forth in this Article 33 (the “Right of First Offer”).

33.2Offering Notice

. Prior to leasing any portion of the Expansion Premises (the “First Offer
Space”) to a third party, Landlord shall give notice to Tenant (an “Offering
Notice”) specifying Landlord’s reasonable good faith estimate of (a) the base
rent (which may include periodic increases) that Landlord proposes to charge for
the First Offer Space, based upon Landlord’s assessment of current market
conditions, and which amount may be more or less than the Base Rent set forth in
this Lease and shall be expressed on an annual per Rentable Square Footage
basis; (b) the tenant improvements, if any, Landlord proposes to install and/or
any tenant improvement allowance, if any, that Landlord proposes to pay to a

-79-

--------------------------------------------------------------------------------

 

tenant in connection with a lease of the First Offer Space; (c) the anticipated
date upon which possession of the First Offer Space will be available (the “ROFO
Target Date”); (d) the period of rent abatement, if any that Landlord proposes
to offer to a tenant in connection with a lease of the First Offer Space; (e)
the term for which Landlord proposes to lease the First Offer Space; (f) the
location and approximate Rentable Square Footage of the First Offer Space to be
leased; and (g) any other material conditions or provisions relating to the
leasing of the First Offer Space which vary from the provisions of this Lease
(the terms in the foregoing clauses (a), (b), (c) and (d) being herein
collectively referred to as “Material ROFO Economic Terms”).

33.3Lease of First Offer Space.

33.3.1Tenant’s Notice

. If Tenant wishes to lease the First Offer Space on the terms specified by
Landlord in the Offering Notice, Tenant shall so notify Landlord within ten (10)
business days after receipt thereof (the “ROFO Exercise Period”), which notice
shall be unconditional and irrevocable. Tenant may exercise its Right of First
Offer only with respect to all of the First Offer Space identified in any
Offering Notice unless otherwise agreed to by Landlord in writing.

33.3.2Terms of Lease of First Offer Space

. If Tenant timely exercises its Right of First Offer, then, subject to Section
33.4 below, the First Offer Space shall become a portion of the Premises on all
of the terms and conditions set forth in the Offering Notice and otherwise on
the terms and conditions of this Lease.

33.3.3Failure to Lease First Offer Space

.  If Tenant does not deliver its notice of exercise of its right to lease the
First Offer Space (a “ROFO Exercise Notice”) on or prior to the end of the ROFO
Exercise Period, then Tenant’s Right of First Offer will lapse with respect to
the applicable First Offer Space, Tenant shall be deemed to have rejected
Landlord’s offer (“Tenant’s ROFO Rejection”), and the Right of First Offer will
be of no further force and effect (unless and until again effective pursuant to
this Section). Upon Tenant’s ROFO Rejection, Landlord shall have the right to
lease the First Offer Space to any third party on the same terms and conditions;
provided, however, that if any of the Material ROFO Economic Terms to be paid by
or provided to such third party for the First Offer Space differ by more than
three percent (3%), on a net economic, present value basis, from the
corresponding Material ROFO Economic Terms initially offered to Tenant in the
Offering Notice, or no lease is executed between Landlord and any third party
within six (6) months after the date of the initial Tenant’s ROFO Rejection,
Landlord shall reoffer the First Offer Space to Tenant, at such varying Material
ROFO Economic Terms (as applicable) and in accordance with the procedure
contained in this Article 33 before leasing the First Offer Space to any third
party. Time is of the essence with respect to the provisions of this Section
33.3.

33.4Conditions of Exercise

. Notwithstanding any provision of this Article 33 to the contrary, if at the
time Landlord intends to lease any First Offer Space, Tenant is in default
beyond applicable notice and cure periods under any of the terms, covenants or
conditions of this Lease, Landlord shall have, in addition to all of Landlord’s
other rights and remedies provided in this Lease, the right (but not the
obligation) to terminate Tenant’s rights under this Article 33 with respect to
such First Offer Space, and in such event Landlord shall not be required to
deliver possession of such First Offer Space to Tenant.

33.5Amendment to Lease

. If Tenant leases any First Offer Space pursuant to this Article 33, Landlord
shall prepare, subject to Tenant’s reasonable approval thereof, and Tenant shall
promptly execute an amendment to this Lease to add any applicable First Offer
Space to the Premises on the terms and conditions set forth in this Article 33.

-80-

--------------------------------------------------------------------------------

 

33.6Rights Personal to Original Tenant and Permitted Assignee

. Tenant’s right to lease the First Offer Space pursuant to this Article 33 is
personal to Zynga Inc. and any Permitted  Assignee. No subtenant shall have any
right to lease First Offer Space pursuant to this Article 33.

34.Right of First Offer to Purchase.

34.1One Time Right of First Offer to Purchase

. Landlord hereby grants to Tenant a right of first offer to purchase all or a
portion of the Building (the “Right of First Offer to Purchase”) in accordance
with the terms and conditions of this Article 34.

34.2Offer Procedure.

34.2.1If at any time during the Term of this Lease (as the same may be
extended), Landlord desires to sell, convey or otherwise transfer the entirety
of the Project, or one hundred percent (100%) of the direct or indirect
ownership interests in Landlord, to an unaffiliated third party buyer (a
“Project Transfer”), and on the condition that Tenant is still the original
Tenant under this Lease (or a Permitted Assignee) and occupies at least eighty
percent (80%) of the original Premises, then Landlord shall first give written
notice (the “Purchase Offer Notice”) to Tenant of such proposed Project
Transfer. The Purchase Offer Notice shall state (a) the purchase price, (b) the
sale structure Landlord will require, taking into account tax and other
considerations which may, for example, require a sale of REIT shares but in any
event shall be the same structure Landlord will offer to other buyers in the
event Tenant does not deliver an Acceptance Notice pursuant to Section 34.2.2
below, (c) the amount of any earnest money deposit (which shall not be greater
than five percent (5%) of the purchase price), (d) the length of any due
diligence period (which shall not be less than thirty (30) days) pursuant to
which Tenant may terminate the Purchase Agreement (as defined below) for any
reason in its sole and absolute discretion and receive its earnest money
deposit, (e) the date of closing (which shall not be earlier than fifteen (15)
days after waiver or expiration of the due diligence period), (f) the place for
close of escrow, (g) the allocation of the expenses of closing between Landlord
and Tenant, (h) the responsibilities for examination of the title to the Project
being offered in connection with the Project Transfer and for issuance of title
insurance to Tenant, (i) the responsibility for delivery of a survey, if any,
and (j) other material terms and conditions of the proposed Project Transfer.

34.2.2Upon receipt of the Purchase Offer Notice, Tenant shall have the right,
for a period of ten (10) business days (the “Acceptance Period”) to exercise the
Right of First Offer to Purchase by giving Landlord written notice (“Acceptance
Notice”) that Tenant desires to purchase the Project (or if applicable one
hundred percent (100%) of the direct or indirect ownership interests in Landlord
being offered) upon the terms and conditions contained in the Purchase Offer
Notice. Tenant shall deposit with Landlord or Landlord’s escrow officer
designated in the Purchase Offer Notice, within one (1) business day of delivery
of the Acceptance Notice, a refundable earnest money deposit equal to the amount
of any earnest money deposit described in the Purchase Offer Notice (the
“Initial Deposit”). Any qualified or conditional acceptance by Tenant of the
offer set forth in the Purchase Offer Notice shall be deemed a rejection of the
offer. If Tenant fails to timely exercise the Right of First Offer to Purchase,
or fails to timely deposit the Initial Deposit as required herein, then, at
Landlord’s sole option, Tenant’s exercise of the Right of First Offer to
Purchase, and this Article 34, shall be null and void.

34.2.3Tenant shall have no Right of First Offer to Purchase and Landlord need
not provide Tenant with a Purchase Offer Notice, if an Event of Default is
continuing by Tenant under this Lease at the time a Purchase Offer Notice would
otherwise be required to be sent under this Article 34.

34.3Purchase Agreement

. If, within such ten (10) business day period, Tenant delivers an Acceptance
Notice, then Landlord and Tenant shall enter into a purchase and sale agreement
(a “Purchase

-81-

--------------------------------------------------------------------------------

 

Agreement”) that (i) incorporates the terms and conditions set forth in the
Purchase Offer Notice, (ii) is mutually acceptable to the parties and (iii) is
otherwise in a commercially reasonable form consistent with custom and practice
for the sale of commercial properties in the City of San Francisco, State of
California. Landlord will deliver to Tenant a proposed Purchase Agreement within
ten (10) days after receipt of the Acceptance Notice. The Purchase Agreement
shall permit (a) termination by Tenant at any time following a Casualty
materially and adversely affecting the Premises, and (b) ten (10) days for
Tenant to assess the length of time needed to repair the Premises for Tenant’s
Permitted Use and, if necessary, an extension of the closing date following a
Casualty so that Tenant may have the full, 10-day assessment period. In
addition, the Purchase Agreement shall provide that Tenant (or a Permitted
Assignee, if applicable) may assign the Purchase Agreement to a PSA Assignment
Party or nominate or designate a PSA Assignment Party to take title to the
interests being offered in the Purchase Offer Notice at closing, with five (5)
business days advance written notice to, but without the approval or consent of,
Landlord. Landlord and Tenant will execute and deliver the Purchase Agreement
within fifteen (15) days after delivery by Landlord of the proposed Purchase
Agreement (the “PSA Negotiation Period”), with each of them being obligated to
negotiate in good faith and having no right to request or otherwise seek any
change in the terms set forth in the Offer Notice.

34.4Rejection of Offer

. If, within the Acceptance Period, Tenant declines or fails to give the
Acceptance Notice, or Landlord and Tenant fail within the PSA Negotiation Period
to enter in the Purchase Agreement notwithstanding good faith negotiation of the
same, Landlord shall then (i) return or cause to be returned to Tenant the
Initial Deposit and (ii) have the right, at any time thereafter for a period of
twelve (12) months, to consummate a Project Transfer to any third party,
unrelated to and unaffiliated with Landlord (a “Third Party Purchaser”), without
regard to the restrictions in the Right of First Offer to Purchase set forth in
this Article 34, with the exception that the Net Effective Purchase Price may
not be less than ninety-five percent (95%) of the Net Effective Purchase Price
specified in the Purchase Offer Notice. So long as the Net Effective Purchase
Price paid by a Third Party Purchaser is not less than ninety-five percent (95%)
of the Net Effective Purchase Price specified in the Purchase Offer Notice,
Landlord shall not be obligated to give any further notice of any kind to Tenant
regarding the proposed sale to the Third Party Purchaser. If (x) the Net
Effective Purchase Price to be paid by the Third Party Purchaser is less than
ninety-five percent (95%) of the Net Effective Purchase Price specified in the
Purchase Offer Notice, or (y) at least twelve (12) months shall have passed
since the Purchase Offer Notice, then Landlord shall deliver to Tenant an
updated Purchase Offer Notice before consummating or becoming obligated to
consummate a Project Transfer to a Third Party Purchaser, provided that Tenant
shall deliver its Acceptance Notice within five (5) business days after receipt
of Landlord’s updated Purchase Offer Notice.  Upon (1) Tenant’s failing to
deliver an Acceptance Notice or failing to complete a Project Transfer after
delivering an Acceptance Notice, and (2) a Project Transfer to an unaffiliated
third party occurring, the Right of First Offer to Purchase shall terminate and
this Article 34 shall be null and void.  As used in this Agreement, the term
“Net Effective Purchase Price” shall mean the dollar cost to be paid by the
Third Party Purchaser to Landlord for the Property and the fair market value of
any work to be performed by Landlord at its expense in connection with the sale,
taking into account purchase price, prorations, and credits.

34.5Excluded Transfers

. The Right of First Offer to Purchase and the terms of this Article 34 shall
not apply to (a) any sales, transfers, conveyances, or encumbrances of the
Building, or any part thereof, in connection with the financing or refinancing
thereof, by Landlord, including, without limitation, any sale by foreclosure or
deed in lieu of foreclosure, (b) any sales, transfer, conveyances of the
Building, or any part thereof, to or from Landlord and any Landlord Affiliate,
(c) any sales, transfers, conveyances, assignments, financing, refinancing or
restructuring of any direct or indirect interest in Landlord to or from any
Landlord Affiliate or (d) any sales, transfers, conveyances or encumbrances of
the Building, or any part thereof, in connection with a sale by Landlord and/or
Landlord Affiliates of multiple properties of which the Building, or any part
thereof, is only a portion; provided that any of the foregoing sales, transfers,
conveyances, financings, refinancings, restructurings or encumbrances are made
for a good faith business

-82-

--------------------------------------------------------------------------------

 

purpose and not, whether in a single transaction or in a series of transactions,
entered into as a subterfuge to evade Landlord’s obligations set forth in this
Article 34.

34.6Condition of Title

.  If Tenant gives an Acceptance Notice, title to the real property interests
being offered in the Purchase Offer Notice Premises shall be conveyed from
Landlord to Tenant by grant deed (the “Deed”), in a form reasonably satisfactory
to the parties, subject to: (i) a lien to secure payment of real estate taxes
and assessments not yet due and payable; (ii) this Lease; and (iii) any
exceptions, reservations, easements or encumbrances of record which are approved
by Tenant in accordance with the Purchase Agreement. Notwithstanding anything to
the contrary contained herein, in no event shall Landlord have any obligation to
remove any title exceptions disapproved by Tenant other than “Mandatory Cure
Items”, defined herein as (a) liens or encumbrances affecting the interests
being offered in the Purchase Offer Notice which secure an obligation to pay
money (including any financing obtained by Landlord, any taxes or assessments
due prior to the closing of the sale and any mechanic’s or judgment liens); and
(b) any exceptions to title and survey created by Landlord on or after the date
of the Purchase Agreement without the prior written consent of Tenant. Landlord
shall be obligated to remove any title exceptions that are Mandatory Cure Items.
In the event Tenant disapproves, and Landlord does not elect to remove, any
title matters other than those described in clauses (a) and (b) of the preceding
sentence, Tenant shall either (x) waive its disapproval and accept title to the
Project subject to the disapproved items without any adjustment to the purchase
price, or (y) terminate the Purchase Agreement and receive a return of the
Initial Deposit.

34.7Right to Effect a Like Kind Exchange

. At the option of either party, the electing party may elect to consummate the
purchase and sale as a like-kind exchange pursuant to Section 1031 of the
Internal Revenue Code of 1986, as amended. If a party so elects, the other party
shall cooperate with the electing party, executing such documents and taking
such action as may be reasonably necessary in order to effectuate this
transaction as a like-kind exchange; provided, however, that (i) the other
party’s cooperation hereunder shall be without cost or expense to such party;
(ii) the electing party shall bear all costs and expenses in connection with any
such exchange transaction in excess of the costs and expenses which would have
otherwise been incurred in acquiring the Project by means of a straight
purchase, so that the net effect to the other party shall be identical to that
which would have resulted had the transaction closed on a purchase and sale
basis; (iii) the other party shall not be required to acquire or take title to
(or agree to acquire to take title to) any other property in connection with
such exchange; (iv) the closing shall not be delayed; and (v) the electing party
shall indemnify, defend and hold the other party harmless from any and all
Claims which the other party may incur or sustain, directly or indirectly,
related to or in connection with, or arising out of, the consummation of the
transaction as a like-kind exchange as contemplated hereunder.

34.8Broker’s Commission

. Each party warrants and represents that it has not engaged the services of or
had contacts with any licensed real estate broker or finder in connection with
the Right of First Offer to Purchase in a manner sufficient to provide any such
real estate broker or finder with a basis for claiming to be the procuring cause
of the transactions contemplated by this Article 34, and each party shall
indemnify, defend and hold the other harmless of and from any obligation to pay
a commission or finder’s fee to any such broker or finder based upon contacts
between any such person and the indemnifying party, together with any other
costs or expenses, including reasonable attorneys’ fees, incurred by the
indemnified party in connection with such claim.

34.9No Implied Obligation

. Nothing contained in this Article 34 is intended to imply or create any
obligation of Landlord to sell any portion of or all of the Premises to any
person at any time. The Right of First Offer to Purchase will be exercisable by
Tenant if, and only if Landlord elects in its discretion to sell all or any
portion of the Project.

-83-

--------------------------------------------------------------------------------

 

34.10Personal to Original Tenant and Permitted Assignees

. Notwithstanding anything set forth in this Lease to the contrary, the Right of
First Offer to Purchase shall be personal to Zynga Inc. and any Permitted
Assignee and may be exercised by the Tenant or any Permitted Assignee. No
subtenant shall have any right to exercise the Right of First Offer to Purchase
granted herein.

34.11Time of Essence

. Time is of the essence with respect to the provisions of this Article 34.

35.Rooftop Parking Area; Terrace and Dog Run.

35.1Use

. Subject to the applicable terms and conditions contained in this Lease
(including Article 10 and this Article 35), Tenant shall have the right to use a
portion of the rooftop level of the Parking Garage for an outside terrace,
including a dog run, within an area not to exceed Two Thousand (2,000) square
feet and in the location being used for such outside terrace and dog run as of
the Lease Date (the “Parking Garage Roof Space”), provided that the change in
use of the Parking Garage Roof Space as an outside terrace or dog run does not
impair or diminish (now or in the future) the use of the Parking Garage
(including the roof top level) for parking under Applicable Laws or governmental
approvals or permits in effect as of the Lease Date. The Parking Garage Roof
Space shall be used solely by Tenant and Tenant Parties, and in no event shall
it be open to the public.

35.2Improvements to Parking Garage Roof Space

. Subject to obtaining all governmental approvals and permits and compliance
with Applicable Laws, Tenant, at Tenant’s expense may improve the Parking Garage
Roof Space for Tenant’s intended use thereof as a terrace and dog run. The plans
and specifications for improvements to the Parking Garage Roof Space shall be
subject to Article 10.  Tenant acknowledges that Landlord may withhold its
approval of any proposed plans that, in Landlord’s reasonable discretion, would
impair the structural elements of the Parking Garage. Landlord makes no
representations or warranties regarding the suitability of the Parking Garage
for construction of the improvements, the likelihood of or conditions to
obtaining permits therefor, or the estimated costs of construction or
maintenance, and Tenant shall conduct its own investigation with respect to such
matters.

35.3Protection of Project

. Tenant shall protect the Building from damage, and shall perform all
installations, repairs and maintenance and use the Parking Garage Roof Space in
a manner so as to keep in full force and effect any warranties concerning the
Project. In all cases, Tenant shall use the contractor reasonably approved by
Landlord (and failure to respond within ten (10) business days following a
request for approval shall be deemed approval) to perform any penetration or
other work that may affect the integrity of the Project. Tenant shall not at any
time exceed the maximum load capacity of the Parking Garage Roof Space, and any
damage to the Parking Garage Roof Space or any other portions of the Project
resulting from Tenant’s installation, construction, maintenance, or use of the
terrace and dog run on the Parking Garage Roof Space, shall be repaired by
Tenant at Tenant’s expense. Landlord reserves the right to temporarily deny or
restrict access to the Parking Garage Roof Space from time to time as is
reasonably necessary or appropriate in connection with the repair, replacement,
alteration or improvement of the Project.

35.4Use and Maintenance.

35.4.1Restrictions on Use

. Tenant, at Tenant’s expense, shall comply with all Applicable Laws relating to
the construction, installation, maintenance, operation and use of the Parking
Garage Roof Space and the Building Rules. Tenant agrees not to (i) cause,
maintain or permit any nuisance in, on, or about the Parking Garage Roof Space,
(ii) create any safety hazard or (iii) permit music, noises, odors, lights, or
other installations or activities that would unreasonably annoy or interfere
with any other occupants of the Building or otherwise be inconsistent with
Comparable Buildings. Smoking shall be permitted within the Parking Garage Roof
Space if and to the extent permitted by Applicable Laws.

-84-

--------------------------------------------------------------------------------

 

35.4.2Scope of Approvals

. All furniture and other personal property shall be adequately attached or
otherwise installed so as not to create a safety hazard.

35.4.3Maintenance and Furnishings

. Tenant, at Tenant’s expense, shall at all times maintain the Parking Garage
Roof Space and all elements thereof in good, clean and sightly condition and
repair. Tenant shall provide suitable receptacles for collecting trash on the
Parking Garage Roof Space.

35.4.4Performance of Other Obligations

. In no event shall Tenant’s obligation to pay Rent or to perform any of its
other obligations under this Lease unrelated to the Parking Garage Roof Space be
affected by requirements imposed by governmental authorities or the Building
Rules imposed by Landlord with respect to the Parking Garage Roof Space or
Tenant’s inability to use or restricted use of the Parking Garage Roof Space for
any reason.

35.5Costs.

35.5.1Charges for Parking Roof Space

. Tenant shall pay all Parking Charges attributable to any parking spaces that
are eliminated by use of the Parking Garage Roof Space pursuant to this Article
35. Such Parking Charges shall constitute Rent hereunder and shall be payable in
advance, at the same time and in the same manner as provided in Section 30.1
above.

35.5.2Reimbursement of Costs

. In addition to other costs specified herein, Tenant shall reimburse Landlord
within thirty (30) days after request (together with reasonable supporting
documentation) for any incremental increase in trash removal costs incurred by
Landlord above Landlord’s normal trash removal costs in connection with the
remainder of the Premises as a result of or in connection with the Parking
Garage Roof Space.

35.6Conditions to Continued Use

. Tenant’s right to use the Parking Garage Roof Space pursuant to this Article
35 shall not be separately assigned or subleased other than in connection with
an assignment of the Lease or a sublease of all or any portion of the Premises.

35.7Lease Provisions

. The term “Premises” shall include the Parking Garage Roof Space for all
purposes of this Lease (other than the payment of Base Rent and the calculation
of percentages and figures based upon the Rentable Square Footage of the
Premises, including Tenant’s Percentage Share). Without limiting the generality
of the foregoing, Tenant shall cause the insurance required pursuant to Article
14 to cover its use of the Parking Garage Roof Space, and Tenant agrees that the
waiver and indemnification contained in Articles 15 and 16 shall apply to the
use, installation, repair and maintenance of the Parking Garage Roof Space.
Tenant assumes all liability and risk related to its use of the Parking Garage
Roof Space and damage to the Parking Garage Roof Space or personal property
thereon from any cause whatsoever, including, but not limited to, theft,
vandalism or damage by the elements, except to the extent caused by the
negligence or willful misconduct of Landlord or any Landlord Parties (which
liability shall be subject to Article 15).

36.Tenant’s Rooftop and Other Equipment.

36.1Grant of License

. Subject to the applicable terms and conditions contained in this Lease
(including Article 10 above and this Article 36), Tenant shall have a license
(the “Roof License”), at no additional charge to Tenant, to install, operate,
maintain and use, during the Term: (a) telecommunications antennae, microwave
dishes, satellite dishes, cell phone boosters, an Additional Generator (in
accordance with Section 7.10) and other communications equipment to serve
Tenant’s business in the Premises (collectively, “Rooftop Equipment”) on the
roof of the Building in the location specified on Exhibit A-5 attached hereto
(the “Roof License Area”); and (b) connections for the Rooftop Equipment for (i)
electrical

-85-

--------------------------------------------------------------------------------

 

wiring to the Building’s existing electrical supply and (ii) cable or similar
connection necessary to connect the Rooftop Equipment with Tenant’s related
equipment located in the Premises. The routes or paths for such wiring and
connections shall be through the Building’s existing risers, conduits and
shafts, subject to reasonable space limitations and Landlord’s Building Rules
for use of such areas, and in all events subject to Article 10 above (such
routes or paths are collectively referred to as the “Cable Path” and all such
electrical and other connections are referred to, collectively, as the
“Connections”). The Rooftop Equipment and Connections are collectively referred
to as the “Equipment”. All costs associated with the design, fabrication,
engineering, permitting, installation, screening, maintenance and repair of the
Rooftop Equipment shall be borne solely by Tenant. Tenant shall not utilize the
Equipment or the License Area as a direct means of generating revenue (as
distinguished from utilizing the Equipment to generate revenue through the
conduct of Tenant’s business, which shall be permitted).

36.2Interference

. Without limiting the generality of any other provision hereof, Tenant shall
install, maintain and operate the Equipment in a manner so as to not cause any
material adverse electrical, electromagnetic, radio frequency or other material
adverse interference with the use and operation of any: (a) television or radio
equipment in or about the Project; (b) transmitting, receiving or master
television, telecommunications or microwave antennae equipment currently or
hereafter located in any portion of the Project; or (c) radio communication
system now or hereafter used or desired to be used by Landlord or any current
licensee or tenant of Landlord (and, to the extent commercially reasonable, any
future licensee or tenant of Landlord, but only provided that the same does not
impair the functionality of Tenant’s Equipment). Upon notice of any such
interference, Tenant shall cooperate with Landlord to (i) identify the source of
the interference and (ii) correct the interference to the reasonable
satisfaction of Landlord. If any such interference caused by Tenant has not been
corrected within thirty (30) days after notice to Tenant, or such longer period
as may be reasonably necessary to correct the interference provided Tenant
commences to cure such interference within such thirty (30) day period and
thereafter diligently prosecutes such cure to completion, then Landlord may (A)
require Tenant to remove the specific Equipment causing such interference, or
(B) eliminate the interference at Tenant’s expense. If the equipment of any
other party causes interference with the Equipment, Tenant shall reasonably
cooperate with such other party to resolve such interference in a mutually
acceptable manner.

36.3Roof Repairs

. If Landlord desires to perform roof repairs and/or roof replacements to the
Building (the “Roof Repairs”), Landlord shall give Tenant at least ten (10)
business days’ prior written notice of the date Landlord intends to commence
such Roof Repairs (except in the event of an emergency, in which event Landlord
shall furnish Tenant with reasonable notice in light of the circumstances),
along with a description of the work scheduled to be performed, where it is
scheduled to be performed on the roof, and an estimate of the time frame
required for that performance. Tenant shall, within ten (10) business days
following receipt of such notice, undertake such measures as it deems suitable
to protect the Equipment from interference by Landlord, its agents, contractors
or employees, in the course of any Roof Repairs.

36.4Rules and Regulations

. Without limiting the applicable provisions of this Lease, Tenant’s use of the
roof or setback areas of the Building for the installation, operation,
maintenance and use of the Equipment shall be subject to the terms and
conditions contained in the Rooftop Work Rules and Regulations attached hereto
as Exhibit B-2.

36.5Transfer of Rights

. Tenant’s rights under this Article 36 may be assigned or transferred to
Permitted Transferees or other Transferees approved by Landlord pursuant to
Article 17 in connection with an assignment or sublease so long as the total
License Area used by Tenant, Permitted Transferees or such other approved
Transferees does not exceed Tenant’s Percentage Share of the total roof area
that may be used for Rooftop Equipment.

-86-

--------------------------------------------------------------------------------

 

37.Sidewalk Areas

. Subject to the applicable terms and conditions of this Article 37, Tenant
shall be allowed to create an outdoor seating area for use by Tenant’s employees
on the sidewalk contiguous to the Eighth Street side of the Building in the
location depicted on Exhibit A-6 (the “Sidewalk Area”). Tenant’s use of the
Sidewalk Area is subject to Tenant’s compliance, at its sole cost and expenses,
with all Applicable Laws. Tenant shall not be obligated to pay any Rent for the
use of the Sidewalk Area. Tenant may, at Tenant’s sole option, make
modifications to the Sidewalk Area (including, but not limited to, the addition
of planters) and may place in the Sidewalk Area tables, chairs, umbrellas, and
planters provided Tenant obtains any governmental approvals and permits for such
modifications and any modifications are made in accordance with Article 10. All
furniture and other personal property shall be adequately attached or otherwise
installed so as not to create a safety hazard. Tenant, at its cost and expense,
shall keep the Sidewalk Area and the sidewalk area immediately surrounding it
neat and clean of all trash, debris and food stains for a neat, clean and
presentable appearance. In the event Tenant fails to so maintain the Sidewalk
Area and the sidewalk area immediately surrounding it, then Landlord shall
notify Tenant, and Tenant shall promptly remedy the issue without cost to
Landlord. Tenant’s failure to remedy the issue to Landlord’s reasonable
satisfaction within five (5) days of notice thereof shall permit Landlord to
thereafter remedy the issue at Tenant’s expense, which shall be payable to
Landlord within thirty (30) days after Landlord’s demand for reimbursement for
the reasonable cost thereof as Additional Rent. Tenant shall cause the insurance
required pursuant to Article 14 to cover its use of the Sidewalk Area, and
Tenant and Landlord agree that the waiver and indemnification contained in
Articles 15 and 16 shall apply to the use, installation, repair and maintenance
of the Sidewalk Area. Tenant assumes all liability and risk related to its use
of the Sidewalk Area and damage to personal property thereon from any cause
whatsoever, including, but not limited to, theft, vandalism or damage by the
elements.

38.Cafeteria and Brew Pub.

38.1Use

. Tenant may use and operate the cafeteria in existence in the Premises as of
the Commencement Date (the “Cafeteria”), and the brew pub in existence in the
Common Area as of the Commencement Date (the “Brew Pub”), in accordance with its
past practices, including without limitation to serve employees and invitees of
Tenant [***], subject to the terms hereof. Tenant, at Tenant’s expense, shall
obtain and maintain all governmental permits and licenses necessary to operate
the Cafeteria and Brew Pub and shall comply with all Applicable Laws relating to
the maintenance, operation and use thereof and the Building Rules, and shall
indemnify Landlord and Landlord’s Indemnitees with respect to any Claims based
on a failure to do so.

(a)Because the Brew Pub is located in the Common Area, Tenant shall have a
license (the “Brew Pub License”), to allow, at no charge to Tenant, the Brew Pub
to remain in its current location. Tenant shall indemnify, defend and hold
Landlord harmless from and against any Claims, which result from or arise out of
the use of the Brew Pub by Tenant or any other Tenant Parties or the parties
described hereinabove, except to the extent such Claims are caused by the
negligence or willful misconduct of Landlord. Landlord acknowledges that the
equipment in the Brew Pub is Tenant’s personal property.  

(b)[***]

(c)[***]

38.2Operation

. Tenant acknowledges that, in the absence of adequate preventive measures, the
Cafeteria could create objectionable fumes, vapors or odors, pests, unreasonable
noise and other conditions that would cause annoyance to and disruption of the
other tenants and occupants of the Project. Accordingly, as a material
inducement to Landlord to enter into this Lease, Tenant agrees as follows:

-87-

--------------------------------------------------------------------------------

 

38.2.1Tenant shall: (i) furnish, install and maintain ventilation, exhaust and
drainage systems serving the Cafeteria to the extent required by Applicable Laws
and provide such other exhaust, cleaning or similar systems necessary to prevent
any offensive smoke, fumes, vapors, offensive odors or other offensive
substances from emanating from the Cafeteria as more fully set forth below; (ii)
fireproof all window treatments in the Cafeteria, including, without limitation,
draperies and curtains to the extent required by Applicable Laws, and submit to
Landlord, upon Landlord’s reasonable request, current certificates evidencing
such fireproofing; and (iii) operate the Cafeteria in a clean and sanitary
manner so as to prevent infestation by pests, and, in addition, whenever there
shall be evidence of any infestation, employ contractors reasonably approved by
Landlord to eliminate the infestation.

38.2.2Tenant shall install grease traps/interceptors located within the
Cafeteria as required by Applicable Laws for all food preparation areas having
pot sinks or any grease-producing appliances that discharge into the waste
system. Tenant shall be responsible for the proper care, cleaning and
maintenance of the grease traps located within the Cafeteria and any piping
required therefor in accordance with all Applicable Laws. Tenant shall follow
any reasonable recommendations of Tenant’s grease trap maintenance provider
regarding the maintenance of the grease traps, including any recommended
chemical treatments and any recommended intervals for the emptying and/or
hydrojetting of the grease traps and connecting pipes. Landlord shall have the
right to oversee any work performed by a grease trap maintenance provider.
Tenant, as Additional Rent, shall be liable for the actual, out-of-pocket cost
of any maintenance to or repairs of any of the Building pumps and pipes
reasonably documented by Landlord to the extent necessitated by Tenant’s failure
to comply with the terms and conditions of this provision.

38.2.3If, in the reasonable opinion of Landlord, offensive odors are escaping
from the Cafeteria into the Project, Landlord shall promptly notify Tenant and
Tenant shall use diligent efforts to cure such situation. If such objectionable
odors continue to escape from the Cafeteria into the Project after notice from
Landlord, then Tenant shall have thirty (30) days to commence to cure such
situation and thereafter shall diligently prosecute such cure to completion.

38.2.4Tenant shall install such filters and shafts as required by Applicable
Laws. Tenant shall be responsible for the proper care, cleaning and maintenance
of the filters and shafts located within the Cafeteria, or exclusively serving
the Cafeteria, in accordance with all Applicable Laws, and shall procure a
qualified maintenance contractor reasonably approved by Landlord under a
commercially reasonable maintenance contract for regular maintenance of the
shafts. Tenant shall, at its own expense, cause any such filters to be cleaned
on a monthly basis and any such shafts on an annual basis. Tenant shall follow
any reasonable recommendations of Tenant’s shaft maintenance provider regarding
the maintenance of the shafts.

38.2.5If Tenant shall at any time serve alcoholic beverages in the Cafeteria or
Brew Pub, Tenant shall, at its sole cost and expense, provide and maintain all
licenses and/or permits required by Applicable Laws and shall at all times
comply with Applicable Law related to the service of alcoholic beverages.
Subject to this Section 38.2.5, Tenant shall have the right to serve alcoholic
beverages within the Project. At all times during the Lease Term during which
Tenant serves alcoholic beverages of any kind, Tenant, at its expense, shall
maintain an insurance policy or endorsement covering liability related to the
serving of alcoholic beverages, which policy or endorsement shall be in form and
content reasonably acceptable to Tenant and Landlord. All alcohol served at the
Project shall be consumed within the Project.

38.2.6Notwithstanding any provision of this Lease to the contrary (other than
this Section 38.2.6), to the extent not a violation of Applicable Laws or other
currently existing leases of space in the Project in effect as of the date of
this Lease, Tenant may at any time, cease operating the Cafeteria, and subject
to the provisions of Article 10, (i) remove the improvements in the Cafeteria
and (ii) install

-88-

--------------------------------------------------------------------------------

 

improvements customary for general office use in the former Cafeteria; provided,
however, that if Tenant, after ceasing such operations, intends either to
commence using the Cafeteria space for office use or to leave such space
non-operational, Tenant shall so notify Landlord in writing, and Landlord shall
have the option, by giving written notice to Tenant within fifteen (15) business
days after receipt of such notice, to recapture the Cafeteria space.  Such
recapture shall cancel and terminate this Lease with respect to such Cafeteria
space and automatically reduce the number of Tenant’s parking spaces on a
proportional basis as of the date which is ninety (90) days after Landlord’s
written notice.  In the event of such a recapture by Landlord, the Base Rent
reserved herein with respect to the recaptured space (at the rate provided
therefor in the Basic Lease Information) shall therefore terminate, and the
balance of the Rent reserved herein which is a function of rentable square
footage shall be prorated on the basis of the number of rentable square feet
retained by Tenant in proportion to the number of rentable square feet contained
in the Premises, and this Lease as so amended shall continue thereafter in full
force and effect, and upon request of either party, the parties shall execute
written confirmation of the same.  Notwithstanding anything to the contrary
contained in this Lease, in the event of such a recapture by Landlord, Tenant
shall have no obligation to remove any improvements from the Cafeteria or
restore the same.

38.2.7Without limiting Section 7.7 above, Tenant shall cause all Cafeteria
refuse to be sorted for recycling so that it complies with all Applicable Laws,
and specifically so that it complies with all San Francisco city and county
recycling requirements without the need for additional sorting required by
Building janitors.  Any costs incurred by Landlord as a result of Tenant’s
failure to comply with this requirement shall be paid by Tenant.

38.2.8[***]

38.3[***]

 

38.4Concourse Floor Leasing Restriction.

In the event Landlord enters into one or more leases, licenses or other
occupancy agreements for any portion of the concourse floor on the west side of
the Building, (i) Landlord shall use commercially reasonable efforts to cause
such tenant to enter into a contract with Tenant in a form prepared by Tenant
[***] for use of the Cafeteria (a “Cafeteria Agreement”), provided that Landlord
shall not be required to agree to change the material terms of such lease,
license or other occupancy agreement in order to cause such tenant to enter into
a Cafeteria Agreement, and (ii) in the event such tenant fails to enter into a
Cafeteria Agreement, (a) such leases, licenses or other occupancy agreements
shall contain a provision (a “Cafeteria Restriction”) prohibiting the other
parties thereto from using the Cafeteria unless the occupant executes a
Cafeteria Agreement, and (b) Landlord shall be responsible at Landlord’s sole
cost and expense to install a physical barrier or a point-of-sales system in the
Cafeteria (“Cafeteria Enforcement Measures”) prior to the commencement of such
lease, license or other occupancy agreement (or at such other time as approved
of by Tenant in its sole and absolute discretion), in order to minimize the risk
of any breach of the Cafeteria Restriction. Tenant shall have the right to
reasonably approve (i) any Cafeteria Enforcement Measures prior to installation
and (ii) any plans and specifications and material changes thereto for such
Cafeteria Enforcement Measures.  Landlord shall take commercially reasonable
steps necessary to minimize interference with Tenant’s operations during any
installation of Cafeteria Enforcement Measures. Tenant acknowledges that the
foot traffic flow in and around the Cafeteria will be affected by the approved
Cafeteria Enforcement Measures and agrees not to object thereto. Notwithstanding
any other provision of this Lease to the contrary, Landlord shall be solely
responsible for all hard and soft costs in connection with the Cafeteria
Enforcement Measures, and the same shall not be reimbursed by Tenant as
Additional Rent or otherwise.  In the event any tenant which has not entered
into a Cafeteria Agreement with Tenant violates the Cafeteria Restriction,
Tenant may elect to provide written notice thereof to Landlord and Landlord
shall thereafter be responsible to promptly commence taking, and diligently
complete, such actions as may be necessary to cause such violations to cease,
which actions may include but not be limited to strict enforcement of the
Cafeteria

-89-

--------------------------------------------------------------------------------

 

Restriction through remedies provided at law or in the applicable tenant’s
lease, license or other occupancy agreement.

38.5REIT Considerations.

Tenant acknowledges that it has been advised that an indirect owner of Landlord
(the “Affiliate REIT”) has elected (or will elect) to be subject to the federal
income tax rules applicable to REITs.  For purposes of this Section 38.5, the
term “REIT” means a real estate investment trust for federal income tax purposes
as described in Sections 856 through 859 of the Internal Revenue Code of 1986,
as amended, and the term “TRS” means be a taxable REIT subsidiary within the
meaning of Section 856(l) of the Internal Revenue Code of 1986, as amended.  Due
to certain REIT considerations, the parties acknowledge and agree as follows,
for so long as (and whenever) the Cafeteria is being operated in the Premises;
provided that in the event that the Cafeteria ceases to be operated in the
Premises, this Section 38.5 shall terminate and be absolutely null and void and
of no force or effect whatsoever (unless and until such Cafeteria operations are
resumed):

(a)Subject to Landlord’s written notice to Tenant that the Affiliate REIT has
purchased an interest in Tenant, Tenant shall make a joint election on IRS Form
8875 with the Affiliate REIT to be a TRS of the Affiliate REIT effective no
later than the closing date of when Landlord acquires the Project from Tenant’s
wholly-owned subsidiary.

(b)Any Permitted Transferee that is a Tenant Affiliate that becomes the tenant
of that portion of the Premises that includes the Cafeteria shall be either (i)
treated as an entity that is disregarded as a separate entity from Tenant for
U.S. federal income tax purposes (a “Zynga DRE”) or (ii) a corporation for U.S.
federal income tax purposes (A) with respect to which at all relevant times
Tenant satisfies the stock ownership requirements of Section 856(l)(2) of the
Internal Revenue Code of 1986, as amended, and (B) that makes a joint election
with the Affiliate REIT to be a TRS of the Affiliate REIT effective no later
than the date on which such Permitted Transferee becomes the new tenant (any
such corporation, a “Zynga Subsidiary TRS”).

(c)Without Landlord’s consent, Tenant shall not assign any agreement for the use
of the Cafeteria by any other tenant of the Project (a “Cafeteria Use
Agreement”) or cause any person other than Tenant to enter into a Cafeteria Use
Agreement unless such assignee or other person is either a Zynga DRE or a Zynga
Subsidiary TRS.

(d)If Tenant either Transfers this Lease to, or a Cafeteria Use Agreement is
assigned to or entered into by, any person that is not eligible (or becomes
ineligible) to be a TRS of the Affiliate REIT or that refuses to elect to be
(and maintain its status as) a TRS of the Affiliate REIT, in each case beginning
no later than the effective date of such Transfer or assignment or entering
into, then Landlord shall have the right to require that the Cafeteria shall not
be made available for the use of any tenant of the Project other than Tenant and
its Permitted Transferees that are Tenant Affiliates.

(e)None of Tenant, any Zynga DRE and any Zynga Subsidiary TRS shall (i) directly
or indirectly operate or manage a lodging facility or a health care facility or
(ii) directly or indirectly provide to any other person (under a franchise,
license, or otherwise) rights to any brand name under which any lodging facility
or health care facility is operated, in each case within the meaning of Section
856(l)(3) of the Internal Revenue Code of 1986, as amended.

(f)The parties hereby agree that it shall be deemed to be reasonable under this
Lease and under any Applicable Laws for Landlord to withhold consent to any
proposed Transfer that Landlord has the right to consent to in accordance with
Article 17 if Landlord determines that such proposed Transfer could cause the
Affiliate REIT to recognize income that is treated as non-qualifying income for
purposes of the gross income tests applicable to REITs under the Internal
Revenue Code of 1986, as amended.

-90-

--------------------------------------------------------------------------------

 

39.Tenant Competitors

.

(a)Without Tenant’s prior written consent, which consent Tenant may withhold in
its sole and absolute discretion, during the Term, (i) Landlord shall not enter
into a new lease, license or other agreement for space in the Project with any
tenant or other party whose business division to be in the Building is readily
determinable to be online social gaming, game development, or game publishing
(each a “Tenant Competitor”), (ii) with respect to any lease entered into by
Landlord on or before the Lease Date, take any affirmative action to consent to
or approve of any tenant or other occupant of the Building assigning its lease,
license or other agreement for space in the Project or subletting any portion of
its premises (an “Occupancy Agreement”) to any Tenant Competitor, if Landlord
has the right under such lease, in its sole and absolute discretion, to
disapprove or withhold its consent to the same, or (iii) with respect to any
lease entered into by Landlord following the Lease Date, permit any tenant or
other occupant by the terms of such lease or otherwise to enter into any
Occupancy Agreement with any Tenant Competitor. The determination of whether any
person or entity is a Tenant Competitor shall be made as of the time Landlord
proposes to enter into the applicable Occupancy Agreement. Landlord shall not be
deemed to have violated this Section if any tenant, licensee or other occupant
of the Project assigns its rights under any Occupancy Agreement to a Tenant
Competitor by merger, acquisition or other similar corporate transaction over
which Landlord has no approval rights by the terms of such lease.

(b)Any leases, licenses or other occupancy agreements for any portion of the
Project entered into after the date hereof shall contain a provision (a
“Competition Restriction”) prohibiting the tenant or other parties thereto from
using its premises for online social gaming, game development, or game
publishing unless the same is a minor use or merely ancillary to other uses
non-game uses, or from assigning their lease(s) or subleasing or licensing their
premises to a Tenant Competitor whose business division to be in the Building is
readily determinable to be online social gaming, game development, or game
publishing.  In the event any tenant violates a Competition Restriction under
its lease, license or other occupancy agreement, Landlord shall promptly
commence taking and shall pursue to completion such actions within its control
as may be necessary to cause such violations to cease, which actions may include
but not be limited to strict enforcement of the Competition Restriction through
remedies provided at law or in the applicable tenant’s lease.

(c)If Tenant believes Landlord has violated this Section 39, Tenant shall so
notify Landlord in writing and Landlord shall have a period of sixty (60) days
from receipt of such notice within which to cure such breach.  The restrictions
set forth in this Article 39 shall automatically terminate: (a) if the original
named Tenant under this Lease shall assign this Lease to other than a Permitted
Assignee, or (b) at such time as more than eighty percent (80%) of the Premises
has been subleased other than to Permitted Transferees, or (c) if at any time
the Tenant’s (whether or not a Permitted Assignee) primary business ceases to be
online social gaming. Once terminated in accordance with the preceding sentence,
the restriction set forth in this Article 39 shall be of no force or effect for
the balance of the Term including Extension Terms, notwithstanding any
subsequent change in circumstance with respect to Tenant or any Permitted
Transferee, any Tenant Competitor, or otherwise.

40.Dogs.

40.1General Conditions

. Subject to the provisions of this Article 40, and the Building Rules, Tenant
shall be permitted to have dogs in the Premises. Dogs may be brought into the
Building only through (a) the entrance located at the Eighth Street entrance or
(b) the elevator designated for Tenant’s exclusive use and shall immediately be
taken to the Premises via the most westerly elevator. All dogs shall be under
the physical control and supervision of Tenant’s employees at all times and must
be on leashes while in any area of the Project outside of the Premises,
including, but not limited to, interior and exterior Common Areas. All dogs
brought into the Premises shall have been properly vaccinated, and Tenant shall
provide

-91-

--------------------------------------------------------------------------------

 

Landlord with satisfactory evidence of such vaccinations within two (2) business
days after receipt of a written request from Landlord, or Tenant will not be
permitted to bring the applicable dog for which Tenant cannot provide such
evidence into the Premises. Tenant shall diligently endeavor to prevent any
objectionable dog-related noises or odors to emanate from the Premises. Tenant
shall diligently endeavor to prevent dogs from relieving themselves of bodily
waste inside the Building or any landscaped area of the Project. Tenant shall
immediately cause all bodily waste from dogs brought into the Project by Tenant
Parties to be placed in plastic bags and disposed of in trash receptacles
designated by Landlord. Tenant shall not allow any dog in the Premises or the
Project if such dog has previously exhibited dangerously aggressive behavior.
Tenant shall diligently endeavor to prevent any dogs to unreasonably interfere
with other tenants or those having business in the Building.

40.2Costs and Expenses

. In addition to other costs specified herein, Tenant shall reimburse Landlord
within thirty (30) days after written request from Landlord (together with
reasonable supporting documentation) for any incremental increase in janitorial
or trash removal costs incurred by Landlord above Landlord’s normal janitorial
expenses in connection with the remainder of the Building as the result of
allowing dogs into the Project.

40.3Insurance; Indemnity

. Tenant shall cause the insurance policies required to be maintained pursuant
to Article 14 above to contain specific coverage for any Claims arising from or
in connection with dogs brought into the Premises, the Project or the Parking
Garage by Tenant Parties, and Tenant shall provide Landlord with satisfactory
evidence of such coverage within two (2) business days after receipt of written
request from Landlord. Without limiting the provisions of Article 16 above,
Tenant hereby agrees to protect, defend, indemnify and hold Landlord and the
other Indemnitees, and each of them, harmless from and against any and all
Claims arising from or connected in any way with dogs brought into the Premises,
the Project or the Parking Garage by Tenant Parties (except, with respect to any
Indemnitee, to the extent caused by the negligence or willful misconduct of such
Indemnitee and not covered by the insurance required to be carried by Tenant
under this Lease or except to the extent such limitation on liability is
prohibited by Applicable Laws), including (a) any violation of Applicable Laws,
(b) any personal injuries or property damage and (c) any maintenance or repair
costs. The foregoing indemnity shall survive the expiration, or earlier
termination of this Lease.

40.4Rights Not Personal to Original Tenant

. Tenant’s right to bring dogs into the Premises pursuant to this Article 40 is
not personal to the original named Tenant under this Lease.  If Tenant shall
assign this Lease or sublet all or any portion of the Premises, then such
assignee or subtenant shall have the right to brings dogs into the Premises,
subject to this Article 40.

41.Intentionally Omitted

.  

42.Signs; Bird Netting.

42.1Building Directory

. Landlord shall, at no cost to Tenant, reserve a pro-rata share of space on the
computerized Building directory displaying the name of tenants for purposes of
identifying Tenant’s name. Tenant shall have the right, from time to time, to
change the name or names set forth in such directories.

42.2Interior Signage

.  Tenant shall have the right to maintain its identifying signage existing as
of the Lease Date in the elevator lobby of each floor of the Building on which
any portion of the Premises is located, which signage shall (at Tenant’s option)
incorporate Tenant’s name, logo or other identifying marks and shall otherwise
comply with the Building’s standard signage program. Any subsequent identifying
signage shall be procured and installed by Landlord at Tenant’s expense. Tenant,
at its sole cost, may maintain its existing signage in place as of the Lease
Date inside the Premises, and may make any

-92-

--------------------------------------------------------------------------------

 

change it wishes if such changes are not visible from the exterior of the
Building provided such signage shall comply with all Applicable Laws.

42.3Exterior Signs

. Tenant shall retain all signage rights for the Building, except as explicitly
provided in tenant leases at the Project existing as of the Lease
Date.  Landlord shall not place, or permit to be placed (except as explicitly
provided in tenant leases existing as of the Lease Date), on any portion of the
exterior of the Building any sign, placard, lettering, banner, displays,
graphic, decor or other advertising or communicative material which bears the
name or logo or any other identifying marks of any Tenant Competitors without
Tenant’s prior written approval, which approval may be withheld in Tenant’s sole
and absolute discretion.

42.3.1LED Signage

. Beginning as of the Lease Date, Tenant shall have the exclusive right to use,
control and display messages, graphics or other displays on the two (2) LED
electronic message boards currently located on the exterior of the Building
(“LED Signs”) to display advertisements and other non-offensive messages,
graphics or other displays. Subject to the foregoing, Landlord shall have no
prior approval rights with respect to the content, design or format of Tenant’s
messages on the LED Signs. Tenant’s use of the LED Signs as provided in this
Section 42.3.1 shall be at no cost to Tenant and shall at all times be in
accordance with Applicable Laws. Landlord makes no representations or warranties
as to the operation of the LED Signs or as to the quality of the electronic
display of the LED Signs. Tenant shall have the right, at its cost, but not the
obligation, to update or upgrade the LED Signs, including the software therefor,
subject to Tenant’s compliance with Article 10 and Applicable Laws with respect
to such updates and upgrades. Notwithstanding anything to the contrary contained
in this Lease (i) the LED Signs shall remain the property of Tenant during the
Term (and shall become the property of Landlord at the end of the Term), (ii)
Landlord shall maintain the LED Signs in good and sightly condition and repair
throughout the Term, (iii) Landlord shall not remove the LED Signs from the
Building or otherwise deactivate or reduce or eliminate any functionality of the
LED Signs (except in the case of an emergency) and (iv) Landlord shall insure
the LED Signs in accordance with Section 14.3 above and repair or replace the
LED Signs after any Casualty. Landlord shall grant Tenant exclusive access to
and use of all apparatus, devices and equipment necessary to program, operate,
use and maintain the LED Signs and access to the portions of the Project wherein
such apparatus, devices and equipment are or may be located. Subject to the
requirements of Applicable Laws, Tenant shall not permit any third parties to
post advertisements or other messages on the LED Signs except in connection with
Tenant’s or any Tenant Affiliate’s business or the business of any direct or
indirect subtenant of Tenant.

42.3.28th Street Signage

. Beginning as of the Lease Date, Tenant shall have the exclusive right, at
Tenant’s sole cost and expense, to install and maintain any signage (including
monument signage) on the 8th Street side of the exterior of the Building to the
extent permitted by Applicable Laws (“8th Street Signage”). Tenant’s right to
install and maintain 8th Street Signage shall include, without limitation, the
right to install monument signage, utilize existing monument signage or install
signage on any parapet on the 8th Street side of the Building to the extent
permitted by Applicable Laws. Landlord shall have the right to approve the
material, typeface, graphic format, proportions, precise location, size and
design of any 8th Street Signage, such approval not to be unreasonably withheld,
conditioned or delayed, and Landlord shall not withhold its consent if Tenant’s
signage complies with Applicable Laws. Landlord shall have the right to
reasonably approve the location of all penetrations and runs, cabling
installations, and means of affixing or mounting the 8th Street Signage.
Landlord shall grant or withhold any approval of the 8th Street Signage set
forth in this Section 42.3.2 within ten (10) business days after receipt of
request. If Landlord fails to respond to Tenant’s request within such ten (10)
business day period, then Tenant may send a written reminder notice, and if
Landlord fails to respond within three (3) business days after receipt of such
reminder notice, then Landlord’s approval shall be deemed given. The exact
location, size, design, material, graphic format, and proportions of the 8th
Street Signage shall be subject to the limitations set forth under Applicable
Laws and any permits and approvals obtained by Tenant for the 8th Street
Signage.

-93-

--------------------------------------------------------------------------------

 

Subject to the terms and conditions set forth in this Section 42.3.2 and the
limitations set forth under Applicable Laws and the permits and approvals
obtained by Tenant for the 8th Street Signage, Tenant shall have the right from
time to time to change the name, size, design, material, graphic formation and
proportions of any 8th Street Signage.  Notwithstanding anything to the contrary
contained in this Lease, Landlord hereby approves the 8th Street Signage on the
exterior of the Building as of the Lease Date.

42.3.3Townsend Street Signage

. Beginning as of the Lease Date, Tenant shall have the exclusive right, at
Tenant’s sole cost and expenses, to install any additional signage on the
Townsend Street side of the exterior of the Building to the extent permitted by
Applicable Laws (“Townsend Street Signage”). Tenant’s right to install Townsend
Street Signage shall include, without limitation, the right to install signage
on any parapet on the Townsend Street side of the Building to the extent
permitted by Applicable Laws. Landlord shall have the right to approve the
material, graphic format, proportions, precise location, size and design of any
Townsend Street Signage, such approval not to be unreasonably withheld,
conditioned or delayed and Landlord shall not withhold its consent if Tenant’s
signage complies with Applicable Laws. Landlord shall have the right to
reasonably approve the location of all penetrations and runs, cabling
installations, and means of affixing or mounting any Townsend Street Signage to
the Building. Landlord shall grant or withhold any approval of any Townsend
Street Signage set forth in this Section 42.3.3 within ten (10) business days
after receipt of request. If Landlord fails to respond to Tenant’s request
within such ten (10) business day period, then Tenant may send a written
reminder notice, and if Landlord fails to respond within three (3) business days
after receipt of such reminder notice, then Landlord’s approval shall be deemed
given. The exact location, size, design, material, graphic format, and
proportions of any Townsend Street Signage shall be subject to the limitations
set forth under Applicable Laws and any permits and approvals obtained by Tenant
for such Townsend Street Signage. Subject to the terms and conditions set forth
in this Section 42.3.3 and the limitations set forth under Applicable Laws and
the permits and approvals obtained by Tenant for any Townsend Street Signage,
Tenant shall have the right from time to time to change the name, size, design,
material, graphic formation and proportions of any Townsend Street
Signage.  Notwithstanding anything to the contrary contained in this Lease,
Landlord hereby approves the Townsend Street Signage on the exterior of the
Building as of the Lease Date.

42.3.4Bird Netting

.  Beginning as of the Lease Date, Tenant shall have the exclusive right, at
Tenant’s sole cost and expense, to install and maintain any Tenant branded bird
netting on the exterior of the Building to the extent permitted by Applicable
Laws (“Bird Netting”). Tenant’s right to install and maintain Bird Netting shall
include, without limitation, the right to install bird netting on each corner of
the Building to the extent permitted by Applicable Laws. Landlord shall have the
right to approve the material, typeface, graphic format, proportions, precise
location, size and design of any Bird Netting, such approval not to be
unreasonably withheld, conditioned or delayed, and Landlord shall not withhold
its consent if Tenant’s bird netting complies with Applicable Laws. Landlord
shall have the right to reasonably approve the location of all penetrations and
runs, cabling installations, and means of affixing or mounting the Bird Netting.
Landlord shall grant or withhold any approval of the Bird Netting set forth in
this Section 42.3.4 within ten (10) days after receipt of request. If Landlord
fails to respond to Tenant’s request within such ten (10) day period, then
Landlord’s approval shall be deemed given. The exact location, size, design,
material, graphic format, and proportions of the Bird Netting shall be subject
to the limitations set forth under Applicable Laws and any permits and approvals
obtained by Tenant for the Bird Netting. Subject to the terms and conditions set
forth in this Section 42.3.4 and the limitations set forth under Applicable Laws
and the permits and approvals obtained by Tenant for the Bird Netting, Tenant
shall have the right from time to time to change the name, size, design,
material, graphic formation and proportions of any Bird
Netting.  Notwithstanding anything to the contrary contained in this Lease,
Landlord hereby approves the Bird Netting on the exterior of the Building as of
the Lease Date.

42.4Approvals

. Tenant, at Tenant’s expense, shall be responsible for obtaining all required
permits and approvals for any 8th Street Signage, any Townsend Street Signage or
other exterior signage

-94-

--------------------------------------------------------------------------------

 

that Tenant installs or maintains at the Project (collectively, “Tenant’s
Exterior Signs”). Tenant’s Exterior Signs must comply with all Applicable Laws.
Landlord, at no cost to Landlord, shall cooperate with Tenant to obtain all
required permits and approvals for Tenant’s Exterior Signs and any updates,
upgrades or permitted modifications of the LED Signs.

42.5Maintenance and Removal

. Any signs installed and maintained in accordance with this Article 42, shall
be installed and removed only in compliance with Applicable Laws, at Tenant’s
expense, using a contractor reasonably approved by Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed and Landlord’s
failure to respond to a request for approval within ten (10) days shall be
deemed approval. Tenant, at its sole expense, shall maintain such sign in good
condition and repair during the Term. Landlord shall allow reasonable access to
those portions of the Project outside the Premises, including the exterior of
the Building, necessary or convenient to install, remove, repair and maintain
Tenant’s Exterior Signs. Any electrical power required for Tenant’s Exterior
Signs shall be charged to Tenant. Tenant shall pay all federal, state and local
taxes applicable to Tenant’s Exterior Signs. Tenant shall remove all of Tenant’s
signs, including Tenant’s Exterior Signs but excluding the LED Signs, repair any
damage caused thereby (ordinary wear and tear and damages due to Casualty or
condemnation excluded), restore the surface upon which the sign was affixed to
its original condition (ordinary wear and tear and damages due to Casualty or
condemnation excluded), and restore the building address sign to 650 Townsend if
changed by Tenant pursuant to this Section, all to Landlord’s reasonable
satisfaction, upon the expiration or earlier termination of this Lease. Landlord
may request that Tenant surrender the Premises without removing the sign
cabinets, hardware, mounting and/or electrical power source of or connected to
the Tenant’s Exterior Signs (but not any elements of Tenant’s signage relating
to Tenant’s trademarks or trade dress which Tenant shall be permitted to remove
notwithstanding Landlord’s request to surrender the Premises with such signage
intact).

42.6Assignment and Subleasing

. The right to install Tenant’s Exterior Signs granted in Section 42.3 above
shall not be separately assigned or subleased other than in connection with an
assignment of the Lease or a sublease of all or any portion of the Premises.
Notwithstanding anything to the contrary contained herein and without limiting
the rights of Tenant that may be transferred to any Transferee, Tenant’s rights
to use Tenant’s signage rights under this Article 42 may be Transferred to an
assignee or sublessee of the Premises, in whole or in part.  

43.JAMS Arbitration.

43.1General Submittals to Arbitration

. The submittal of matters to binding arbitration in accordance with the terms
of this Article 43 as expressly set forth in any Section of this Lease (the
“Arbitration of Disputes Provision”) is the sole and exclusive method, means and
procedure to resolve any and all claims, disputes or disagreements arising under
those particular Sections of this Lease. The parties hereby irrevocably waive
any and all rights to the contrary and shall at all times conduct themselves in
strict, full, complete and timely accordance with this Arbitration of Disputes
Provision and all attempts to circumvent the terms of the Arbitration of
Disputes Provision shall be absolutely null and void and of no force or effect
whatsoever.

43.2JAMS

. All disputes to be arbitrated pursuant to the Arbitration of Disputes
Provision shall be determined by binding arbitration before a retired judge of
the Superior Court of the State of California (the “Arbitrator”) under the
auspices of JAMS in San Francisco, California. Such arbitration shall be
initiated by the parties, or either of them, within ten (10) days after either
party sends written notice (the “Arbitration Notice”) of a demand to arbitrate
by registered or certified mail to the other party and to JAMS. In the event
that JAMS no longer exists or if JAMS fails or refuses to accept submission of
such dispute, then the dispute shall be resolved by binding arbitration before
the American Arbitration Association (“AAA”) in San Francisco, California.
Regardless of the alternative dispute resolution provider

-95-

--------------------------------------------------------------------------------

 

used (i.e., either JAMS or AAA), the arbitration shall be administered and
conducted pursuant to the JAMS Streamlined Arbitration Rules & Procedures (the
“Arbitration Rules”), effective July 14, 2014. Even if the Rules in effect on
the date of the commencement of an arbitration have been amended, the version
dated March 26, 2007 shall be used; provided, however, that the following
modifications shall take precedence over the Rules:

43.2.1Unless the parties otherwise agree, the Arbitrator must be a retired judge
of the Superior Court of the State of California.

43.2.2The scope and duration of discovery will be determined by the Arbitrator
based upon the reasonable need for the requested information, the availability
of other discovery options and the burdensomeness of the request on the opposing
parties and the witness; provided, however, that there shall be a presumption in
favor of depositions of expected percipient witnesses (of approximately three
and one half (3 ½) hours each on the record) and expert witnesses (of no more
than six (6) hours each on the record).

43.2.3The Arbitrator may grant any remedy or relief that is just and equitable
and within the scope of the parties’ agreement, including but not limited to
specific performance, injunctive relief, damages, and interest (at such rate and
from such date as the Arbitrator may deem appropriate).

43.2.4The Arbitrator shall award reasonable attorney’s fees, expert’s fees, and
costs to the prevailing party, including without limitation the prevailing
party’s share of the Arbitrator’s and arbitration provider’s fees and costs.

43.2.5The Arbitrator shall be empowered to adjudicate whether the party
submitting the dispute to the Arbitrator acted in good faith.

43.3Provisional Remedies

. This Section shall not preclude the parties from seeking provisional remedies
in aid of the Arbitration of Disputes Provision from a court of appropriate
jurisdiction.

43.4Waiver of Rights to Litigate in a Court or Jury Trial

.  NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE ARBITRATION OF DISPUTES PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL. BY INITIALLY IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS TO
DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THE
ARBITRATION OF DISPUTES PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER
AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY.

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE ARBITRATION OF DISPUTES PROVISION TO NEUTRAL
ARBITRATION.

 

 

 

Landlord’s Initials

 

Tenant’s Initials

 

44.Representations and Warranties

. Landlord warrants and represents that:

-96-

--------------------------------------------------------------------------------

 

44.1No Other Third Party Rights

. Other than Tenant, as of the date hereof, Landlord has not leased the Premises
to any third party or granted to any third party the right to occupy or possess
the Premises or any portion thereof.

44.2Encumbrances

. To Landlord’s knowledge (i) Landlord’s title insurance policy (a copy of which
is attached hereto as Exhibit H) is true, correct and complete as of the date
hereof, and (ii) Landlord has good and marketable title to the Project, free and
clear of liens, easements, restrictions or encumbrances thereupon or the income
accruing therefrom, except those shown on Exhibit H. Landlord has not granted
any liens, easements, restriction or encumbrances on the Project or the income
accruing therefrom except as set forth on Exhibit H.

45.Elevators

.

45.1Current Elevators

. Tenant (i) acknowledges that the west side of the Building is serviced by two
(2) passenger elevators, (ii) agrees that such level of elevator service will be
sufficient for its business, and (iii) waives all claims, rights and remedies
(including without limitation rent abatement) arising out of the fact that there
are only two (2) passenger elevators servicing the west side of the Building.

45.2[***]

.

[Signatures follow on next page.]

 

 

-97-

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Lease as of the Lease Date.

LANDLORD:

 

 

By:

 

Name:

 

Its:

 

 

 

TENANT:

Zynga Inc.,
a Delaware corporation

By:

 

Name:

 

Its:

 

 

-98-